
	
		II
		Calendar No. 577
		109th CONGRESS
		2d Session
		S. 3778
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Ms. Snowe, from the
			 Committee on Small Business and
			 Entrepreneurship, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		To reauthorize and improve the Small
		  Business Act and the Small Business Investment Act of 1958, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Reauthorization
			 and Improvements Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Reauthorization of programs
					Sec. 101. Reauthorization of programs in Small Business
				Act.
					Sec. 102. Other reauthorizations.
					Sec. 103. Conforming technical change in average smaller loan
				size.
					Sec. 104. Accurate subsidy model.
					Sec. 105. Inclusion of persons with disabilities.
					TITLE II—National Preferred Lenders Program
					Sec. 201. National Preferred Lenders Program.
					Sec. 202. Maximum loan amount.
					Sec. 203. Alternative size standard.
					Sec. 204. Minority small business development.
					Sec. 205. Lowering of fees.
					TITLE III—Small Business Investment Act of 1958
					Subtitle A—Debentures and securities
					Sec. 301. Participating debenture companies.
					Sec. 302. Participating securities.
					Subtitle B—Development companies
					Sec. 321. Development company loan programs.
					Sec. 322. Loan liquidations.
					Sec. 323. Additional equity injections.
					Sec. 324. Businesses in low-income areas.
					Sec. 325. Combinations of certain goals.
					Sec. 326. Maximum 504 and 7(a)
				loan eligibility.
					Sec. 327. Refinancing under the Local Development Business Loan
				Program.
					Sec. 328. Technical correction.
					Sec. 329. Definitions for the Small Business Investment Act of
				1958.
					Sec. 330. Repeal of sunset on reserve requirements for premier
				certified lenders.
					Sec. 331. Certified development companies.
					Sec. 332. Conforming amendments.
					Sec. 333. Closing costs.
					Sec. 334. Definition of rural.
					Sec. 335. Regulations and effective date.
					Sec. 336. Low-income geographic areas.
					Sec. 337. Limitation on time for final approval of
				companies.
					TITLE IV—Disaster response
					Subtitle A—Private disaster loans
					Sec. 401. Private disaster loans.
					Sec. 402. Technical and conforming amendments.
					Subtitle B—Disaster relief and reconstruction
					Sec. 421. Definition of disaster area.
					Sec. 422. Disaster loans to nonprofits.
					Sec. 423. Disaster loan amounts.
					Sec. 424. Small business development center portability
				grants.
					Sec. 425. Assistance to out-of-State businesses.
					Sec. 426. Outreach programs.
					Sec. 427. Small business bonding threshold.
					Sec. 428. Small business participation.
					Sec. 429. Emergency procurement authority.
					Sec. 430. Paperwork reciprocity for small disaster
				contractors.
					Sec. 431. Small business multiple award disaster
				contracts.
					Sec. 432. Contracting priority for local small
				businesses.
					Sec. 433. Termination of program.
					Sec. 434. Increasing collateral requirements.
					Subtitle C—Disaster response
					Sec. 451. Definitions.
					Sec. 452. State bridge loan guarantee.
					Sec. 453. Catastrophic national disasters.
					Sec. 454. Public awareness of disaster declaration and
				application periods.
					Sec. 455. Consistency between Administration regulations and
				standard operating procedures.
					Sec. 456. Processing disaster loans.
					Sec. 457. Development and implementation of major disaster
				response plan.
					Sec. 458. Congressional oversight.
					Subtitle D—Energy emergencies
					Sec. 471. Findings.
					Sec. 472. Small business energy emergency disaster loan
				program.
					Sec. 473. Agricultural producer emergency loans.
					Sec. 474. Guidelines and rulemaking.
					Sec. 475. Reports.
					TITLE V—Veterans and members of the Guard and Reserve
					Sec. 501. Definitions.
					Subtitle A—Veterans
					Sec. 521. Findings.
					Sec. 522. Increased funding for the Office of Veterans Business
				Development.
					Sec. 523. Extension of Advisory Committee on Veterans Business
				Affairs.
					Sec. 524. Relief from time limitations for veteran-owned small
				businesses.
					Subtitle B—Guard and Reserve
					Sec. 541. Guard and Reserve loans.
					Sec. 542. Study of insurance program for members of the Guard
				and Reserve.
					Sec. 543. Grant assistance for military Reservists' small
				business concerns.
					Subtitle C—Veterans Corporation
					Sec. 561. Purposes of the Corporation.
					Sec. 562. Management of the Corporation.
					Sec. 563. Timing of transfer of Advisory Committee
				duties.
					Sec. 564. Authorization of appropriations.
					Sec. 565. Privatization.
					TITLE VI—Energy loans for small business concerns
					Sec. 601. Express loans for renewable energy and energy
				efficiency.
					TITLE VII—Health insurance
					Sec. 701. Purpose.
					Sec. 702. Definitions.
					Sec. 703. Small Business Health Insurance Information Pilot
				Program.
					Sec. 704. Reports.
					Sec. 705. Authorization of appropriations.
					TITLE VIII—Women’s small business ownership programs
					Sec. 801. Office of Women’s Business Ownership.
					Sec. 802. Women’s Business Center Program.
					Sec. 803. National Women’s Business Council.
					Sec. 804. Interagency Committee on Women’s Business
				Enterprise.
					Sec. 805. Preserving the independence of the National Women’s
				Business Council.
					TITLE IX—International trade
					Sec. 901. Small Business Administration Associate Administrator
				for International Trade.
					Sec. 902. Office of International Trade.
					Sec. 903. International trade loans.
					TITLE X—Contract bundling
					Sec. 1001. Presidential policy.
					Sec. 1002. Leadership and oversight.
					Sec. 1003. Removal of impediments to contract bundling database
				implementation.
					TITLE XI—Subcontracting integrity
					Sec. 1101. GAO recommendations on subcontracting
				misrepresentations.
					Sec. 1102. Small business subcontracting bait-and-switch
				fraud.
					Sec. 1103. Evaluating subcontracting participation.
					Sec. 1104. Pilot program on direct payments to
				subcontractors.
					Sec. 1105. Pilot program.
					TITLE XII—Small business procurement programs
				improvement
					Sec. 1201. Definitions.
					Subtitle A—HUBZone program
					Sec. 1211. HUBZone reauthorization.
					Sec. 1212. Equity for suburban HUBZones.
					Subtitle B—Service-Disabled Veteran-Owned Small Business
				Program
					Sec. 1221. Certification.
					Sec. 1222. Temporary waiver.
					Sec. 1223. Transition period for surviving spouses or permanent
				care givers.
					Sec. 1224. Contracting authority.
					Subtitle C—Women-owned small business program
					Sec. 1231. Implementation deadline.
					Sec. 1232. Certification.
					Subtitle D—Small disadvantaged business program
					Sec. 1241. Certification.
					Sec. 1242. Net worth threshold.
					Subtitle E—BusinessLINC Program
					Sec. 1251. BusinessLINC Program.
					TITLE XIII—Acquisition process
					Sec. 1301. Procurement improvements.
					Sec. 1302. Reservation of prime contract awards for small
				businesses.
					Sec. 1303. GAO study of reporting systems.
					Sec. 1304. Meeting small business goals.
					Sec. 1305. Micropurchase guidelines.
					Sec. 1306. Reporting on overseas contracts.
					Sec. 1307. Agency accountability.
					TITLE XIV—Small business size and status integrity
					Sec. 1401. Policy and presumptions.
					Sec. 1402. Annual certification.
					Sec. 1403. SBA suspensions and debarments
				authority.
					Sec. 1404. Meaningful protests of small business size and
				status.
					Sec. 1405. Training for contracting and enforcement
				personnel.
					Sec. 1406. Protests of sole source awards.
					Sec. 1407. Small business size and status for purpose of
				multiple award contracts.
					Sec. 1408. Size standards development.
					Sec. 1409. Full-time employee equivalents.
					TITLE XV—Small Business Innovation Research and Small Business
				Technology Transfer Programs
					Sec. 1501. Definitions.
					Sec. 1502. Congressional findings and policy.
					Subtitle A—Small business innovation leadership
					Sec. 1511. Status of the SBA Office of Technology; National
				Advisory Board; transfer plan.
					Subtitle B—Fair access to Federal innovations
				investments
					Sec. 1521. Accuracy in funding base calculations; Comptroller
				General's audits.
					Sec. 1522. SBIR cap increase.
					Sec. 1523. STTR cap increase.
					Sec. 1524. Adjustments in SBIR and STTR award
				levels.
					Sec. 1525. Majority-venture
				investments in SBIR firms.
					Subtitle C—Acquisition of small business
				innovations
					Sec. 1531. National SBIR and STTR technology insertion goal;
				reporting requirements.
					Sec. 1532. Intellectual property protections for small business
				innovations.
					Sec. 1533. SBIR and STTR special acquisition
				preference.
					Sec. 1534. SBIR and STTR mentor-protégé programs.
					Sec. 1535. Subcontracting with Federal laboratories and
				research and development centers.
					Sec. 1536. Innovation commercialization pilot
				programs.
					Sec. 1537. Enforcement.
					Subtitle D—Technical and financial assistance for small
				business innovation
					Sec. 1541. Reauthorization and enhancement of State, local, and
				rural innovation assistance programs.
					Sec. 1542. Continued evaluation by the National Academy of
				Sciences.
					Sec. 1543. Phase II innovation development challenge pilot
				program.
					Sec. 1544. Encouraging innovation in energy
				efficiency.
					Sec. 1545. SBIR–STEM Workforce
				Development Grant Pilot Program.
					Subtitle E—Implementation
					Sec. 1551. Conforming amendments to the SBIR and the STTR
				policy directives.
					TITLE XVI—Native American Small Business Development
				Program
					Sec. 1601. Short title.
					Sec. 1602. Native American Small Business Development
				Program.
					Sec. 1603. Pilot programs.
					TITLE XVII—National Small Business Regulatory
				Assistance
					Sec. 1701. Short title.
					Sec. 1702. Purpose.
					Sec. 1703. Small Business Regulatory Assistance Pilot
				Program.
					Sec. 1704. Rulemaking.
					TITLE XVIII—Intermediary lending pilot program
					Sec. 1801. Short title.
					Sec. 1802. Findings.
					Sec. 1803. Small business intermediary lending pilot
				program.
					TITLE XIX—Other provisions
					Sec. 1901. Compliance assistance.
					Sec. 1902. Appointment of officials.
					Sec. 1903. Second-stage Pilot Program.
					Sec. 1904. PRIME reauthorization and transfer to the
				Small Business Act.
					Sec. 1905. Child Care Lending Pilot Program.
					Sec. 1906. Study on the impact of the low documentation loan
				program.
					Sec. 1907. Enforcement Ombudsman.
					Sec. 1908. Minority entrepreneurship and innovation pilot
				program.
					Sec. 1909. Office of Native American Affairs pilot
				program.
					Sec. 1910. Institutions of higher education.
				
			2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632); and
			(3)the term small business concern owned
			 and controlled by socially and economically disadvantaged individuals
			 has the same meaning as in section 8 of the Small Business Act (15 U.S.C.
			 637).
			IReauthorization
			 of programs
			101.Reauthorization
			 of programs in Small Business ActThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)in section 7—
					(A)in subsection (b)(1)(C), by striking
			 fiscal years 2000 through 2004 and inserting fiscal years
			 2007 through 2009; and
					(B)in subsection
			 (m)—
						(i)in
			 paragraph (4)(F)(ii), by striking not more than 20 and all that
			 follows through the period at the end and inserting not more than 30
			 grantees in each of fiscal years 2007 through 2009, each of whom may receive a
			 grant under this subparagraph in an amount not to exceed $200,000 per
			 year.; and
						(ii)in
			 paragraph (12), in the matter preceding subparagraph (A), by striking
			 during fiscal years 1998 through 2000 and inserting
			 during fiscal years 2007 through 2009;
						(2)in section 9—
					(A)by striking
			 subsection (m);
					(B)in subsection
			 (n)(1), by striking through fiscal year 2009; and
					(C)in subsection (s)(2), by striking
			 fiscal years 2000 through 2005 and inserting fiscal years
			 2007 through 2009;
					(3)in section 20, by
			 striking subsections (d) and (e) and inserting the following:
					
						(d)Fiscal year
				2007
							(1)Program
				levelsThe following program levels are authorized for fiscal
				year 2007:
								(A)For the programs
				authorized by this Act, the Administration is authorized to make—
									(i)$80,000,000 in
				technical assistance grants, as provided in section 7(m); and
									(ii)$110,000,000 in
				direct loans, as provided in 7(m).
									(B)For the programs
				authorized by this Act, the Administration is authorized to make
				$27,050,000,000 in deferred participation loans and other financings, and of
				such sum, the Administrator is authorized to make—
									(i)$18,000,000,000
				in general business loans, as provided in section 7(a);
									(ii)$8,500,000,000
				in certified development company financings, as provided in section 7(a)(13)
				and as provided in section 504 of the Small Business Investment Act of
				1958;
									(iii)$500,000,000 in
				loans, as provided in section (7)(a)(21); and
									(iv)$50,000,000 in
				loans, as provided in section 7(m).
									(C)For the programs
				authorized by title III of the Small Business Investment Act of 1958, the
				Administrator is authorized to make—
									(i)$500,000,000 in
				purchases of participating securities; and
									(ii)$4,000,000,000
				in guarantees of debentures.
									(D)For the programs
				authorized by part B of title IV of the Small Business Investment Act of 1958,
				the Administrator is authorized to enter into guarantees not to exceed
				$6,500,000,000, of which not more than 50 percent may be in bonds approved
				pursuant to section 411(a)(3) of that Act.
								(E)The Administrator
				is authorized to make grants or enter into cooperative agreements for a total
				of $7,000,000 for the Service Corps of Retired Executives program authorized by
				section 8(b)(1).
								(2)Additional
				authorizations
								(A)In
				generalThere are authorized to be appropriated to the
				Administrator for fiscal year 2007, such sums as may be necessary to carry out
				the provisions of this Act not elsewhere provided for, including administrative
				expenses and necessary loan capital for disaster pursuant to section 7(b), and
				to carry out the Small Business Investment Act of 1958, including salaries and
				expenses of the Administration.
								(B)LimitationsNotwithstanding
				any other provision of this paragraph, for fiscal year 2007—
									(i)no funds are
				authorized to be used as loan capital for the loan program authorized by
				section 7(a)(21), except by transfer from another Federal department or agency
				to the Administration, unless the program level authorized for general business
				loans under paragraph (1)(B)(I) is fully funded; and
									(ii)the
				Administration may not approve loans on its own behalf or on behalf of any
				other Federal department or agency, by contract or otherwise, under terms and
				conditions other than those specifically authorized under this Act or the Small
				Business Investment Act of 1958, except that it may approve loans under section
				7(a)(21) in gross amounts of not more than $2,000,000.
									(e)Fiscal year
				2008
							(1)Program
				levelsThe following program levels are authorized for fiscal
				year 2008:
								(A)For the programs
				authorized by this Act, the Administration is authorized to make—
									(i)$80,000,000 in
				technical assistance grants, as provided in section 7(m); and
									(ii)$110,000,000 in
				direct loans, as provided in 7(m).
									(B)For the programs
				authorized by this Act, the Administration is authorized to make
				$29,550,000,000 in deferred participation loans and other financings, and of
				such sum, the Administrator is authorized to make—
									(i)$19,500,000,000
				in general business loans, as provided in section 7(a);
									(ii)$9,500,000,000
				in certified development company financings, as provided in section 7(a)(13)
				and as provided in section 504 of the Small Business Investment Act of
				1958;
									(iii)$500,000,000 in
				loans, as provided in section (7)(a)(21); and
									(iv)$50,000,000 in
				loans, as provided in section 7(m).
									(C)For the programs
				authorized by title III of the Small Business Investment Act of 1958, the
				Administrator is authorized to make—
									(i)$600,000,000 in
				purchases of participating securities; and
									(ii)$4,000,000,000
				in guarantees of debentures.
									(D)For the programs
				authorized by part B of title IV of the Small Business Investment Act of 1958,
				the Administrator is authorized to enter into guarantees not to exceed
				$7,000,000,000, of which not more than 50 percent may be in bonds approved
				pursuant to section 411(a)(3) of that Act.
								(E)The Administrator
				is authorized to make grants or enter into cooperative agreements for a total
				of $8,000,000 for the Service Corps of Retired Executives program authorized by
				section 8(b)(1).
								(2)Additional
				authorizations
								(A)In
				generalThere are authorized to be appropriated to the
				Administrator for fiscal year 2008, such sums as may be necessary to carry out
				the provisions of this Act not elsewhere provided for, including administrative
				expenses and necessary loan capital for disaster pursuant to section 7(b), and
				to carry out the Small Business Investment Act of 1958, including salaries and
				expenses of the Administration.
								(B)LimitationsNotwithstanding
				any other provision of this paragraph, for fiscal year 2008—
									(i)no funds are
				authorized to be used as loan capital for the loan program authorized by
				section 7(a)(21) except by transfer from another Federal department or agency
				to the Administration, unless the program level authorized for general business
				loans under paragraph (1)(B)(I) is fully funded; and
									(ii)the
				Administration may not approve loans on its own behalf or on behalf of any
				other Federal department or agency, by contract or otherwise, under terms and
				conditions other than those specifically authorized under this Act or the Small
				Business Investment Act of 1958, except that it may approve loans under section
				7(a)(21) in gross amounts of not more than $2,000,000.
									(f)Fiscal year
				2009
							(1)Program
				levelsThe following program levels are authorized for fiscal
				year 2009:
								(A)For the programs
				authorized by this Act, the Administration is authorized to make—
									(i)$80,000,000 in
				technical assistance grants, as provided in section 7(m); and
									(ii)$110,000,000 in
				direct loans, as provided in 7(m).
									(B)For the programs
				authorized by this Act, the Administration is authorized to make
				$32,050,000,000 in deferred participation loans and other financings, and of
				such sum, the Administrator is authorized to make—
									(i)$21,000,000,000
				in general business loans, as provided in section 7(a);
									(ii)$10,500,000,000
				in certified development company financings, as provided in section 7(a)(13)
				and as provided in section 504 of the Small Business Investment Act of
				1958;
									(iii)$500,000,000 in
				loans, as provided in section (7)(a)(21); and
									(iv)$50,000,000 in
				loans, as provided in section 7(m).
									(C)For the programs
				authorized by title III of the Small Business Investment Act of 1958, the
				Administrator is authorized to make—
									(i)$700,000,000 in
				purchases of participating securities; and
									(ii)$4,000,000,000
				in guarantees of debentures.
									(D)For the programs
				authorized by part B of title IV of the Small Business Investment Act of 1958,
				the Administrator is authorized to enter into guarantees not to exceed
				$7,500,000,000, of which not more than 50 percent may be in bonds approved
				pursuant to section 411(a)(3) of that Act.
								(E)The Administrator
				is authorized to make grants or enter into cooperative agreements for a total
				of $9,000,000 for the Service Corps of Retired Executives program authorized by
				section 8(b)(1).
								(2)Additional
				authorizations
								(A)In
				generalThere are authorized to be appropriated to the
				Administrator for fiscal year 2009, such sums as may be necessary to carry out
				the provisions of this Act not elsewhere provided for, including administrative
				expenses and necessary loan capital for disaster pursuant to section 7(b), and
				to carry out the Small Business Investment Act of 1958, including salaries and
				expenses of the Administration.
								(B)LimitationsNotwithstanding
				any other provision of this paragraph, for fiscal year 2009—
									(i)no funds are
				authorized to be used as loan capital for the loan program authorized by
				section 7(a)(21) except by transfer from another Federal department or agency
				to the Administration, unless the program level authorized for general business
				loans under paragraph (1)(B)(I) is fully funded; and
									(ii)the
				Administration may not approve loans on its own behalf or on behalf of any
				other Federal department or agency, by contract or otherwise, under terms and
				conditions other than those specifically authorized under this Act or the Small
				Business Investment Act of 1958, except that it may approve loans under section
				7(a)(21) in gross amounts of not more than
				$2,000,000.
									;
				(4)in section
			 21—
					(A)in subsection
			 (a)(4)(C), by amending clause (vii) to read as follows:
						
							(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
								(I)$135,000,000 for
				fiscal year 2007;
								(II)$140,000,000 for
				fiscal year 2008; and
								(III)$145,000,000
				for fiscal year 2009.
								;
				and
					(B)in subsection
			 (c)(3)(T), by striking October 1, 2006 and inserting
			 October 1, 2009;
					(5)in section
			 27(g)—
					(A)in paragraph (1),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2007 through 2009; and
					(B)in paragraph (2),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2007 through 2009;
					(6)in section 32(c),
			 by striking to carry out this section and all that follow
			 through the period at the end and inserting to carry out this section,
			 $2,000,000 for each of fiscal years 2007 through 2009.; and
				(7)in section 34(i),
			 by striking September 30, 2005 and inserting September
			 30, 2009.
				102.Other
			 reauthorizations
				(a)New markets
			 venture capital programSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is amended, in the matter preceding
			 paragraph (1), by striking fiscal years 2001 through 2006 and
			 inserting fiscal years 2007 through 2009.
				(b)Gift acceptance
			 and cosponsorship authoritySection 132(c) of the Small Business
			 Reauthorization and Manufacturing Assistance Act of 2004 (15 U.S.C. 633 note)
			 is amended by striking October 1, 2006 and inserting
			 October 1, 2009.
				103.Conforming
			 technical change in average smaller loan sizeSection 7(m)(3)(F)(iii) of the
			 Small Business Act (15 U.S.C.
			 636(m)(3)(F)(iii)) is amended by striking $7,500 and inserting
			 $10,000.
			104.Accurate
			 subsidy modelSection 7(m) of
			 the Small Business Act (15 U.S.C.
			 636(m)) is amended by adding at the end the following:
				
					(14)Improved
				subsidy modelThe Administrator shall develop a subsidy model for
				the microloan program under this subsection, to be used in the fiscal year 2008
				budget, that is more accurate than the subsidy model in effect on the day
				before the date of enactment of this
				paragraph.
					.
			105.Inclusion of
			 persons with disabilitiesSection 7(m)(1)(A)(i) of the Small Business
			 Act (15 U.S.C. 636(m)(1)(A)(i)) is amended by inserting persons with
			 disabilities, before and minority.
			IINational
			 Preferred Lenders Program
			201.National Preferred
			 Lenders ProgramSection
			 7(a)(2) of the Small Business Act (15
			 U.S.C. 636(a)(2)) is amended by adding at the end the following:
				
					(E)National
				preferred lenders program
						(i)In
				generalThe Administrator shall establish a National Preferred
				Lenders Program by regulation.
						(ii)Existing
				preferred lendersAny preferred lender authorized by the
				Administrator to operate as a preferred lender on a national basis prior to the
				date of enactment of the Small Business
				Reauthorization and Improvements Act of 2006, shall continue that
				status to the extent that the lender continues to meet the qualifications for
				preferred lender status under this
				section.
						.
			202.Maximum loan
			 amountSection 7(a)(3)(A) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $2,250,000 (or if the gross loan amount would exceed
			 $3,000,000.
			203.Alternative size
			 standardSection 3(a)(3) of
			 the Small Business Act (15 U.S.C. 632(a)(3)) is amended—
				(1)by striking When
			 establishing and inserting the
			 following:
					
						Establishment of Size
			 Standards.—(A)In generalWhen
				establishing
						;
				and
				(2)by adding at the end the following:
					
						(B)Alternative size standard
							(i)In generalNot later than 180 days after the date of
				enactment of this subparagraph, the Administrator shall establish an
				alternative size standard under paragraph (2), that shall be applicable to loan
				applicants under section 7(a) of this Act or under title V of the
				Small Business Investment Act of 1958
				(15 U.S.C. 695 et seq.).
							(ii)CriteriaThe alternative size standard established
				under clause (i) shall utilize the maximum net worth and maximum net income of
				the prospective borrower as an alternative to the use of industry
				standards.
							(iii)Interim ruleUntil the Administrator establishes an
				alternative size standard under clause (i), the Administrator shall use the
				alternative size standard in section 121.301(b) of title 13, Code of Federal
				Regulations, for loan applicants under section 7(a) of this Act or under title
				V of the Small Business Investment Act of
				1958 (15 U.S.C. 695 et
				seq.).
							.
				204.Minority small
			 business development
				(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
					(1)by redesignating section 37 as section 41;
			 and
					(2)by inserting after section 36 the
			 following:
						
							37.Minority small
				business development
								(a)Office of
				minority small business developmentThere is established in the Administration
				an Office of Minority Small Business Development, which shall be administered
				by the Associate Administrator for Minority Small Business Development (in this
				section referred to as the Associate Administrator) appointed
				under section 4(b)(1).
								(b)Associate
				administrator for minority small business developmentThe Associate Administrator—
									(1)shall be either—
										(A)an appointee in the Senior Executive
				Service who is a career appointee; or
										(B)an employee in the competitive
				service;
										(2)shall be responsible for the formulation,
				execution, and promotion of policies and programs of the Administration that
				provide assistance to small business concerns owned and controlled by
				minorities;
									(3)shall act as an ombudsman for full
				consideration of minorities in all programs of the Administration (including
				those under section 7(j) and 8(a));
									(4)shall work with the Associate Deputy
				Administrator for Capital Access to increase the proportion of loans and loan
				dollars, and investments and investment dollars, going to minorities through
				the finance programs under this Act and the Small Business Investment Act of
				1958 (including subsections (a), (b), and (m) of section 7 of this Act and the
				programs under part A and B of title III and title V of the Small Business
				Investment Act of 1958);
									(5)shall work with the Associate Deputy
				Administrator for Entrepreneurial Development to increase the proportion of
				counseling and training that goes to minorities through the entrepreneurial
				development programs of the Administration;
									(6)shall work with the Associate Deputy
				Administrator for Government Contracting and Minority Enterprise Development to
				increase the proportion of contracts, including through the Small Business
				Innovation Research Program and the Small Business Technology Transfer Program,
				to minorities;
									(7)shall work with the partners of the
				Administration, trade associations, and business groups to identify and carry
				out policies and procedures to more effectively market the resources of the
				Administration to minorities;
									(8)shall work with the Office of Field
				Operations to ensure that district offices and regional offices have adequate
				staff, funding, and other resources to market the programs of the
				Administration to meet the objectives described in paragraphs (4) through (7);
				and
									(9)shall report to and be responsible directly
				to the Administrator.
									(c)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section—
									(1)$5,000,000 for fiscal year 2007;
									(2)$5,000,000 for fiscal year 2008; and
									(3)$5,000,000 for fiscal year
				2009.
									.
					(b)Conforming
			 amendmentsSection 4(b)(1) of
			 the Small Business Act (15 U.S.C. 633(b)(1)) is amended in sixth sentence, by
			 striking Minority Small Business and Capital Ownership
			 Development and all that follows through the end of the sentence and
			 inserting Minority Small Business Development..
				205.Lowering of
			 feesSection 7(a)(23) of the
			 Small Business Act (15 U.S.C. 636(a)(23)) is amended by striking subparagraph
			 (C) and inserting the following:
				
					(C)Lowering of
				fees
						(i)In
				generalFor loan guarantees made or approved in each full fiscal
				year after the date of enactment of the Small
				Business Reauthorization and Improvements Act of 2006, if the
				fees paid by all small business borrowers and by lenders for guarantees under
				this subsection, or the sum of such fees plus any funds made available for the
				purpose of reducing fees for loans under this subsection, as applicable, is
				more than the amount necessary to equal the cost to the Administration of
				making such guarantees, the Administrator shall reduce fees paid by small
				business borrowers and lenders under clauses (i) through (iv) of paragraph
				(18)(A) and subparagraph (A) of this paragraph.
						(ii)MaximumThe
				fees paid by small business borrowers and lenders for guarantees under this
				subsection may not be increased above the maximum level authorized under the
				amendments made by division K of the Consolidated Appropriations Act, 2005
				(Public Law 108–447; 118 Stat.
				3441).
						.
			IIISmall Business
			 Investment Act of 1958
			ADebentures and
			 securities
				301.Participating
			 debenture companiesPart A of
			 title III of the Small Business Investment Act
			 of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the
			 following:
					
						321.Participating
				debenture companies
							(a)DefinitionsIn
				this section:
								(1)Equity
				capitalIn this paragraph, the term equity capital
				means common or preferred stock or a similar instrument, including subordinated
				debt with equity features which is not amortized and which provides for
				interest payments from appropriate sources, as determined by the
				Administrator.
								(2)General
				partnerThe term general partner means an investor
				in a small business investment company that participates in the daily
				management of the small business investment company, and may include a managing
				partner in a limited liability company.
								(3)Gross
				receiptsThe term gross receipts means any cash
				received by a small business investment company, including investment proceeds
				(both return of capital and profit), interest, dividends, and fees, other than
				capital contributed by a partner, the proceeds of the issuance of participating
				debentures, and other money (if any) borrowed by the small business investment
				company.
								(4)Interim funding
				providerThe term interim funding provider means any
				entity that provides funding guaranteed by the Administrator to a licensed
				company in between the periodic pools created by any trustee.
								(5)Licensed
				companyThe term licensed company means a small
				business investment company authorized to issue participating debentures by a
				license issued under section 301 for that purpose.
								(6)Limited
				partnerThe term limited partner means an investor
				in a small business investment company, other than the Administrator, that does
				not participate in the daily management of the small business investment
				company.
								(7)Participating
				debentureThe term participating debenture means a
				debt security that is—
									(A)in a form
				prescribed by the Administrator that obligates the issuing company to
				pay—
										(i)on the seventh
				anniversary of the date of issuance of the debenture, all accrued interest on
				that debenture that has not previously been paid;
										(ii)semiannually
				thereafter, interest accruing after the seventh anniversary of the date of
				issuance of the debenture; and
										(iii)any other
				amount required by this section; and
										(B)is subject to the
				terms and conditions set forth in this section and to any additional terms and
				conditions as may be prescribed by the Administrator that are consistent with
				this subsection.
									(8)Private
				collateralThe term private collateral means any
				money that any private partner has contractually committed to invest in a
				licensed company during the most recent licensing of the licensed company, but
				that has not yet been paid to the licensed company.
								(9)TrusteeThe
				term trustee means an entity that combines any securities,
				interests, or obligations from licensed companies in the participating
				debenture program under subsection (b) into pools and issues trust
				certificates.
								(10)Trust
				certificateThe term trust certificate means a
				certificate issued by the trustee that represents an interest in a particular
				pool of any securities, interests, or obligations from licensed companies in
				the participating debenture program.
								(11)Trust
				certificate holderThe term trust certificate holder
				means an investor that purchases a trust certificate.
								(b)Participating
				debentures program
								(1)Guarantee of
				participating debentures
									(A)Redemption
				price and interestThe Administrator may guarantee the payment of
				the redemption price and interest on a participating debenture issued by a
				licensed company to the interim funding provider under such terms and
				conditions as the Administrator shall establish, by regulation.
									(B)Repayment in
				defaultThe Administrator may guarantee the repayment to the
				interim funding provider in the event of a default by a licensed company of the
				funds advanced by the interim funding provider to the licensed company under
				the agreement between the Administrator and the licensed company, under such
				terms and conditions as the Administrator shall establish, by
				regulation.
									(C)Trust
				certificatesThe Administrator may guarantee the payment of the
				redemption price and interest on a trust certificate issued by the trustee to
				the trust certificate holders under such terms and conditions as the
				Administrator shall establish, by regulation.
									(2)Guarantee
				feeThe Administrator may charge a separate fee—
									(A)under paragraph
				(1)(A), to the interim funding provider;
									(B)under paragraph
				(1)(B), to the licensed company; and
									(C)under paragraph
				(1)(C), to the trustee.
									(3)Zero-subsidyEach
				of the fees authorized under paragraph (2) shall, when added to other fees, be
				sufficient to reduce to zero the cost (as defined in section 502 of the Federal
				Credit Reform Act of 1990 (2 U.S.C. 661a)) of each corresponding guarantee in
				paragraph (1).
								(4)Matching
				payment streamsWith respect to any participating debenture
				issued by a licensed company, or with respect to any security issued
				representing an interest in a pool of such securities, the amount and schedule
				of—
									(A)the interest
				payment obligations of the Administrator to the trust certificate holders shall
				be equal to the amount and schedule of the interest obligations of the licensed
				company to the trust certificate holders; and
									(B)the principal
				redemption obligations of the Administrator to the trust certificate holders
				shall be equal to the amount and schedule of the licensed company's principal
				redemption obligations to the trust certificate holders.
									(5)Interest to
				interim funding provider
									(A)Right to
				receive interestFor the advancing of monies to a licensed
				company under the license of that company, the interim funding provider shall
				have the right to receive interest from the licensed company.
									(B)AmountsThe
				interest authorized under subparagraph (A) shall be calculated based on the
				time period beginning on the date on which the interim funding provider
				advances the funding, and ending on the date on which the interim funding
				provider provides the securities of the licensed company to a trustee for the
				purpose of pooling those securities and selling interests in that pool.
									(C)Collection of
				interestThe interim funding provider may collect interest
				referred to in this paragraph by withholding money from the money advanced to
				the licensed company by the interim funding provider.
									(6)Maximum
				leverageNotwithstanding any other provision of this subsection,
				the Administrator may not guarantee a new participating debenture to be issued
				by a small business investment company, and the company shall not make any
				distribution to its private investors, if immediately after such issuance or
				distribution the aggregate unpaid principal balance of the participating
				debentures issued by the company would exceed 100 percent of the leverageable
				capital of the licensed company.
								(7)Purchase of
				participating debenturesThe Administrator may authorize a trust
				or pool acting on behalf of the Administrator to purchase participating
				debentures issued by a small business investment company, under such terms and
				conditions as the Administrator shall establish, by regulation.
								(8)RedemptionNot
				later than 10 years after the date on which it is issued, a participating
				debenture shall be redeemed for an amount equal to its outstanding principal
				balance plus any accrued but unpaid interest on such participating debenture as
				of the date on which it is redeemed.
								(9)Interest
									(A)In
				generalFor purposes of this subparagraph, interest on a
				participating debenture—
										(i)is preferred and
				cumulative;
										(ii)is prepayable
				out of any gross receipts available for distribution; and
										(iii)in any event,
				is payable at the scheduled or accelerated maturity of the participating
				debenture.
										(B)Interest on
				principal balanceInterest on the principal balance outstanding
				of a participating debenture shall accrue on a daily basis, and unpaid accrued
				interest shall compound semiannually from the date of issuance of the
				debenture, at a rate determined by the Secretary of the Treasury, taking into
				consideration the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the average maturities on such securities, adjusted to the nearest
				1/8 of 1 percent, plus an additional charge, in an amount
				established annually by the Administrator, as necessary, when added to other
				fees, to reduce to zero the cost (as defined in section 502 of the Federal
				Credit Reform Act of 1990 (2 U.S.C. 661a)) to the Administration of purchasing
				and guaranteeing participating debentures under this subsection, which may not
				exceed 1.5 percent per annum, and which shall be paid to and retained by the
				Administration.
									(10)Payment
				defaults
									(A)In
				generalIn the event of a failure of a small business investment
				company to pay any principal or interest on a participating debenture when due
				(including any mandatory prepayment out of gross receipts), the licensed
				company shall be in default, and shall be subject to the provisions of
				subparagraphs (B) through (D).
									(B)AccelerationThe
				Administrator, in addition to any other remedies, may demand immediate payment
				of the principal balance and accrued interest on any or all participating
				debentures issued by the defaulting company.
									(C)Default rate of
				interestThe interest rate on the participating debenture with
				respect to which the payment default occurred may increase, at the discretion
				of the Administrator, by not greater than 50 basis points from the date of the
				payment default, and by not greater than an additional 50 basis points on each
				6-month anniversary of that date, up to a maximum total increase of 300 basis
				points, until all of the payment defaults of the defaulting company have been
				cured or waived.
									(D)Private
				collateralThe Administrator may apply the private collateral of
				the licensed company to pay any interest or principal payment that has not been
				paid on time according to the payment schedule for the licensed company.
									(11)Liquidation of
				licensed companyIn the event of the liquidation of a licensed
				company issuing participating debentures under this subsection, a participating
				debenture shall be senior in priority for all purposes to any interest in the
				issuing company, whenever created. In liquidation, the private collateral of
				the licensed company may, at the option of the Administrator, be applied to pay
				accrued interest and principal of outstanding participating debentures.
								(12)Default of a
				licensed companyIn the event of the default of a licensed
				company issuing participating debentures under this subsection—
									(A)a participating
				debenture shall be senior in priority for all purposes to any interest in the
				issuing company, whenever created; and
									(B)at the option of
				the Administrator, the private collateral of the licensed company may be
				applied to pay accrued interest and principal on outstanding participating
				debentures.
									(13)Investment
				obligationAny company issuing a participating debenture under
				this subsection shall invest or commit to invest an amount equal to the
				outstanding face value of such participating debenture solely in equity
				capital.
								(14)Other
				debtA licensed company issuing a participating debenture under
				this subsection shall have no debt other than leverage obtained in accordance
				with this Act, and temporary debt in an amount equal to not more than 50
				percent of the private capital of the company.
								(15)Use of
				proceedsUnless otherwise determined by the Administrator, a
				licensed company may use the proceeds of a participating debenture issued by
				the company to pay the principal amount and accrued interest due on outstanding
				participating debentures issued by that company, if the company has outstanding
				equity capital invested in an amount equal to the amount being
				refinanced.
								(16)Distribution
				of gross receipts
									(A)In
				generalExcept as otherwise provided in this subsection, gross
				receipts, from any source or however categorized for generally accepted
				accounting principles or tax accounting purposes, shall be utilized first for
				the payment of accrued interest on participating debentures, then for repayment
				of participating debenture principal and contributed private capital, and
				finally for profit distributions, as provided in subparagraphs (B) through
				(G).
									(B)Past due
				interest and principalGross receipts shall first be used, within
				10 days of receipt—
										(i)to pay any past
				due interest on participating debentures issued by the licensed company;
				and
										(ii)when there is no
				past due interest outstanding, to repay any past due principal on such
				debentures (whether such interest and principal are past due by their terms or
				by acceleration).
										(C)Mandatory
				interest prepaymentIf no unpaid accrued interest or past due
				principal is outstanding on any participating debenture issued by a licensed
				company, the company shall use its gross receipts, not later than the end of
				the calendar quarter in which they were received (or the following calendar
				quarter, if received within 15 days before the end of a calendar quarter) to
				prepay accrued interest on the participating debentures issued by the company,
				which prepayments will be applied to such accrued interest in the order in
				which such interest would otherwise become due and payable.
									(D)Amortization
				distributions
										(i)In
				generalExcept as provided in paragraph (17), if no unpaid
				accrued interest or past due principal is outstanding on any participating
				debenture issued by a licensed company, the company shall distribute its gross
				receipts—
											(I)to the
				Administration to amortize outstanding participating debenture leverage;
				and
											(II)to its private
				investors.
											(ii)Pro rata
				distributionA distribution under clause (i) shall be pro rata
				according to the ratio of outstanding participating debenture leverage to
				outstanding leverageable capital at the time of distribution.
										(E)Post-amortization
				distributionsIf no accrued interest or principal is outstanding
				on any participating debenture issued by a licensed company, and the company
				has no outstanding leverageable capital, the gross receipts of the
				company—
										(i)shall be
				distributed to the Administration in an amount equal to the profit
				participation percentage of the total amount being distributed, with the
				remaining gross receipts distributed to the private investors; and
										(ii)in the case of
				any post-amortization distributions to the Administration under this
				subparagraph, shall be deemed to constitute additional interest
				(not accrued interest).
										(F)Management
				expensesFor purposes of calculating the amount to be distributed
				to the Administration under subparagraph (E), except as otherwise prescribed by
				the Administration, the management expenses of any company which issues
				participating debentures under this subsection shall not be greater than 2.5
				percent of the combined capital of the company per year, plus, in the case of a
				company with combined capital of less than $20,000,000, an additional
				$125,000.
									(G)DefinitionsIn
				this paragraph—
										(i)the term
				combined capital means the aggregate amount of private capital and
				outstanding leverage;
										(ii)the term
				profit participation percentage means 50 percent of the leverage
				ratio, reduced by the weighted average interest rate on the financing
				commitments issued by the company;
										(iii)the term
				leverage ratio means the ratio of the aggregate amount of
				financing commitment leverage previously drawn by the company (including
				leverage that has been repaid, and not solely the maximum amount at any one
				time outstanding, if different) to the aggregate amount of capital previously
				contributed to the company by private investors (not solely the maximum amount
				at any one time outstanding, if different);
										(iv)the term
				management expenses includes management fees and any additional
				salaries, office expenses, travel, business development costs, office and
				equipment rental, bookkeeping, and the development, investigation, and
				monitoring of investments paid by the licensed company, but does not include
				the cost of services provided by specialized outside consultants, outside
				lawyers, and outside auditors, who perform services not generally expected of a
				venture capital company nor does such term include the cost of services
				provided by any affiliate of the company which are not part of the normal
				process of making and monitoring venture capital investments; and
										(v)the term
				outstanding leverageable capital means any aggregate capital
				contributions received by a licensed company from private investors which
				exceed aggregate distributions received by the private investors from the
				company.
										(17)Exceptions to
				order of distributions
									(A)In
				generalNotwithstanding paragraph (16)(D), if no unpaid accrued
				interest (whether or not past due) and no past due principal is outstanding on
				any participating debenture issued by the licensed company, subparagraph (B)
				through (D) of this paragraph shall apply.
									(B)Tax
				distributions
										(i)In
				generalThe company may make a special distribution of gross
				receipts or other cash to its private investors without a corresponding
				distribution to the Administration while principal is outstanding on
				participating debentures issued by the company, if—
											(I)the licensed
				company has an investment in a business (referred to in this subparagraph as
				the portfolio company) organized as a limited liability company
				(referred to in this subparagraph as an LLC) or as a
				partnership;
											(II)the portfolio
				company has income which will be taxable to its members or partners;
											(III)the portfolio
				company makes a distribution to its members or partners in an amount equal to
				their assumed tax liability on the portfolio company’s taxable income (referred
				to in this subparagraph as a tax distribution); or
											(IV)the small
				business investment company is itself a partnership or an LLC, so that any
				portfolio company income allocated to it is reallocated to the private
				investors, and it is those private investors who are liable for payment of tax
				on that income as if it was their own income, whether or not they receive any
				cash in respect of that income.
											(ii)Authority to
				make distributionIn circumstances described in clause (i), the
				issuing company may, quarterly, distribute to its private investors up to an
				amount equal to the difference between—
											(I)the estimated
				aggregate maximum tax liability of the private investors on the income of
				portfolio companies organized as LLCs or partnerships during the preceding
				calendar year; and
											(II)the aggregate
				amount distributed to the private investors (other than under this
				subparagraph) since April 15 of the preceding calendar year, but in no event
				more than the aggregate amount of tax distributions that the issuing company
				received from all of its portfolio companies during the preceding calendar
				year.
											(C)ExpensesA
				small business investment company may use its gross receipts to pay previously
				incurred expenses (including management fees) and other liabilities and it may,
				in addition, retain additional gross receipts in an expense reserve account in
				an amount which, added to any existing expense reserve, does not exceed such
				reasonably anticipated expenses and other liabilities for the following
				12-month period, provided such expenses and other liabilities are not
				prohibited under regulations established by the Administrator or other
				applicable law.
									(D)PrepaymentSubject
				to any applicable State law requirements, a small business investment company
				may use gross receipts or other cash to prepay outstanding participating
				debenture leverage and interest in whole or in part without penalty at any
				time.
									(18)Restrictions
				on distributions
									(A)Liquidity and
				other administrative or state law restrictionsA distribution
				under this subsection may not violate liquidity requirements or other
				applicable restrictions on distributions in regulations issued by the
				Administrator or under applicable State law.
									(B)Capital
				impairment or regulatory violationIf a small business investment
				company is in restricted operations or liquidation by reason of capital
				impairment or regulatory violation, the maturity date of the participating
				debentures issued by that company, including both principal and accrued
				interest, is subject to acceleration at the option of the Administrator, and,
				regardless of whether there has been such an acceleration, not more than 100
				percent of all gross receipts and the private collateral of the licensed
				company may, at the option of the Administrator, be required to be distributed
				to the Administration until accrued interest and principal on the participating
				debentures issued by the company have been paid in full, in accordance with any
				terms and conditions that the Administrator may establish by regulation.
									(19)Distributions
				in-kind
									(A)Election of
				in-kind distribution of securities
										(i)In
				generalA small business investment company that issues
				participating debentures, has no accrual but unpaid interest, and has no
				outstanding leverage, may elect to make an in-kind distribution of securities
				at any time, subject to applicable securities laws and regulations, if such
				securities are publicly traded and marketable (referred to in this subsection
				as marketable securities).
										(ii)Gross
				receiptsMarketable securities distributed in-kind shall be
				deemed to be gross receipts for purposes of this subsection, and their
				distribution shall be subject to the priorities and restrictions applicable to
				gross receipts under this subsection and to applicable regulations issued by
				the Administrator.
										(B)Treatment of
				administration shareThe licensed company shall either deposit
				the Administration share of such securities with a trustee designated by the
				Administrator, or retain the Administration share, if the Administrator so
				directs and with the agreement of the company.
									(C)Retention of
				administration shareIf the company retains the Administration
				share, it shall sell such share and promptly remit the proceeds to the
				Administration.
									(D)Value of
				administration’s shareFor purposes of this paragraph—
										(i)the value of the
				Administration share is the value of the securities, as of the date of
				distribution to the Administration under subparagraph (B), or as of the initial
				date of retention under subparagraph (C); and
										(ii)the
				Administration may receive a greater or lesser amount upon its ultimate sale of
				such share or upon the ultimate sale by the company of such share on behalf of
				the Administration.
										(20)Timing of
				distributions
									(A)In
				generalExcept as provided in subparagraph (B), and subject to
				paragraphs (15) and (17), any gross receipts received by a small business
				investment company issuing participating debentures under this subsection that
				are not placed in an expense reserve under paragraph (17)(C) shall be
				distributed not later than the last day of the fiscal quarter in which such
				gross receipts were received by the company.
									(B)Exceptions to
				timing of distributions
										(i)End of
				quarterGross receipts received within 15 days before the end of
				a fiscal quarter shall be distributed by the last day of the subsequent fiscal
				quarter.
										(ii)Marketable
				securitiesGross receipts consisting of marketable securities
				shall be distributed within 6 months of the date of receipt, unless the small
				business investment company has obtained the prior consent of the
				Administrator.
										(21)Reinvestment
				of gross receiptsSubject to such regulations and restrictions as
				may be prescribed by the Administrator, and by the agreement of the private
				investors in a small business investment company, any gross receipts that
				exceed the amount needed to make payments required to be made to the
				Administration under this subsection, may at the option of the company be
				reinvested in qualified small business concerns.
								(c)MaximumParticipating
				debentures guaranteed under this section may not exceed 100 percent of the
				regulatory capital of the licensed company, as determined by the
				Administrator.
							(d)Post-distribution
				computationAfter distributions have been made under this
				section, the Administration share of such distributions shall not be reduced or
				recomputed.
							(e)No ownership
				interest to administrationThis section shall not be construed as
				creating in the Administration any ownership interest in any small business
				investment company which issues participating debentures.
							(f)Conflict with
				other provisions
								(1)In
				generalIn the event of a conflict between this subsection and
				any other provision of this part, this subsection shall apply.
								(2)Specific
				provisionsThe provisions of this section supersede subsections
				(g) and (h) of section 303 in their entirety with respect to all matters
				pertaining to participating debentures issued by a licensed company covered by
				this
				section.
								.
				302.Participating
			 securitiesSection 20(a) of
			 the Small Business Act (15 U.S.C. 631 note) is amended—
					(1)in paragraph (2),
			 by striking Subject to approval in appropriations Acts, and
			 inserting Except as provided in paragraph (5), and subject to approval
			 in appropriations Acts,; and
					(2)by adding at the
			 end the following:
						
							(5)Participating securities
								(A)DefinitionsIn this
				paragraph—
									(i)the term applicable 60-day
				period means the 60-day period ending on the date on which the
				commitment made by the Administrator for a covered participating security
				expires;
									(ii)the term covered
				participating security means a participating security under title III of
				the Small Business Investment Act of 1958—
										(I)that was obligated in fiscal year 2002,
				2003, or 2004, under a commitment made by the Administrator; and
										(II)on the date that is 60 days prior to the
				date on which such commitment expires, for which the Administrator has not
				disbursed all of the funds committed; and
										(iii)the term small business
				investment company has the same meaning as in section 103 of the Small
				Business Investment Act of 1958.
									(B)Disbursal of
				fundsNotwithstanding any other provision of law, and subject to
				subparagraph (C), during the applicable 60-day period, the Administrator shall,
				upon request, disburse funds to a small business investment company for a
				covered participating security, up to the full amount committed by the
				Administrator, but not disbursed to the company.
								(C)ConditionsA small
				business investment company receiving funds under subparagraph (B)
				shall—
									(i)be in compliance with all
				regulations under title III of the Small Business Investment Act of 1958,
				relating to small business investment companies;
									(ii)pay a fee to the Administrator (in
				addition to any other applicable fee) in an amount equal to 0.5 percent of any
				funds disbursed under subparagraph (B); and
									(iii)deposit any funds disbursed under
				subparagraph (B) that are not reasonably required for imminent investment
				purposes, as determined by the Administrator, in an interest bearing account
				approved by the Administrator.
									(D)Withdrawal of funds
									(i)In generalFunds
				deposited under subparagraph (C)(iii) may not be withdrawn without the prior
				approval of the Administrator.
									(ii)CriteriaThe
				Administrator shall grant approval for a withdrawal under clause (i) in
				accordance with the same criteria applicable to the disbursal of funds for a
				participating security under title III of the Small Business Investment Act of
				1958.
									.
					BDevelopment
			 companies
				321.Development
			 company loan programs
					(a)Title of
			 ProgramTitle V of the Small Business Investment Act of 1958 (15
			 U.S.C. 695 et seq.) is amended by adding at the end the following:
						
							511.Program
				title
								(a)In
				generalExcept as provided in
				subsection (b), the programs authorized by this title shall be known
				collectively as the Local Development Business Loan Program. The
				Administrator may refer to such program as the 504 Loan Program,
				until such usage is no longer necessary.
								(b)Existing
				nameParticipants in the Local Development Business Loan Program
				may continue to refer to such program as the 504 loan
				program.
								.
					(b)Existing
			 MaterialsThe Administrator may use informational materials
			 created, or that were in the process of being created, before the date of
			 enactment of this Act that do not refer to a program under title V of the Small
			 Business Investment Act of 1958 (15 U.S.C. 695 et seq.) as the Local
			 Development Business Loan Program.
					(c)New
			 MaterialsAny informational materials created by the
			 Administrator on or after the date of enactment of this Act shall refer to any
			 program under title V of the Small Business Investment Act of 1958 (15 U.S.C.
			 695 et seq.) as the Local Development Business Loan Program,
			 except that informational materials may refer to such program as the 504
			 Loan Program, until such usage is no longer necessary.
					322.Loan
			 liquidationsSection 510 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended—
					(1)by redesignating subsection (e) as
			 subsection (g); and
					(2)by inserting after subsection (d) the
			 following:
						
							(e)Participation
								(1)In
				generalAny qualified State or local development company which
				elects not to apply for authority to foreclose and liquidate defaulted loans
				under this section, or which the Administrator determines to be ineligible for
				such authority, shall contract with a qualified third-party to perform
				foreclosure and liquidation of defaulted loans in its portfolio. The contract
				shall be contingent upon approval by the Administrator with respect to the
				qualifications of the contractor and the terms and conditions of liquidation
				activities.
								(2)CommencementThis
				subsection does not require any development company to liquidate defaulted
				loans until the Administrator has adopted and implemented a program to
				compensate and reimburse development companies, as provided under subsection
				(f).
								(f)Compensation
				and reimbursement
								(1)Reimbursement
				of expensesThe Administrator shall reimburse each qualified
				State or local development company for all expenses paid by such company as
				part of the foreclosure and liquidation activities, if the expenses—
									(A)were approved in
				advance by the Administrator, either specifically or generally; or
									(B)were incurred by
				the development company on an emergency basis without prior approval from the
				Administrator, if the Administrator determines that the expenses were
				reasonable and appropriate.
									(2)Compensation
				for results
									(A)DevelopmentThe
				Administrator shall develop a schedule to compensate and provide an incentive
				to qualified State or local development companies that foreclose and liquidate
				defaulted loans.
									(B)CriteriaThe
				schedule required under this paragraph shall—
										(i)be based on a
				percentage of the net amount recovered, but shall not exceed a maximum amount;
				and
										(ii)not apply to any
				foreclosure which is conducted under a contract between a development company
				and a qualified third party to perform the foreclosure and
				liquidation.
										.
					323.Additional
			 equity injectionsSection
			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.
			 696(3)(B)(ii)) is amended to read as follows:
					
						(ii)Funding from
				institutionsIf a small business concern—
							(I)provides the
				minimum contribution required under subparagraph (C), not less than 50 percent
				of the total cost of any project financed under clause (i), (ii), or (iii) of
				subparagraph (C) shall come from the institutions described in subclauses (I),
				(II), and (III) of clause (i); and
							(II)provides more
				than the minimum contribution required under subparagraph (C), any excess
				contribution may be used to reduce the amount required from the institutions
				described in subclauses (I), (II), and (III) of clause (i), except that the
				amount from such institutions may not be reduced to an amount that is less than
				the amount of the loan made by the
				Administrator.
							.
				324.Businesses in
			 low-income areasSection
			 501(d)(3)(A) of the Small Business Investment Act of 1958 (15 U.S.C.
			 695(d)(3)(A)) is amended by inserting after business district
			 revitalization, the following: or expansion of businesses in
			 low-income communities which would be eligible for a new markets tax credit
			 under section 45D(a) of the Internal Revenue Code of 1986, or implementing
			 regulations issued thereunder,.
				325.Combinations
			 of certain goalsSection
			 501(e) of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)) is
			 amended by adding at the end the following:
					
						(7)A small business
				concern that is unconditionally owned by more than 1 individual, or a
				corporation, the stock of which is owned by more than 1 individual, shall be
				deemed to have achieved a public policy goal required under subsection (d)(3)
				if a combined ownership share of not less than 51 percent is held by
				individuals who are in 1 of, or a combination of, the groups described in
				subparagraph (C) or (E) of subsection
				(d)(3).
						.
				326.Maximum 504
			 and 7(a) loan eligibilitySection 502(2) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)) is amended by adding at the end the
			 following:
					
						(C)Combination
				financingNotwithstanding any other provision of law, financing
				under this title may be provided to a borrower in the maximum amount provided
				in this subsection, and a loan guarantee under section 7(a) of the Small
				Business Act may be provided to the same borrower in the maximum amount
				provided in section 7(a)(3)(A) of such Act, to the extent that the borrower
				otherwise qualifies for such
				assistance.
						.
				327.Refinancing
			 under the Local Development Business Loan ProgramSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696) is amended by adding at the end the
			 following:
					
						(7)Permissible
				debt refinancing
							(A)In
				generalAny financing approved under this title may include a
				limited amount of debt refinancing.
							(B)ExpansionsIf
				the project involves expansion of a small business concern which has existing
				indebtedness collateralized by fixed assets, any amount of existing
				indebtedness that does not exceed 1/2 of the project cost
				of the expansion may be refinanced and added to the expansion cost, if—
								(i)the proceeds of
				the indebtedness were used to acquire land, including a building situated
				thereon, to construct a building thereon, or to purchase equipment;
								(ii)the borrower has
				been current on all payments due on the existing debt for not less than 1 year
				preceding the date of refinancing; and
								(iii)the financing
				under section 504 will provide better terms or rate of interest than exists on
				the debt at the time of
				refinancing.
								.
				328.Technical
			 correctionSection 501(e)(2)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)(2)) is amended
			 by striking outstanding.
				329.Definitions
			 for the Small Business Investment Act of 1958Section 103 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 662) is amended—
					(1)by striking paragraph (6) and inserting the
			 following:
						
							(6)the term
				development company means an entity incorporated under State law
				with the authority to promote and assist the growth and development of small
				business concerns in the areas in which it is authorized to operate by the
				Administrator;
							;
					(2)in paragraph
			 (16), by striking and at the end;
					(3)in paragraph
			 (17), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(18)the term
				certified development company means a development company that
				the Administrator has certified meets the criteria of section
				506.
							.
					330.Repeal of
			 sunset on reserve requirements for premier certified lendersSection 508(c)(6)(B) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 697e(c)(6)(B)) is amended—
					(1)in the
			 subparagraph heading, by striking Temporary reduction and inserting
			 Reduction; and
					(2)by striking
			 Notwithstanding subparagraph (A), during the 2-year period beginning on
			 the date that is 90 days after the date of enactment of this subparagraph,
			 the and inserting The.
					331.Certified
			 development companiesSection
			 506 of the Small Business Investment Act of 1958 (15 U.S.C. 697c) is
			 amended—
					(1)in the section
			 heading, by striking Restrictions on development company
			 assistance and inserting Certified development
			 companies; and
					(2)by inserting before Notwithstanding
			 any other provision of law the following:
						
							(a)Authority To
				issue debenturesA development company may issue debentures under
				this title if the Administrator certifies that the company meets the following
				criteria:
								(1)Size
									(A)In
				generalExcept as provided in subparagraph (B), the development
				company shall be a small business concern with fewer than 500 employees, and
				shall not be under the control of any entity that does not meet the size
				standards established by the Administrator for a small business concern.
									(B)ExceptionAny
				development company that was certified by the Administrator before December 31,
				2005, may continue to issue debentures under this title.
									(2)Primary
				purposeA primary purpose of the development company shall be to
				benefit the community by fostering economic development to create and preserve
				jobs and stimulate private investment.
								(3)Primary
				functionA primary function of the development company shall be
				to accomplish its purpose by providing long-term financing to small business
				concerns under the Local Development Business Loan Program. The development
				company may also provide or support other local economic development activities
				to assist the community.
								(4)Nonprofit
				status
									(A)In
				generalExcept as provided in subparagraph (B), the development
				company shall be a nonprofit corporation.
									(B)ExceptionA
				development company certified by the Administrator before January 1, 1987, may
				continue to issue debentures under this title and retain its status as a
				for-profit enterprise.
									(5)Good
				standingThe development company—
									(A)shall be in good
				standing in the State in which such company is incorporated and in any other
				State in which it conducts business; and
									(B)shall be in
				compliance with all laws, including taxation requirements, in the State in
				which such company is incorporated and in any other State in which it conducts
				business.
									(6)Membership of
				development companyThere shall be—
									(A)not fewer than 25
				members of the development company (or owners or stockholders, if the
				corporation is a for-profit entity), none of whom may own or control more than
				10 percent of the voting membership of the company; and
									(B)at least 1 member
				of the development company (none of whom is in a position to control the
				development company) from each of the following:
										(i)Government
				organizations that are responsible for economic development.
										(ii)Financial
				institutions that provide commercial long-term fixed asset financing.
										(iii)Community
				organizations that are dedicated to economic development.
										(iv)Businesses.
										(7)Board of
				directors
									(A)In
				generalThe development company shall have a board of
				directors.
									(B)Members of
				boardEach member of the board of directors shall be—
										(i)a
				member of the development company; and
										(ii)elected by a
				majority of the members of the development company.
										(C)Representation
				of organizations and institutions
										(i)In
				generalThere shall be at least 1 member of the board of
				directors from not fewer than 3 of the 4 organizations and institutions
				described in paragraph (6)(B), none of whom is in a position to control the
				development company.
										(ii)Maximum
				percentageNot more than 50 percent of the members of the board
				of directors shall be from any 1 of the organizations and institutions
				described in paragraph (6)(B).
										(D)MeetingsThe
				board of directors of the development company shall meet on a regular basis to
				make policy decisions for such company.
									(8)Professional
				management and staff
									(A)In
				generalThe development company shall have full-time professional
				management, including a chief executive officer to manage daily operations and
				a full-time professional staff qualified to market the Local Development
				Business Loan Program and handle all aspects of loan approval and servicing,
				including liquidation, if appropriate.
									(B)Independent
				management and operationExcept as provided in paragraph (9), the
				development company shall be independently managed and operated to pursue the
				economic development purpose of the company and shall employ directly the chief
				executive officer.
									(9)Management and
				operation exceptions
									(A)AffiliationA
				development company may be an affiliate of another local nonprofit service
				corporation (other than a development company), a purpose of which is to
				support economic development in the area in which the development company
				operates.
									(B)StaffingA
				development company may satisfy the requirement for full-time professional
				staff under paragraph (8)(A) by contracting for the required staffing
				with—
										(i)a
				local nonprofit service corporation;
										(ii)a nonprofit
				affiliate of a local nonprofit service corporation;
										(iii)an entity
				wholly or partially operated by a governmental agency; or
										(iv)another entity
				approved by the Administrator.
										(C)DirectorsA
				development company and a local nonprofit service corporation with which it is
				affiliated may have in common some, but not all, members of their respective
				board of directors.
									(D)Rural
				areasA development company in a rural area may satisfy the
				requirements of a full-time professional staff and professional management
				ability under paragraph (8)(A) by contracting for such services with another
				certified development company that—
										(i)has such staff
				and management ability; and
										(ii)is located in
				the same State as the development company or in a State that is contiguous to
				the State in which the development company is located.
										(E)Previously
				certifiedA development company that, on or before December 31,
				2005, was certified by the Administrator and had contracted with a for-profit
				company to provide staffing and management services, may continue to do
				so.
									(b)Use of excess
				fundsAny funds generated by a certified development company from
				making loans under section 503 or 504 that remain unexpended after payment of
				staff, operating, and overhead expenses shall be retained by the certified
				development company as a reserve for—
								(1)future
				operations;
								(2)expanding the
				area in which the certified development company operates through the methods
				authorized by this Act; or
								(3)investment in
				other local economic development activity or community development in the State
				from which such funds were generated.
								(c)Ethical
				requirements
								(1)In
				generalA certified development company and the officers,
				employees, and other staff of the company shall at all times act ethically and
				avoid activities which constitute a conflict of interest or appear to
				constitute a conflict of interest.
								(2)Prohibited
				conflict in project loans
									(A)In
				generalNo certified development company may—
										(i)recommend or
				approve a guarantee of a debenture by the Administrator under the Local
				Business Development Loan Program that is collateralized by a second lien
				position on the property being constructed or acquired; and
										(ii)provide, or be
				affiliated with a corporation or other entity which provides, financing
				collateralized by a first lien on the same property.
										(B)ExceptionDuring
				the 2-year period beginning on the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, a certified development company that
				was participating as a first mortgage lender for the Local Business Development
				Loan Program in either of fiscal years 2004 or 2005 may continue to do
				so.
									(3)Other economic
				development activitiesIt shall not be a conflict of interest for
				a certified development company to operate multiple programs to assist small
				business concerns as part of carrying out its economic development
				purpose.
								(d)Multistate
				Operations
								(1)AuthorizationNotwithstanding
				any other provision of law, the Administrator shall permit a certified
				development company to make loans in any State that is contiguous to the State
				of incorporation of that certified development company, only if such
				company—
									(A)is—
										(i)an
				accredited lender under section 507; or
										(ii)a
				premier certified lender under section 508;
										(B)has a membership
				that contains, from each of the States in which it operates, not fewer than 25
				members who reside in that State;
									(C)has a board of
				directors that contains not fewer than 2 members from each State in which the
				company makes loans;
									(D)maintains not
				fewer than 1 loan committee, which shall have not fewer than 1 member from each
				State in which the company makes loans; and
									(E)submits to the
				Administrator, in writing—
										(i)a
				notice of the intention of the company to make loans in multiple States;
										(ii)the names of the
				States in which the company intends to make loans; and
										(iii)a detailed
				statement of how the company will comply with this paragraph, including a list
				of the members described in subparagraph (B).
										(2)ReviewThe
				Administrator shall verify whether a certified development company satisfies
				the requirements of paragraph (1) on an expedited basis and, not later than 30
				days after the date on which the Administrator receives the statement described
				in paragraph (1)(E)(iii), the Administrator shall determine whether such
				company satisfies such criteria and provide notice to such company.
								(3)Loan committee
				participationFor any loan made by a company described in
				paragraph (1), not fewer than 1 member of the loan committee from the State in
				which the loan is to be made shall participate in the review of such
				loan.
								(4)Aggregate
				accountingA company described in paragraph (1) may maintain an
				aggregate accounting of all revenue and expenses of the company for purposes of
				this title.
								(5)Service to
				certified development companies
									(A)In
				generalExcept as provided in subparagraph (B), an associate of a
				certified development company may not be an officer, director, or manager of
				more than 1 certified development company.
									(B)Exception
										(i)In
				generalNotwithstanding any other provision of law, a person who
				is serving on the board of directors of a certified development company may
				serve on the board of directors, but not as an officer, of not more than 1
				additional certified development company, if—
											(I)such companies
				are not located in the same State;
											(II)each board of
				directors determines that the service by such person on such board does not
				constitute a conflict of interest; and
											(III)there is not a
				contractual relationship between—
												(aa)the person and
				such additional certified development company, except for the contract of such
				person to serve as a member of the board of directors of such company, if any;
				or
												(bb)the certified
				development companies of which such person is a member of the board of
				directors.
												(ii)Maximum number
				of membersA certified development company may not have more than
				1 member of the board of directors of such company in common with any other
				board of directors of a certified development company.
										(C)DefinitionAs
				used in this paragraph, the term associate of a certified development
				company has the meaning given the term Associate of a CDC
				in section 120.10 of title 13, Code of Federal Regulations (or any
				corresponding similar regulation or ruling).
									(6)Local job
				creation requirementsAny certified development company making
				loans in multiple States shall satisfy any applicable job creation or retention
				requirements separately for each such State. Such a company shall not count
				jobs created or retained in 1 State towards any applicable job creation or
				retention requirement in another State.
								(7)Contiguous
				StatesFor purposes of this subsection, the States of Alaska and
				Hawaii shall be deemed to be contiguous to any State abutting the Pacific
				Ocean.
								(8)Local economic
				area requirement and exemption
									(A)DefinitionIn
				this paragraph, the term local economic area means an area, as
				determined by the Administrator, that—
										(i)is in a State
				other than the State in which a development company is incorporated;
										(ii)shares a border
				with the area of operations of the development company; and
										(iii)is a part of a
				local trade area (including a city that is bisected by a State line and a
				metropolitan statistical area that is bisected by a State line) that is
				contiguous to the area of operations of the development company.
										(B)ExemptionAn
				applicant operating in a local economic area shall not be considered to be
				operating in a multistate area, and shall not be required to comply with the
				requirements for multistate operation.
									(e)Restrictions on
				development company
				assistance
							.
					332.Conforming
			 amendmentsSection 503 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697) is amended—
					(1)in subsection
			 (a)(1), by striking qualified State or local development company
			 and inserting certified development company; and
					(2)by striking
			 subsection (e) and inserting the following:
						
							(e)Section
				7(a) loansNotwithstanding any
				other provision of law, a certified development company is authorized to
				prepare applications for deferred participation loans under section 7(a) of the
				Small Business Act, to service such loans, and to charge a reasonable fee for
				servicing such
				loans.
							.
					333.Closing
			 costsSection 503(b) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697(b)) is amended by striking
			 paragraph (4) and inserting the following:
					
						(4)the aggregate
				amount of such debenture does not exceed the amount of the loans to be made
				from the proceeds of such debenture plus, at the election of the borrower,
				other amounts attributable to the administrative and closing costs of such
				loans, except for the attorney fees of the
				borrower;
						.
				334.Definition of
			 ruralSection 501 of the Small
			 Business Investment Act of 1958 (15 U.S.C. 695) is amended by adding at the end
			 the following:
					
						(f)As used in this
				title, the term rural includes any area that is not—
							(1)a city or town
				that has a population greater than 50,000 inhabitants; or
							(2)the urbanized
				area contiguous and adjacent to a city or town described in paragraph
				(1).
							.
				335.Regulations
			 and effective date
					(a)In
			 generalExcept as provided in
			 subsection (b), the Administrator shall—
						(1)publish proposed rules to implement this
			 subtitle and the amendments made by this subtitle, not later than 120 days
			 after the date of enactment of this Act; and
						(2)publish such rules in final form not later
			 than 120 days after the date of publication under paragraph (1).
						(b)Multistate
			 operationsAs soon as is practicable after the date of enactment
			 of this Act, the Administrator shall promulgate regulations to implement
			 section 506(d) of the Small Business Investment Act of 1958, as added by this
			 subtitle. Such regulations shall become effective not later than 120 days after
			 the date of enactment of this Act.
					(c)Effective
			 date
						(1)In
			 generalExcept as otherwise specifically provided this subtitle,
			 this subtitle and the amendments made by this subtitle shall become effective
			 240 days after the date of enactment of this Act, regardless of whether the
			 Administrator has promulgated the regulations required under subsection
			 (a).
						(2)Multistate
			 operationsSection 506(d) of the Small Business Investment Act of
			 1958, as added by this subtitle, shall become effective 120 days after the date
			 of enactment of this Act, regardless of whether the Administrator has
			 promulgated the regulations required under subsection (b).
						336.Low-income
			 geographic areas
					(a)Modification of
			 definition of low-income geographic area for purposes of New Markets Venture
			 Capital Program
						(1)In
			 generalSection 351 of the Small Business Investment Act of 1958
			 (15 U.S.C. 689) is amended—
							(A)by striking
			 paragraph (2);
							(B)in paragraph (3),
			 by striking (3) and all that follows through the end of
			 subparagraph (A) and inserting the following:
								
									(2)Low-income
				geographic areaThe term low-income geographic area
				means—
										(A)any
				low-income community, as that term is defined in section 45D of
				the Internal Revenue Code of 1986 (relating to the new markets tax credit);
				and
										;
				and
							(C)by redesignating
			 paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
							(2)Retroactive
			 application of amended definition to capital requirementThe
			 definition of a low-income geographic area in section 351(2) of the Small
			 Business Investment Act of 1958, as amended by paragraph (1) of this
			 subsection, shall apply to private capital raised under section 354(d)(1) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 689c(d)(1)) before, on, or
			 after the date of enactment of this Act.
						(b)Study on
			 availability of equity capital
						(1)Study
			 requiredNot later than the end of the 180-day period beginning
			 on the date of enactment of this Act, the Chief Counsel for Advocacy of the
			 Administration shall conduct a study on the availability of equity capital in
			 low-income geographic areas.
						(2)ReportNot
			 later than 90 days after the completion of the study under paragraph (1), the
			 Administrator shall submit to Congress a report containing the findings of the
			 study required under paragraph (1) and any recommendations of the Administrator
			 based on such study.
						337.Limitation on
			 time for final approval of companiesSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended by striking a
			 period of time, not to exceed 2 years, and inserting 2
			 years.
				IVDisaster
			 response
			APrivate disaster
			 loans
				401.Private
			 disaster loans
					(a)In
			 generalSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended—
						(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
						(2)by inserting
			 after subsection (b) the following:
							
								(c)Private
				disaster loans
									(1)DefinitionsIn
				this subsection—
										(A)the term
				disaster area means a county, parish, or similar unit of general
				local government in which a disaster was declared under subsection (b);
										(B)the term
				eligible small business concern means a business concern that
				is—
											(i)is a small
				business concern, as defined in this Act; or
											(ii)is a small
				business concern, as defined in section 103 of the Small Business Investment
				Act of 1958; and
											(C)the term
				qualified private lender means any privately-owned bank or other
				lending institution that the Administrator determines meets the criteria
				established under paragraph (10).
										(2)AuthorizationThe
				Administrator may guarantee timely payment of all principal and interest as
				scheduled on any loan issued—
										(A)by a qualified
				private lender to an eligible small business concern located in a disaster
				area; and
										(B)during the
				24-month period beginning on the date on which the disaster area is
				designated.
										(3)Use of
				loansA loan guaranteed by the Administrator under this
				subsection may be used for—
										(A)any purpose
				authorized under subsection (a) or (b); and
										(B)acquiring or
				developing real estate for the purpose of selling or renting such real
				estate.
										(4)Online
				applications
										(A)In
				general
											(i)EstablishmentThe
				Administrator may establish, directly or through an agreement with another
				entity, an online application process for loans guaranteed under this
				subsection.
											(ii)Other Federal
				assistanceThe Administrator may coordinate with the head of any
				other appropriate Federal agency so that any application submitted through an
				online application process established under clause (i) may be considered for
				any other Federal assistance program for disaster relief.
											(B)Contents
											(i)In
				generalAn online application process established under
				subparagraph (A) shall allow an applicant for a guarantee under this subsection
				to specify the qualified private lender from which the applicant seeks to
				obtain a loan.
											(ii)Offers for
				loans
												(I)In
				generalIf an applicant does not specify a qualified private
				lender under clause (i), any qualified private lender may be selected to or opt
				to consider the application.
												(II)ProcessThe
				Administrator may, via the online process or another predetermined and
				objective process, determine a means of distributing or otherwise making
				available for consideration applications where a qualified private lender has
				not been specified by the applicant.
												(5)RefinancingA
				loan guaranteed under this subsection may be used to refinance any debt under
				this Act or the Small Business Investment Act of 1958.
									(6)Maximum
				amounts
										(A)Guarantee
				percentageThe Administrator may guarantee not more than 85
				percent of a loan under this subsection.
										(B)Loan
				amountsThe maximum amount of a loan guaranteed under this
				subsection shall be $3,000,000.
										(7)Loan
				termThe longest term of a loan for a loan guaranteed under this
				subsection shall be—
										(A)15 years for any
				loan that is issued without collateral; and
										(B)25 years for any
				loan that is issued with collateral.
										(8)Fees
										(A)In
				generalThe Administrator may not collect a guarantee fee under
				this subsection.
										(B)Origination
				feeThe Administrator shall pay a qualified private lender an
				origination fee for a loan guaranteed under this subsection equal to
				15/100 of 1 percent of the amount of the loan.
										(9)DocumentationA
				qualified private lender may use its own loan documentation for a loan
				guaranteed by the Administrator, to the extent authorized by the Administrator.
				The ability of a lender to use its own loan documentation for a loan offered
				under this subsection shall not be considered part of the criteria for becoming
				a qualified private lender under the regulations promulgated under paragraph
				(10)(B).
									(10)Implementation
										(A)In
				generalNot later than 30 days after the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, the Administrator shall—
											(i)establish interim
				criteria for qualified private lenders; and
											(ii)begin accepting
				applications from banks and lending institutions.
											(B)Regulations
											(i)In
				generalNot later than 90 days after the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, the Administrator shall promulgate
				regulations establishing permanent criteria for qualified private
				lenders.
											(ii)Existing
				qualified private lendersA bank or lending institution that the
				Administrator determined met the criteria established under subparagraph (A)(i)
				may continue to operate as a qualified private lender if the Administrator
				determines that such bank or lending institution meets the criteria established
				under clause (i).
											(11)Other
				assistanceThe fact that a small business concern receives
				assistance under this subsection shall not preclude such business concern from
				receiving other assistance under this Act.
									(12)Authorization
				of appropriations
										(A)In
				generalAmounts necessary to carry out this subsection shall be
				made available from amounts appropriated to the Administration under subsection
				(b).
										(B)Authority to
				reduce interest ratesFunds appropriated to the Administration to
				carry out this subsection, may be used by the Administrator, to the extent
				available, to reduce the applicable rate of interest for a loan guaranteed
				under this subsection by not more than 3 percentage
				points.
										.
						(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 disasters declared under section 7(b)(2) of the Small Business Act (631 U.S.C.
			 636(b)(2)) before, on, or after the date of enactment of this Act.
						(2)ConstructionFor
			 any disaster described in paragraph (1) that was declared before the date of
			 enactment of this Act, the 24-month period described in section 7(c)(2)(B) of
			 the Small Business Act, as amended by this Act, shall begin on the date on
			 which such disaster was declared.
						402.Technical and
			 conforming amendmentsThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
					(1)in section
			 4(c)—
						(A)in paragraph (1),
			 by striking 7(c)(2) and inserting 7(d)(2);
			 and
						(B)in paragraph
			 (2)—
							(i)by
			 striking 7(c)(2) and inserting 7(d)(2);
			 and
							(ii)by
			 striking 7(e),; and
							(2)in section 7(b),
			 in the undesignated matter following paragraph (3)—
						(A)by striking
			 That the provisions of paragraph (1) of subsection (c) and
			 inserting That the provisions of paragraph (1) of subsection
			 (d); and
						(B)by striking
			 Notwithstanding the provisions of any other law the interest rate on the
			 Administration's share of any loan made under subsection (b) except as provided
			 in subsection (c), and inserting Notwithstanding any other
			 provision of law, and except as provided in subsection (d), the interest rate
			 on the Administration's share of any loan made under subsection
			 (b).
						BDisaster relief
			 and reconstruction
				421.Definition of
			 disaster areaIn this
			 subtitle, the term disaster area means an area affected by a
			 natural or other disaster, as determined for purposes of paragraph (1) or (2)
			 of section 7(b) of the Small Business Act, during the period of such
			 declaration.
				422.Disaster loans
			 to nonprofitsSection 7(b) of
			 the Small Business Act (15 U.S.C.
			 636(b)) is amended by inserting immediately after paragraph (3) the
			 following:
					
						(4)Loans to
				nonprofitsIn addition to any other loan authorized by this
				subsection, the Administrator may make such loans (either directly or in
				cooperation with banks or other lending institutions through agreements to
				participate on an immediate or deferred basis) as the Administrator determines
				appropriate to a nonprofit organization located or operating in an area
				affected by a natural or other disaster, as determined under paragraph (1) or
				(2), or providing services to persons who have evacuated from any such
				area.
						.
				423.Disaster loan
			 amounts
					(a)Increased loan
			 capsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is
			 amended by inserting immediately after paragraph (4), as added by this
			 subtitle, the following:
						
							(5)Increased loan
				caps
								(A)Aggregate loan
				amountsExcept as provided in clause (ii), and notwithstanding
				any other provision of law, the aggregate loan amount outstanding and committed
				to a borrower under this subsection may not exceed $5,000,000.
								(B)Waiver
				authorityThe Administrator may, at the discretion of the
				Administrator, waive the aggregate loan amount established under clause
				(i).
								.
					(b)Disaster
			 mitigation
						(1)In
			 generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C.
			 636(b)(1)(A)) is amended by inserting of the aggregate costs of such
			 damage or destruction (whether or not compensated for by insurance or
			 otherwise) after 20 per centum.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to a loan or guarantee made after the date of enactment of this Act.
						(c)Technical
			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C.
			 636(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking the, Administration and
			 inserting the Administration;
						(2)in paragraph
			 (2)(A), by striking Disaster Relief and Emergency Assistance Act
			 and inserting Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.); and
						(3)in the
			 undesignated matter at the end—
							(A)by striking
			 , (2), and (4) and inserting and (2); and
							(B)by striking
			 , (2), or (4) and inserting (2).
							424.Small business
			 development center portability grantsSection 21(a)(4)(C)(viii) of the Small
			 Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is amended—
					(1)in the first sentence, by striking
			 as a result of a business or government facility down sizing or closing,
			 which has resulted in the loss of jobs or small business instability
			 and inserting due to events that have resulted or will result in,
			 business or government facility downsizing or closing; and
					(2)by adding at the end At the
			 discretion of the Administrator, the Administrator may make an award greater
			 than $100,000 to a recipient to accommodate extraordinary occurrences having a
			 catastrophic impact on the small business concerns in a
			 community..
					425.Assistance to
			 out-of-State businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
					(1)by striking At the
			 discretion and inserting the following: “Small business development
			 centers.—
						
							(A)In
				generalAt the discretion
							;
				and
					(2)by adding at the end the following:
						
							(B)During
				disasters
								(i)In
				generalAt the discretion of
				the Administrator, the Administrator may authorize a small business development
				center to provide such assistance to small business concerns located outside of
				the State, without regard to geographic proximity, if the small business
				concerns are located in a disaster area declared under section
				7(b)(2)(A).
								(ii)Continuity of
				servicesA small business
				development center that provides counselors to an area described in clause (i)
				shall, to the maximum extent practicable, ensure continuity of services in any
				State in which such small business development center otherwise provides
				services.
								(iii)Access to
				disaster recovery facilitiesFor purposes of providing disaster
				recovery assistance under this subparagraph, the Administrator shall, to the
				maximum extent practicable, permit small business development center personnel
				to use any site or facility designated by the Administrator for use to provide
				disaster recovery
				assistance.
								.
					426.Outreach
			 programs
					(a)In
			 generalNot later than 30 days after the date of the declaration
			 of a disaster area, the Administrator may establish a contracting outreach and
			 technical assistance program for small business concerns which have had a
			 primary place of business in, or other significant presence in, such disaster
			 area.
					(b)Administrator
			 actionThe Administrator may fulfill the requirement of
			 subsection (a) by acting through—
						(1)the
			 Administration;
						(2)the Federal
			 agency small business officials designated under section 15(k)(1) of the Small
			 Business Act (15 U.S.C. 644(k)(1)); or
						(3)any Federal,
			 State, or local government entity, higher education institution, procurement
			 technical assistance center, or private nonprofit organization that the
			 Administrator may determine appropriate, upon conclusion of a memorandum of
			 understanding or assistance agreement, as appropriate, with the
			 Administrator.
						427.Small business
			 bonding threshold
					(a)In
			 generalExcept as provided in
			 subsection (b), and notwithstanding any other provision of law, for any
			 procurement related to a major disaster (as that term is defined in section 102
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122)), the Administrator may, upon such terms and conditions as the
			 Administrator may prescribe, guarantee and enter into commitments to guarantee
			 any surety against loss resulting from a breach of the terms of a bid bond,
			 payment bond, performance bond, or bonds ancillary thereto, by a principal on
			 any total work order or contract amount at the time of bond execution that does
			 not exceed $5,000,000.
					(b)Increase of
			 amountUpon request of the
			 head of any Federal agency other than the Administration involved in
			 reconstruction efforts in response to a major disaster, the Administrator may
			 guarantee and enter into a commitment to guarantee any security against loss
			 under subsection (a) on any total work order or contract amount at the time of
			 bond execution that does not exceed $10,000,000.
					428.Small business
			 participationIn order to
			 facilitate the maximum practicable participation of small business concerns in
			 activities related to relief and recovery from an event for which a disaster
			 area was declared, the Administrator and the head of any Federal agency making
			 procurements related to the aftermath of the disaster, may, at the discretion
			 of the Administrator, set a goal of awarding to small business concerns not
			 less than 30 percent of amounts expended for prime contracts and not less than
			 40 percent of amounts expended for subcontracts on procurements by such agency
			 related to the aftermath of the disaster.
				429.Emergency
			 procurement authority
					(a)Small Business
			 Reservation OffsetSection 15(j) of the
			 Small Business Act (15 U.S.C. 644(j))
			 is amended by adding at the end the following:
						
							(4)For any contract involving the use of
				the special emergency procurement authority under section 32A(c) of the Office
				of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the dollar ceiling of
				the small business reservation established in paragraph (1) shall be adjusted
				to match the applicable amount of the simplified acquisition
				threshold.
							.
					(b)Retention of
			 Small Business SubcontractingSection 8(d)(4)(D) of the
			 Small Business Act (15 U.S.C.
			 637(d)(4)(D)) is amended—
						(1)by striking
			 (D) No contract and inserting the following:
							
								(D)Small business
				participation
									(i)In generalNo
				contract
									;
				and
						(2)by adding at the
			 end the following:
							
								(ii)Emergency procurements
									(I)In generalFor any
				contract which otherwise meets the requirements of this subsection, and which
				involves the use of special emergency procurement authority under section
				32A(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the
				subcontracting plan required under this subsection shall be negotiated as soon
				as practicable, but not later than 30 days after the date on which the contract
				is awarded.
									(II)PaymentNot greater than
				50 percent of the amounts due under any contract described in subclause (I) may
				be paid, unless a subcontracting plan compliant with this subsection is
				negotiated by the
				contractor.
									.
						430.Paperwork
			 reciprocity for small disaster contractorsNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall ensure that all eligible small
			 business concerns receive the full benefit of reciprocity in certifications
			 between Federal and federally funded contracting programs for small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals.
				431.Small business
			 multiple award disaster contracts
					(a)In
			 generalThe Administrator and
			 the Administrator for Federal Procurement Policy shall work with other Federal
			 agencies to ensure that the Federal Government establishes and maintains
			 multiple award contracts with small business concerns of all categories on a
			 nationwide and regional basis for the purpose of conducting or supporting
			 Federal disaster recovery efforts.
					(b)ReportAt the end of each fiscal year, the
			 Administrator and the Administrator for Federal Procurement Policy shall submit
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report describing
			 the terms, conditions, and status of the contracts described in subsection (a)
			 awarded during the preceding fiscal year.
					432.Contracting priority
			 for local small businessesSection 15(d) of the Small Business Act (15
			 U.S.C. 644(d)) is amended—
					(1)by striking (d) For purposes
			 and inserting the following:
						
							(d)Contracting
				priorities
								(1)In
				generalFor
				purposes
								;
				and
					(2)by adding at the end the following:
						
							(2)Disaster
				contracting priority in generalThe Administrator shall designate any
				disaster area as an area of concentrated unemployment or underemployment, or a
				labor surplus area for purposes of paragraph (1).
							(3)Local small
				businesses
								(A)In
				generalThe head of each
				executive agency shall give priority in the awarding of contracts and the
				placement of subcontracts for disaster relief to local small business concerns,
				by using, as appropriate—
									(i)preferential factors in evaluations of
				contract bids and proposals;
									(ii)competitions restricted to local small
				business concerns, where there is a reasonable expectation of receiving
				competitive, reasonably priced bids or proposals from not fewer than 2 local
				small business concerns;
									(iii)requirements of preference for local small
				business concerns in subcontracting plans; and
									(iv)assessments of liquidated damages and other
				contractual penalties, including contract termination.
									(B)Other disaster
				assistancePriority shall be
				given to local small business concerns in the awarding of contracts and the
				placement of subcontracts for disaster relief in any Federal procurement and
				any procurement by a State or local government made with Federal disaster
				assistance funds.
								(4)DefinitionsIn this subsection—
								(A)the term declared disaster
				means a disaster, as designated by the Administrator;
								(B)the term disaster area means
				any State or area affected by a declared disaster, as determined by the
				Administrator;
								(C)the term executive agency has
				the same meaning as in section 105 of title 5, United States Code; and
								(D)the term local small business
				concern means a small business concern that—
									(i)on the date immediately preceding the date
				on which a declared disaster occurred—
										(I)had a principal office in the disaster area
				for such declared disaster; and
										(II)employed a majority of the workforce of
				such small business concern in the disaster area for such declared disaster;
				and
										(ii)is capable of performing a substantial
				proportion of any contract or subcontract for disaster relief within the
				disaster area for such declared disaster, as determined by the
				Administrator.
									.
					433.Termination of
			 programSection 711(c) of the
			 Small Business Competitive Demonstration Program Act of 1988 (15 U.S.C. 644
			 note) is amended by inserting after January 1, 1989 the
			 following: , and shall terminate on the date of enactment of the
			 Small Business Reauthorization and
			 Improvements Act of 2006.
				434.Increasing
			 collateral requirementsSection 7(d)(6) of the Small Business Act
			 (15 U.S.C. 636), as so designated by section 401, is amended by striking
			 $10,000 and inserting $12,000.
				CDisaster
			 response
				451.DefinitionsIn this subtitle—
					(1)the term
			 approved State Bridge Loan Program means a State Bridge Loan
			 Program approved under section 452(b);
					(2)the term
			 catastrophic national disaster has the meaning given the term in
			 section 7(b)(6) of the Small Business Act (15 U.S.C. 636(b)), as added by this
			 Act;
					(3)the term declared disaster
			 means a major disaster or a catastrophic national disaster;
					(4)the term disaster loan program of the
			 Administration means assistance under section 7(b) of the Small Business
			 Act (15 U.S.C. 636(b));
					(5)the term disaster update
			 period means the period beginning on the date on which the President
			 declares a major disaster or a catastrophic national disaster and ending on the
			 date on which such declaration terminates;
					(6)the term
			 major disaster has the meaning given the term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122); and
					(7)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, and any territory or possession of the
			 United States.
					452.State bridge
			 loan guarantee
					(a)AuthorizationAfter
			 issuing guidelines under subsection (c), the Administrator may guarantee loans
			 made under an approved State Bridge Loan Program.
					(b)Approval
						(1)ApplicationA
			 State desiring approval of a State Bridge Loan Program shall submit an
			 application to the Administrator at such time, in such manner, and accompanied
			 by such information as the Administrator may require.
						(2)CriteriaThe
			 Administrator may approve an application submitted under paragraph (1) based on
			 such criteria as the Administrator may establish under this section.
						(c)Guidelines
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall issue to the appropriate economic development
			 officials in each State, the Committee on Small Business and Entrepreneurship
			 of the Senate, and the Committee on Small Business of the House of
			 Representatives, guidelines regarding approved State Bridge Loan
			 Programs.
						(2)ContentsThe
			 guidelines issued under paragraph (1) shall—
							(A)identify
			 appropriate uses of funds under an approved State Bridge Loan Program;
							(B)set terms and
			 conditions for loans under an approved State Bridge Loan Program;
							(C)address
			 whether—
								(i)an
			 approved State Bridge Loan Program may charge administrative fees; and
								(ii)loans under an
			 approved State Bridge Loan Program shall be disbursed through local banks and
			 other financial institutions; and
								(D)establish the
			 percentage of a loan the Administrator will guarantee under an approved State
			 Bridge Loan Program.
							453.Catastrophic
			 national disastersSection
			 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting
			 immediately after paragraph (5), as added by this Act, the following:
					
						(6)Catastrophic
				national disasters
							(A)DefinitionIn this paragraph the term
				catastrophic national disaster means a disaster, natural or other,
				that the President determines has caused significant adverse economic
				conditions outside of the geographic reach of the disaster.
							(B)AuthorizationThe Administrator may make such loans under
				this paragraph (either directly or in cooperation with banks or other lending
				institutions through agreements to participate on an immediate or deferred
				basis) as the Administrator determines appropriate to small business concerns
				located anywhere in the United States that are economically adversely impacted
				as a result of a catastrophic national disaster.
							(C)Loan
				termsA loan under this
				paragraph shall be made on the same terms as a loan under paragraph
				(2).
							.
				454.Public awareness of
			 disaster declaration and application periods
					(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after
			 paragraph (6), as added by this Act, the following:
						
							(7)Coordination
				with FEMA
								(A)In
				generalNotwithstanding any
				other provision of law, for any disaster (including a catastrophic national
				disaster) declared under this subsection or major disaster (as that term is
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122)), the Administrator, in consultation with the
				Director of the Federal Emergency Management Agency, shall ensure, to the
				maximum extent practicable, that all application periods for disaster relief
				under this Act and the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act begin on the same date and end on the same date.
								(B)Deadline
				extensionsNotwithstanding
				any other provision of law—
									(i)not later than 10 days before the closing
				date of an application period for disaster relief under this Act for any
				disaster (including a catastrophic national disaster) declared under this
				subsection, the Administrator, in consultation with the Director of the Federal
				Emergency Management Agency, shall notify the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives as to whether the Administrator intends to extend such
				application period; and
									(ii)not later than 10 days before the closing
				date of an application period for disaster relief under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act for any major disaster (as that
				term is defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122)) for which the President has declared
				a catastrophic national disaster under paragraph (6), the Director of the
				Federal Emergency Management Agency, in consultation with the Administrator,
				shall notify the Committee on Small Business and Entrepreneurship of the Senate
				and the Committee on Small Business of the House of Representatives as to
				whether the Director intends to extend such application period.
									(8)Public
				awareness of disastersIf a
				disaster (including a catastrophic national disaster) is declared under this
				subsection, the Administrator shall make every effort to communicate through
				radio, television, print, and web-based outlets, all relevant information
				needed by disaster loan applicants, including—
								(A)the date of such declaration;
								(B)cities and towns within the area of such
				declaration;
								(C)loan application deadlines related to such
				disaster;
								(D)all relevant contact information for victim
				services available through the Administration (including links to small
				business development center websites);
								(E)links to relevant Federal and State
				disaster assistance websites;
								(F)information on eligibility criteria for
				Federal Emergency Management Agency disaster assistance applications, as well
				as for Administration loan programs, including where such applications can be
				found; and
								(G)application
				materials that clearly state the function of the Administration as the Federal
				source of disaster loans for homeowners and
				renters.
								.
					(b)Coordination of
			 agencies and outreachNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 and the Director of the Federal Emergency Management Agency shall enter into an
			 agreement that ensures adequate lodging and transportation for employees of the
			 Administration, contract employees, and volunteers during a major disaster, if
			 such staff are needed to assist businesses, homeowners, or renters in
			 recovery.
					(c)Marketing and
			 outreachNot later than 90
			 days after the date of enactment of this Act, the Administrator shall create a
			 marketing and outreach plan that—
						(1)encourages a proactive approach to the
			 disaster relief efforts of the Administration;
						(2)distinguishes between disaster services
			 provided by the Administration and disaster services provided by the Federal
			 Emergency Management Agency, including contact information, application
			 information, and timelines for submitting applications, the review of
			 applications, and the disbursement of funds;
						(3)describes the different disaster loan
			 programs of the Administration, including how they are made available and what
			 eligibility requirements exist for each loan program;
						(4)provides for regional marketing, focusing
			 on disasters occurring in each region before the date of enactment of this Act,
			 and likely scenarios for disasters in each such region; and
						(5)ensures that the marketing plan is made
			 available at small business development centers and on the website of the
			 Administration.
						455.Consistency between
			 Administration regulations and standard operating procedures
					(a)In
			 generalThe Administrator shall, promptly following the date of
			 enactment of this Act, conduct a study of whether the standard operating
			 procedures of the Administration for loans offered under section 7(b) of the
			 Small Business Act are consistent with the regulations of the Administration
			 for administering the disaster loan program.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administration
			 shall submit to Congress a report containing all findings and recommendations
			 of the study conducted under subsection (a).
					456.Processing
			 disaster loans
					(a)Authority for
			 qualified private contractors to process disaster loansSection
			 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting
			 immediately after paragraph (8), as added by this Act, the following:
						
							(9)Authority for
				qualified private contractors
								(A)Disaster loan
				processingThe Administrator may enter into an agreement with a
				qualified private contractor, as determined by the Administrator, to process
				loans under this subsection in the event of a major disaster (as defined in
				section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5122)) or a catastrophic national disaster declared under
				paragraph (6), under which the Administrator shall pay the contractor a fee for
				each loan processed.
								(B)Loan loss
				verification servicesThe
				Administrator may enter into an agreement with a qualified lender or loss
				verification professional, as determined by the Administrator, to verify losses
				for loans under this subsection in the event of a major disaster (as defined in
				section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5122)) or a catastrophic national disaster declared under
				paragraph (6), under which the Administrator shall pay the lender or
				verification professional a fee for each loan for which such lender or
				verification professional verifies
				losses.
								.
					(b)Coordination of
			 efforts between the administrator and the internal revenue service to expedite
			 loan processingThe Administrator and the Commissioner of
			 Internal Revenue shall, to the maximum extent practicable, ensure that all
			 relevant and allowable tax records for loan approval are shared with loan
			 processors in an expedited manner, upon request by the Administrator.
					(c)Report on loan
			 approval rate
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives detailing how the Administration can improve
			 the processing of applications under the disaster loan program of the
			 Administration.
						(2)ContentsThe
			 report submitted under paragraph (1) shall include—
							(A)recommendations,
			 if any, regarding—
								(i)staffing levels
			 during a major disaster;
								(ii)how to improve
			 the process for processing, approving, and disbursing loans under the disaster
			 loan program of the Administration, to ensure that the maximum assistance is
			 provided to victims in a timely manner;
								(iii)the viability
			 of using alternative methods for assessing the ability of an applicant to repay
			 a loan, included the credit score of the applicant on the day before the date
			 on which the disaster for which the applicant is seeking assistance was
			 declared; and
								(iv)methods for the
			 Administration to expedite loss verification and loan processing of disaster
			 loans during a major disaster for businesses affected by, and located in the
			 area for which the President declared, the major disaster that are a major
			 source of employment in the area or are vital to recovery efforts in the region
			 (including providing debris removal services, manufactured housing, or building
			 materials); and
								(B)the plans of the
			 Administrator for implementing any recommendation made under subparagraph
			 (A).
							457.Development
			 and implementation of major disaster response plan
					(a)In
			 generalNot later than January 31, 2007, the Administrator
			 shall—
						(1)by rule, amend
			 the 2006 Atlantic hurricane season disaster response plan of the Administration
			 (in this section referred to as the disaster response plan) to
			 apply to major disasters and catastrophic national disasters, consistent with
			 this Act and the amendments made by this Act; and
						(2)submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives detailing the
			 amendments to the disaster response plan.
						(b)ContentsThe
			 amended report required under subsection (a)(2) shall include—
						(1)any updates or
			 modifications made to the disaster response plan since the report regarding the
			 disaster response plan submitted on July 14, 2006;
						(2)a description of
			 how the Administrator plans to utilize and integrate District Office personnel
			 of the Administration in the response to a major disaster, including
			 information on the utilization of personnel for loan processing and loan
			 disbursement;
						(3)a description of
			 the disaster scalability model of the Administration and on what basis or
			 function the plan is scaled;
						(4)a description of
			 how the agency-wide Disaster Oversight Council is structured, which offices
			 comprise its membership, and whether the Associate Deputy Administrator for
			 Entrepreneurial Development of the Administration is a member;
						(5)a description of
			 how the Administrator plans to coordinate the disaster efforts of the
			 Administration with State and local government officials, including
			 recommendations on how to better incorporate State initiatives or programs,
			 such as State-administered bridge loan programs, into the disaster response of
			 the Administration;
						(6)recommendations,
			 if any, on how the Administrator can better coordinate its disaster response
			 operations with the operations of the Department of Commerce and the Department
			 of Agriculture;
						(7)any surge plans
			 of the Administration for loan processing and loss verification
			 functions;
						(8)a description of
			 the findings and recommendations of the Administrator, if any, based on a
			 review of the response of the Administration to Hurricane Katrina of 2005,
			 Hurricane Rita of 2005, and Hurricane Wilma of 2005; and
						(9)a plan for how
			 the Administrator, in cooperation with the Director of the Federal Emergency
			 Management Agency, will secure accommodations and necessary resources for
			 disaster assistance personnel to effectively perform their responsibilities in
			 the aftermath of a major disaster.
						(c)ExercisesNot
			 later than May 31, 2007, the Administrator shall develop and execute simulation
			 exercises to demonstrate the effectiveness of the amended disaster response
			 plan required under this section.
					458.Congressional
			 oversight
					(a)Monthly
			 accounting report to congress
						(1)In
			 generalOn the first Monday
			 of each month after the date of enactment of this Act, the Administrator shall
			 provide to the Committee on Small Business and Entrepreneurship of the Senate
			 and to the Committee on Small Business of the House of Representatives a report
			 on the disaster loan program of the Administration for the preceding
			 month.
						(2)ContentsEach report under paragraph (1) shall
			 include—
							(A)the daily average lending volume, in number
			 of loans and dollars, and the percent by which each category has increased or
			 decreased since the previous report under paragraph (1);
							(B)the weekly average lending volume, in
			 number of loans and dollars, and the percent by which each category has
			 increased or decreased since the previous report under paragraph (1);
							(C)the amount of funding spent over the month
			 for loans, both in appropriations and program level, and the percent by which
			 each category has increased or decreased since the previous report under
			 paragraph (1);
							(D)the amount of funding available for loans,
			 both in appropriations and program level, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1), noting the source of any additional funding;
							(E)an estimate of how long the available
			 funding for such loans will last, based on the spending rate;
							(F)the amount of funding spent over the month
			 for staff, along with the number of staff, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1);
							(G)the amount of funding spent over the month
			 for administrative costs, and the percent by which spending has increased or
			 decreased since the previous report under paragraph (1);
							(H)the amount of funding available for
			 salaries and expenses combined, and the percent by which funding has increased
			 or decreased, noting the source of any additional funding; and
							(I)an estimate of how long the available
			 funding for salaries and expenses will last, based on the spending rate.
							(b)Daily disaster
			 updates to congress for presidentially declared disasters
						(1)In
			 generalEach day during a
			 disaster update period, excluding Federal holidays and weekends, the
			 Administrator shall provide to the Committee on Small Business and
			 Entrepreneurship of the Senate and to the Committee on Small Business of the
			 House of Representatives a report on the operation of the disaster loan program
			 of the Administration for the area in which the President declared a major
			 disaster or a catastrophic national disaster, as the case may be.
						(2)ContentsEach report under paragraph (1) shall
			 include—
							(A)the allocations of loan processing, loss
			 verification, and additional field staff at Administration offices nationwide,
			 as well as the allocations of such staff at the various disaster field offices,
			 disaster recovery centers, and workshops in each State in the relevant
			 area;
							(B)the daily number of applications received
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
							(C)the daily number of applications pending
			 application entry from applicants in the relevant area, as well as a breakdown
			 of such figures by State;
							(D)the daily number of applications withdrawn
			 by applicants in the relevant area, as well as a breakdown of such figures by
			 State;
							(E)the daily number of applications summarily
			 declined by the Administrator from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
							(F)the daily number of applications declined
			 by the Administrator from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
							(G)the daily number of applications in process
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
							(H)the daily number of applications approved
			 by the Administrator from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
							(I)the daily dollar amount of applications
			 approved by the Administrator from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
							(J)the daily amount of loans dispersed, both
			 partially and fully, by the Administrator to applicants in the relevant area,
			 as well as a breakdown of such figures by State;
							(K)the daily dollar amount of loans dispersed,
			 both partially and fully, from the relevant area, as well as a breakdown of
			 such figures by State;
							(L)the number of applications approved,
			 including dollar amount approved, as well as applications partially and fully
			 dispersed, including dollar amounts, since the last report under paragraph (1);
			 and
							(M)the declaration date, physical damage
			 closing date, economic injury closing date, and number of counties included in
			 the declaration of a major disaster.
							(c)Report on need
			 for supplemental fundsNot
			 later than 3 months before the date on which the Administrator estimates
			 funding will no longer be available for the disaster loan program of the
			 Administration in any fiscal year, the Administrator shall submit a report to
			 the Committee on Small Business and Entrepreneurship of the Senate and to the
			 Committee on Small Business of the House of Representatives regarding the need
			 for supplemental funds for such loan program, including the amount needed to
			 sustain such loan program at current funding rates through the end of the
			 fiscal year in which the Administrator submits such report.
					(d)Report on
			 contracting
						(1)In
			 generalNot later than 6
			 months after the date on which a declared disaster is declared, and every 6
			 months thereafter until the date that is 18 months after the date on which the
			 declared disaster was declared, the Administrator shall submit a report to the
			 Committee on Small Business and Entrepreneurship of the Senate and to the
			 Committee on Small Business of the House of Representatives regarding Federal
			 contracts awarded as a result of the declared disaster.
						(2)ContentsEach report submitted under paragraph (1)
			 shall include—
							(A)the total number of contracts awarded as a
			 result of the declared disaster;
							(B)the total number of contracts awarded to
			 small business concerns as a result of the declared disaster;
							(C)the total number of contracts awarded to
			 women and minority-owned businesses as a result of the declared disaster;
			 and
							(D)the total number of contracts awarded to
			 local businesses as a result of the declared disaster.
							DEnergy
			 emergencies
				471.FindingsCongress finds that—
					(1)a significant
			 number of small business concerns in the United States, nonfarm as well as
			 agricultural producers, use heating oil, natural gas, propane, or kerosene to
			 heat their facilities and for other purposes;
					(2)a significant
			 number of small business concerns in the United States sell, distribute,
			 market, or otherwise engage in commerce directly related to heating oil,
			 natural gas, propane, and kerosene; and
					(3)significant
			 increases in the price of heating oil, natural gas, propane, or
			 kerosene—
						(A)disproportionately
			 harm small business concerns dependent on those fuels or that use, sell, or
			 distribute those fuels in the ordinary course of their business, and can cause
			 them substantial economic injury;
						(B)can negatively
			 affect the national economy and regional economies;
						(C)have occurred in
			 the winters of 1983 to 1984, 1988 to 1989, 1996 to 1997, 1999 to 2000, 2000 to
			 2001, and 2004 to 2005; and
						(D)can be caused by
			 a host of factors, including international conflicts, global or regional supply
			 difficulties, weather conditions, insufficient inventories, refinery capacity,
			 transportation, and competitive structures in the markets, causes that are
			 often unforeseeable to, and beyond the control of, those who own and operate
			 small business concerns.
						472.Small business
			 energy emergency disaster loan program
					(a)In
			 generalSection 7(b) of the Small
			 Business Act (15 U.S.C. 636(b)) is amended by inserting after
			 paragraph (9), as added by this Act, the following:
						
							(10)Energy
				emergencies
								(A)DefinitionsIn
				this paragraph—
									(i)the term
				base price index means the moving average of the closing unit
				price on the New York Mercantile Exchange for heating oil, natural gas, or
				propane for the 10 days, in each of the most recent 2 preceding years, which
				correspond to the trading days described in clause (ii);
									(ii)the term
				current price index means the moving average of the closing unit
				price on the New York Mercantile Exchange, for the 10 most recent trading days,
				for contracts to purchase heating oil, natural gas, or propane during the
				subsequent calendar month, commonly known as the front
				month;
									(iii)the term
				heating fuel means heating oil, natural gas, propane, or kerosene;
				and
									(iv)the term
				significant increase means—
										(I)with respect to
				the price of heating oil, natural gas, or propane, any time the current price
				index exceeds the base price index by not less than 40 percent; and
										(II)with respect to
				the price of kerosene, any increase which the Administrator, in consultation
				with the Secretary of Energy, determines to be significant.
										(B)AuthorizationThe
				Administration may make such loans, either directly or in cooperation with
				banks or other lending institutions through agreements to participate on an
				immediate or deferred basis, to assist a small business concern that has
				suffered or that is likely to suffer substantial economic injury as the result
				of a significant increase in the price of heating fuel occurring on or after
				October 1, 2004.
								(C)Interest
				rateAny loan or guarantee extended under this paragraph shall be
				made at the same interest rate as economic injury loans under paragraph
				(2).
								(D)Maximum
				amountNo loan may be made under this paragraph, either directly
				or in cooperation with banks or other lending institutions through agreements
				to participate on an immediate or deferred basis, if the total amount
				outstanding and committed to the borrower under this subsection would exceed
				$1,500,000, unless such borrower constitutes a major source of employment in
				its surrounding area, as determined by the Administrator, in which case the
				Administrator, in the discretion of the Administrator, may waive the $1,500,000
				limitation.
								(E)DeclarationsFor
				purposes of assistance under this paragraph—
									(i)a
				declaration of a disaster area based on conditions specified in this paragraph
				shall be required, and shall be made by the President or the Administrator;
				or
									(ii)if no
				declaration has been made under clause (i), the Governor of a State in which a
				significant increase in the price of heating fuel has occurred may certify to
				the Administration that small business concerns have suffered economic injury
				as a result of such increase and are in need of financial assistance which is
				not otherwise available on reasonable terms in that State, and upon receipt of
				such certification, the Administration may make such loans as would have been
				available under this paragraph if a disaster declaration had been
				issued.
									(F)Use of
				fundsNotwithstanding any other provision of law, loans made
				under this paragraph may be used by a small business concern described in
				subparagraph (B) to convert from the use of heating fuel to a renewable or
				alternative energy source, including agriculture and urban waste, geothermal
				energy, cogeneration, solar energy, wind energy, or fuel
				cells.
								.
					(b)Conforming
			 amendments relating to heating fuelSection 3(k) of the
			 Small Business Act (15 U.S.C. 632(k))
			 is amended—
						(1)by inserting
			 , significant increase in the price of heating fuel after
			 civil disorders; and
						(2)by inserting
			 other before economic.
						(c)Effective
			 periodThe amendments made by this section shall apply during the
			 4-year period beginning on the date on which guidelines are published by the
			 Administrator under section 474.
					473.Agricultural
			 producer emergency loans
					(a)In
			 generalSection 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)) is amended—
						(1)in the first
			 sentence—
							(A)by striking
			 operations have and inserting operations (i)
			 have; and
							(B)by inserting
			 before : Provided, the following: , or
			 (ii)(I) are owned or operated by such an applicant that is also a small
			 business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II)
			 have suffered or are likely to suffer substantial economic injury on or after
			 October 1, 2004, as the result of a significant increase in energy costs or
			 input costs from energy sources occurring on or after October 1, 2004, in
			 connection with an energy emergency declared by the President or the
			 Secretary;
							(2)in the third
			 sentence, by inserting before the period at the end the following: or by
			 an energy emergency declared by the President or the Secretary;
			 and
						(3)in the fourth
			 sentence—
							(A)by inserting
			 or energy emergency after natural disaster each
			 place that term appears; and
							(B)by inserting
			 or declaration after emergency
			 designation.
							(b)FundingFunds
			 available on the date of enactment of this Act for emergency loans under
			 subtitle C of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961 et seq.) shall be available to carry
			 out the amendments made by subsection (a) to meet the needs resulting from
			 energy emergencies.
					(c)Effective
			 periodThe amendments made by this section shall apply during the
			 4-year period beginning on the date on which guidelines are published by the
			 Secretary of Agriculture under section 474.
					474.Guidelines and
			 rulemaking
					(a)GuidelinesNot later than 30 days after the date of
			 enactment of this Act, the Administrator and the Secretary of Agriculture shall
			 each issue such guidelines as the Administrator or the Secretary, as
			 applicable, determines to be necessary to carry out this subtitle and the
			 amendments made by this subtitle.
					(b)RulemakingNot
			 later than 30 days after the date of enactment of this Act, the Administrator,
			 after consultation with the Secretary of Energy, shall promulgate regulations
			 specifying the method for determining a significant increase in the price of
			 kerosene under section 7(b)(10)(A)(iv)(II) of the Small Business Act, as added
			 by this Act.
					475.Reports
					(a)Small business
			 administrationNot later than 12 months after the date on which
			 the Administrator issues guidelines under section 474, and annually thereafter
			 until the date that is 12 months after the end of the effective period of
			 section 7(b)(10) of the Small Business Act, as added by this Act, the
			 Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a report on the effectiveness of the assistance made
			 available under section 7(b)(10) of the Small
			 Business Act, as added by this Act, including—
						(1)the number of
			 small business concerns that applied for a loan under such section and the
			 number of those that received such loans;
						(2)the dollar value
			 of those loans;
						(3)the States in
			 which the small business concerns that received such loans are located;
						(4)the type of
			 heating fuel or energy that caused the significant increase in the cost for the
			 participating small business concerns; and
						(5)recommendations
			 for ways to improve the assistance provided under such section 7(b)(10), if
			 any.
						(b)Department of
			 agricultureNot later than 12 months after the date on which the
			 Secretary of Agriculture issues guidelines under section 474, and annually
			 thereafter until the date that is 12 months after the end of the effective
			 period of the amendments made to section 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) by this subtitle, the Secretary shall
			 submit to the Committee on Small Business and Entrepreneurship and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Small Business and the Committee on Agriculture of the House of
			 Representatives, a report that—
						(1)describes the
			 effectiveness of the assistance made available under section 321(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); and
						(2)contains
			 recommendations for ways to improve the assistance provided under such section
			 321(a), if any.
						VVeterans and
			 members of the Guard and Reserve
			501.DefinitionsIn this title—
				(1)the terms
			 active duty and military department have the meaning
			 given the terms in section 101 of title 10, United States Code;
				(2)the term
			 member of the Guard or Reserve means a member of a reserve
			 component of the Armed Forces, as defined in section 10101 of title 10, United
			 States Code;
				(3)the term
			 Secretary means the Secretary of Defense; and
				(4)the term
			 veteran has the same meaning as in section 101(2) of title 38,
			 United States Code.
				AVeterans
				521.FindingsCongress finds the following:
					(1)From September
			 2001 through November 2004, approximately 410,000 members of the Guard or
			 Reserve, have been mobilized in support of United States military
			 operations.
					(2)According to 2004
			 data from the Manpower Data Center of the Department of Defense, an estimated
			 35 percent of members of the Guard or Reserve are either self-employed or own
			 or are employed by a small business concern.
					(3)The majority of
			 privately employed members of the Guard or Reserve either work for a small
			 business concern or are self-employed.
					(4)As a result of
			 activations, many small business concerns have been forced to go without their
			 owners and key personnel for months, and sometimes years, on end.
					(5)The effects have
			 been devastating to such patriotic small business concerns.
					(6)The Office of
			 Veterans Business Development of the Administration has made a concerted effort
			 to reach out to small business concerns affected by deployments, but given the
			 sheer numbers of those deployed, their resources have been stretched
			 thin.
					(7)In addition, the
			 Office of Veterans Business Development has been required to broaden its
			 delivery of services, as directed by Executive Order 13360, to provide
			 procurement training programs for service-disabled veterans.
					(8)The purpose of
			 this subtitle is to stem the effects of deployments of members of the Guard or
			 Reserve on small business concerns, and better assist veterans and
			 service-disabled veterans with their business needs.
					522.Increased
			 funding for the Office of Veterans Business DevelopmentThere is authorized to be appropriated to
			 the Office of Veterans Business Development of the Administration, and to
			 remain available until expended—
					(1)$2,000,000 for
			 fiscal year 2007;
					(2)$2,100,000 for
			 fiscal year 2008; and
					(3)$2,200,000 for
			 fiscal year 2009.
					523.Extension of
			 Advisory Committee on Veterans Business AffairsSection 203(h) of the Veterans
			 Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b
			 note) is amended by striking September 30, 2006 and inserting
			 September 30, 2009.
				524.Relief from
			 time limitations for veteran-owned small businessesSection 3(q) of the
			 Small Business Act (15 U.S.C. 632(q))
			 is amended by adding at the end the following:
					
						(5)Relief from
				time limitations
							(A)In
				generalAny time limitation on any qualification, certification,
				or period of participation imposed under this Act on any program available to
				small business concerns shall be extended for a small business concern
				that—
								(i)is owned and
				controlled by—
									(I)a veteran who was
				called or ordered to active duty under a provision of law specified in section
				101(a)(13)(B) of title 10, United States, on or after September 11, 2001;
				or
									(II)a
				service-disabled veteran who became such a veteran due to an injury or illness
				incurred or aggravated in the active military, naval, or air service during a
				period of active duty under a call or order to active duty under a provision of
				law referred to in subclause (I) on or after September 11, 2001; and
									(ii)was subject to
				the time limitation during such period of active duty.
								(B)DurationUpon
				submission of proper documentation to the Administrator, the extension of a
				time limitation under subparagraph (A) shall be equal to the period of time
				that such veteran who owned or controlled such a concern was on active duty as
				described in that
				subparagraph.
							.
				BGuard and
			 Reserve
				541.Guard and Reserve
			 loans
					(a)In
			 generalSection 7(b)(3) of
			 the Small Business Act (15 U.S.C. 636(b)(3)) is amended—
						(1)in subparagraph (E), by striking
			 $1,500,000 each place such term appears and inserting
			 $2,000,000; and
						(2)by adding at the
			 end the following:
							
								(G)Notwithstanding
				any other provision of law, a loan not greater than $25,000 may be made under
				this paragraph without collateral.
								(H)The Administrator
				shall give priority to any application for a loan under this paragraph, and
				shall process and make a determination regarding such applications prior to
				processing or making a determination on other loan applications under this
				subsection, on a rolling
				basis.
								.
						(b)Loan
			 information
						(1)In
			 generalThe Administrator and the Secretary shall develop a joint
			 website and printed materials providing information regarding the program under
			 section 7(b)(3) of the Small Business Act.
						(2)MarketingThe
			 Administrator is authorized—
							(A)to advertise and
			 promote the program under section 7(b)(3) of the Small Business Act jointly
			 with the Secretary and veteran's service organizations; and
							(B)to advertise and
			 promote participation by lenders in such program jointly with trade
			 associations for banks or other lending institutions.
							542.Study of
			 insurance program for members of the Guard and Reserve
					(a)In
			 generalThe Administrator and
			 the Secretary shall jointly conduct a study of the feasibility of—
						(1)creating a
			 business mobilization and interruption insurance program for members of the
			 Guard or Reserve who own or operate small business concerns;
						(2)creating an
			 insurance program to repay debts to the Administrator in the event of the death
			 or significant injury of a member of the Guard or Reserve who is on active
			 duty; and
						(3)increasing the
			 use of credit unions affiliated with the Department of Defense in programs
			 administered by the Administrator.
						(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 and the Secretary shall submit a joint report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives regarding the study conducted under subsection
			 (a).
					543.Grant
			 assistance for military Reservists' small business concerns
					(a)Authorization
			 of grantsSection 7(b)(3)(B) of the Small Business Act (15 U.S.C.
			 636(b)(3)(B)) is amended by inserting or grants after or
			 deferred basis).
					(b)Grant
			 specificationsSection 7(b)(3) of the Small Business Act (15
			 U.S.C. 636(b)(3)), as amended by this Act, is amended by adding at the end the
			 following:
						
							(I)Grants made under
				subparagraph (B)—
								(i)may be awarded in
				addition to any loan made under subparagraph (B);
								(ii)shall not exceed
				$25,000; and
								(iii)shall be made
				only to a small business concern—
									(I)that provides a
				business plan demonstrating viability for not less than 3 future years;
									(II)with 10 or fewer
				employees;
									(III)that has not
				received another grant under subparagraph (B) in the previous 2
				years.
									.
					(c)Authorization
			 of appropriationsSection 20(e)(2) of the Small Business Act (15
			 U.S.C. 631 note), as amended by this Act, is amended by inserting after
			 subparagraph (B) the following:
						
							(C)Grant
				assistance for military Reservists' small businessesThere are
				authorized to be appropriated for grants under section 7(b)(3)(B) for each of
				fiscal years 2007 through
				2009.
							.
					CVeterans
			 Corporation
				561.Purposes of the
			 Corporation
					(a)PurposesSection
			 33(b) of the Small Business Act (15 U.S.C. 657c(b)) is amended—
						(1)by striking
			 paragraph (1) and inserting the following:
							
								(1)to establish and
				maintain a national network of information and assistance centers for use by
				veterans and the public, by—
									(A)providing
				information regarding small business oriented employment or development
				programs;
									(B)providing access
				to studies and research concerning the management, financing, and operation of
				small business enterprises, small business participation in international
				markets, export promotion, and technology transfer;
									(C)providing
				referrals to business analysts who can provide direct counseling to veteran
				small business concern owners regarding the subjects described in this
				section;
									(D)serving as an
				information clearinghouse for business development and entrepreneurial
				assistance materials, as well as other veteran assistance materials, as
				determined necessary, that are provided by Federal, State and local
				governments; and
									(E)providing
				assistance to veterans and service-disabled veterans in efforts to gain access
				to Federal prime contracts and subcontracts;
				and
									;
				and
						(2)in paragraph (2),
			 by striking including service-disabled veterans and inserting
			 particularly service-disabled veterans.
						562.Management of
			 the Corporation
					(a)Appointments to
			 the boardSection 33(c)(2) of
			 the Small Business Act (15 U.S.C. 657c(c)(2)) is amended to read as
			 follows:
						
							(2)Appointment of
				voting members
								(A)In
				generalThe President shall, after considering recommendations
				proposed under subparagraph (B), appoint the 9 voting members of the Board, all
				of whom shall be United States citizens, and not more than 5 of whom shall be
				members of the same political party.
								(B)RecommendationsRecommendations
				shall be submitted to the President for appointments under this paragraph by
				the chairman or ranking member of the Committee on Small Business and
				Entrepreneurship or the Committee on Veterans Affairs of the Senate or the
				Committee on Small Business or the Committee on Veterans Affairs of the House
				of Representatives.
								(C)Consultation
				with veteran organizationsRecommendations under subparagraph (B)
				shall be made after consultation with such veteran service organizations as are
				determined appropriate by the member of Congress making the
				recommendation.
								(D)ConsiderationsConsideration
				for eligibility for membership on the Board shall include business experience,
				knowledge of veterans’ issues, and ability to raise funds for the
				Corporation.
								(E)Limitation on
				internal recommendationsNo member of the Board may recommend an
				individual for appointment to another position on the
				Board.
								.
					(b)TermsSection
			 33(c)(6) of the Small Business Act (15 U.S.C. 657c(c)(6)) is amended to read as
			 follows:
						
							(6)Terms of
				appointed members
								(A)In
				generalEach member of the Board of Directors appointed under
				paragraph (2) shall serve for a term of 4 years.
								(B)Unexpired
				termsAny member of the Board of Directors appointed to fill a
				vacancy occurring before the expiration of the term for which the member's
				predecessor was appointed shall be appointed only for the remainder of the
				term. A member of the Board of Directors may not serve beyond the expiration of
				the term for which the member is
				appointed.
								.
					(c)Removal of
			 board membersSection 33(c) of the Small Business Act (15 U.S.C.
			 657c(c)) is amended by adding at the end the following:
						
							(12)Removal of
				membersWith the approval of a majority of the Board of Directors
				and the approval of the chairmen and ranking members of the Committee on Small
				Business and Entrepreneurship and the Committee on Veterans Affairs of the
				Senate, the Corporation may remove a member of the Board of Directors that is
				deemed unable to fulfill his or her duties, as established under this
				section.
							.
					563.Timing of
			 transfer of Advisory Committee dutiesSection 33(h) of the Small Business Act (15
			 U.S.C. 657c(h)) is amended by striking October 1, 2006 and
			 inserting October 1, 2009.
				564.Authorization
			 of appropriationsSection
			 33(k) of the Small Business Act (15 U.S.C. 657c(k)(1)) is amended—
					(1)in paragraph (1)—
						(A)by inserting , through the Office of
			 Veteran's Business Development of the Administration, after to
			 the Corporation; and
						(B)by striking
			 subparagraphs (A) through (D) and inserting the following:
							
								(A)$2,000,000 for
				fiscal year 2007;
								(B)$2,000,000 for
				fiscal year 2008; and
								(C)$2,000,000 for
				fiscal year
				2009.
								;
						(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)Matching
				requirements
								(A)In
				generalThe Administration shall require, as a condition of any
				grant (or amendment or modification thereto) made to the Corporation under this
				section, that a matching amount (excluding any fees collected from recipients
				of such assistance) equal to the amount of such grant be provided from sources
				other than the Federal Government.
								(B)LimitationNot
				more than 33 percent of the total revenue of the Corporation, including the
				funds raised for use at the Veteran’s Business Resource Centers, may be
				acquired from fee-for-service tools or direct charge to the veteran receiving
				services, as described in this section, except that the amount of any such fee
				or charge may not exceed the amount of such fee or charge in effect on the date
				of enactment of the Small Business
				Reauthorization and Improvements Act of 2006.
								(C)Mission-related
				limitationThe Corporation may not engage in revenue producing
				programs, services, or related business ventures that are not intended to carry
				out the mission and activities described in section (b).
								(D)Return to
				treasuryFunds appropriated under this section that have not been
				expended at the end of the fiscal year for which they were appropriated shall
				revert back to the Treasury.
								;
				and
					(3)by striking
			 paragraph (3).
					565.PrivatizationSection 33 of the Small Business Act (15
			 U.S.C. 657c) is amended—
					(1)by striking
			 subsections (f) and (i); and
					(2)by redesignating
			 subsections (g), (h), (j), and (k) as subsections (f) through (i),
			 respectively; and
					(3)by adding at the
			 end the following:
						
							(j)Privatization
								(1)Development of
				planNot later than 6 months after the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, the Corporation shall develop,
				institute, and implement a plan to raise private funds and become a
				self-sustaining corporation.
								(2)GAO audit and
				report
									(A)AuditThe
				Comptroller General of the United States shall conduct an audit of the
				Corporation, in accordance with generally accepted accounting principles and
				generally accepted audit standards.
									(B)InclusionsThe
				audit required by this paragraph shall include—
										(i)an evaluation of
				the efficacy of the Corporation in carrying out the purposes under section (b);
				and
										(ii)an analysis of
				the feasibility of the sustainability plan developed by the Corporation.
										(C)ReportNot
				later than 1 year after the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, the Comptroller General shall submit a
				report on the audit conducted under this paragraph to the Committee on Small
				Business and Entrepreneurship and the Committee on Veterans Affairs of the
				Senate and to the Committee on Small Business and the Committee on Veterans
				Affairs of the House of
				Representatives.
									.
					VIEnergy loans for
			 small business concerns
			601.Express loans
			 for renewable energy and energy efficiencySection 7(a)(31) of the Small Business Act
			 (15 U.S.C. 636(a)(31)) is amended by adding at the end the following:
				
					(F)Express loans
				for renewable energy and energy efficiency
						(i)DefinitionsIn
				this subparagraph—
							(I)the term
				biomass—
								(aa)means any
				organic material that is available on a renewable or recurring basis,
				including—
									(AA)agricultural
				crops;
									(BB)trees grown for
				energy production;
									(CC)wood waste and
				wood residues;
									(DD)plants
				(including aquatic plants and grasses);
									(EE)residues;
									(FF)fibers;
									(GG)animal wastes
				and other waste materials; and
									(HH)fats, oils, and
				greases (including recycled fats, oils, and greases); and
									(bb)does not
				include—
									(AA)paper that is
				commonly recycled; or
									(BB)unsegregated
				solid waste;
									(II)the term
				energy efficiency project means the installation or upgrading of
				equipment that results in a significant reduction in energy usage; and
							(III)the term
				renewable energy system means a system of energy derived
				from—
								(aa)a
				wind, solar, biomass, or geothermal source; or
								(bb)hydrogen derived
				from biomass or water using an energy source described in item (aa).
								(ii)LoansLoans
				may be made under the Express Loan Program for the purpose
				of—
							(I)purchasing a
				renewable energy system; or
							(II)an energy
				efficiency project for an existing
				business.
							.
			VIIHealth
			 insurance
			701.PurposeThe purpose of this title is to establish a
			 4-year pilot program to provide information and educational materials to small
			 business concerns regarding health insurance options, including coverage
			 options within the small group market.
			702.DefinitionsIn this title:
				(1)AssociationThe term association means an
			 association established under section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
				(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center described
			 in section 21 of the Small Business
			 Act (15 U.S.C. 648) that—
					(A)is certified under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)); and
					(B)receives a grant under the pilot
			 program.
					(3)Pilot
			 programThe term pilot
			 program means the small business health insurance information pilot
			 program established under this title.
				(4)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and
			 Guam.
				703.Small Business
			 Health Insurance Information Pilot Program
				(a)AuthorityThe Administrator shall establish a pilot
			 program to make grants to small business development centers to provide neutral
			 and objective information and educational materials regarding health insurance
			 options, including coverage options within the small group market, to small
			 business concerns.
				(b)Applications
					(1)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing—
						(A)the requirements
			 of an application for a grant under the pilot program; and
						(B)the types of
			 informational and educational materials regarding health insurance options to
			 be created under the pilot program, including by referencing materials and
			 resources developed by the National Association of Insurance Commissioners, the
			 Kaiser Family Foundation, and the Healthcare Leadership Council.
						(2)SubmissionA
			 small business development center desiring a grant under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may reasonably require.
					(c)Selection of
			 participating small business development centers
					(1)In
			 generalThe Administrator shall select not more than 20 small
			 business development centers to receive a grant under the pilot program.
					(2)Selection of
			 programsIn selecting small business development centers under
			 paragraph (1), the Administrator may not select—
						(A)more than 2
			 programs from each of the groups of States described in paragraph (3);
			 and
						(B)more than 1
			 program in any State.
						(3)GroupingsThe groups of States described in this
			 paragraph are the following:
						(A)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
						(B)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
						(C)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
						(D)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
						(E)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
						(F)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
						(G)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
						(H)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
						(I)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
						(J)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
						(4)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 later of the date on which the information described in subsection (b)(1) is
			 posted on the website of the Administration and the date on which the
			 information described in subsection (b)(1) is published in the Federal
			 Register.
					(d)Use of
			 funds
					(1)In
			 generalA participating small
			 business development center shall use funds provided under the pilot program
			 to—
						(A)create and
			 distribute informational materials; and
						(B)conduct training and educational
			 activities.
						(2)Content of
			 materials
						(A)In
			 generalIn creating materials under the pilot program, a
			 participating small business development center shall evaluate and incorporate
			 relevant portions of existing informational materials regarding health
			 insurance options, including materials and resources developed by the National
			 Association of Insurance Commissioners, the Kaiser Family Foundation, and the
			 Healthcare Leadership Council.
						(B)Health
			 insurance optionsIn incorporating information regarding health
			 insurance options under subparagraph (A), a participating small business
			 development center shall provide neutral and objective information regarding
			 health insurance options in the geographic area served by the participating
			 small business development center, including traditional employer sponsored
			 health insurance for the individual and group insurance markets, such as the
			 health insurance options defined in section 2791 of the Public Health Services
			 Act (42 U.S.C. 300gg–91) or section 125 or 223(d) of the Internal Revenue Code
			 of 1986, and Federal and State health insurance programs.
						(e)Grant
			 amountsEach participating
			 small business development center program shall receive a grant in an amount
			 equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(f)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program.
				704.ReportsEach participating small business
			 development center shall transmit to the Administrator and the Chief Counsel
			 for Advocacy of the Administration, as the Administrator may direct, a
			 quarterly report that includes—
				(1)a summary of the information and
			 educational materials regarding health insurance options provided by the
			 participating small business development center under the pilot program;
			 and
				(2)the number of small business concerns
			 assisted under the pilot program.
				705.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized
			 to be appropriated to carry out this title—
					(1)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
					(2)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in paragraph (1).
					(b)Limitation on
			 use of other fundsThe
			 Administrator may carry out the pilot program only with amounts appropriated in
			 advance specifically to carry out this title.
				VIIIWomen’s small
			 business ownership programs
			801.Office of
			 Women’s Business OwnershipSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (B)(i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, and other disciplines required for—
						
							(I)starting, operating, and growing a
				small business concern;
							;
				and
					(B)in subparagraph
			 (C), by inserting before the period at the end the following: , the
			 National Women’s Business Council, and any association of women’s business
			 centers; and
					(2)by adding at the
			 end the following:
					
						(3)Programs and
				services for women-owned small businessesThe Assistant
				Administrator, in consultation with the National Women’s Business Council, the
				Interagency Committee on Women’s Business Enterprise, and 1 or more
				associations of women’s business centers, shall develop programs and services
				for women-owned businesses (as defined in section 408 of the Women’s Business
				Ownership Act of 1988 (15 U.S.C. 631 note)) in business areas, which may
				include—
							(A)manufacturing;
							(B)technology;
							(C)professional
				services;
							(D)retail and
				product sales;
							(E)travel and
				tourism;
							(F)international
				trade; and
							(G)Federal
				Government contract business development.
							(4)TrainingThe
				Administrator shall provide annual programmatic and financial oversight
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities under this section.
						(5)Grant program
				improvementThe Administrator shall improve the women’s business
				center grant proposal process and the programmatic and financial oversight
				process by—
							(A)providing notice
				to the public of each women’s business center grant announcement for an initial
				and renewal grant, not later than 6 months before awarding such grant;
							(B)providing notice
				to grant applicants and recipients of program evaluation criteria, not later
				than 12 months before any such evaluation;
							(C)reducing
				paperwork and reporting requirements for grant applicants and
				recipients;
							(D)standardizing the
				oversight and review process of the Administration; and
							(E)providing to each
				women’s business center, not later than 30 days after the completion of a site
				visit at that center, a copy of site visit reports and evaluation reports
				prepared by district office technical representatives or Administration
				officials.
							.
				802.Women’s
			 Business Center Program
				(a)Women’s
			 Business Center Grants ProgramSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5), respectively;
			 and
						(B)by inserting
			 after paragraph (1) the following:
							
								(2)the term
				association of women’s business centers means an organization that
				represents not fewer than 30 percent of the women’s business centers that are
				participating in a program under this section, and whose primary purpose is to
				represent women’s business centers;
								;
				and
						(2)by striking
			 subsections (b) through (f) and inserting the following:
						
							(b)Grants
				Authorized
								(1)In
				general
									(A)IssuanceThe
				Administrator may award initial and renewal grants of not more than $150,000
				per year, which shall be known as women’s business center
				grants, to private nonprofit organizations to conduct projects for the
				benefit of small business concerns owned and controlled by women.
									(B)RenewalsAt
				the end of the initial 4-year grant period, and every 3 years thereafter, the
				grant recipient may apply to renew the grant in accordance with this subsection
				and subsection (e)(2).
									(C)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide grants of $150,000 for each eligible women’s business center,
				available funds shall be allocated equally to eligible centers, unless any
				center requests a lower amount than the allocable amount.
									(2)Cooperative
				agreement authority
									(A)In
				generalThe Administrator may enter into Federal cooperative
				agreements with grant recipients under this subsection to perform the services
				described under paragraph (3), only to the extent and in the amount provided by
				appropriated funds.
									(B)Termination
										(i)In
				generalIf any grant recipient under this subsection does not
				fulfill its grant obligations, after advanced notification, during the period
				of the grant, the Administrator may terminate the grant.
										(ii)ExceptionNotwithstanding
				a violation by a grant recipient of a grant obligation under this subsection,
				the Administrator may continue to fund the grant, if the grant recipient is
				making a good faith effort to comply with such obligation.
										(3)Use of
				fundsGrants awarded under this subsection may be used to provide
				training and counseling in the areas of—
									(A)pre-business,
				business start-up, and business operations;
									(B)financial
				planning assistance;
									(C)procurement
				assistance;
									(D)management
				assistance;
									(E)marketing
				assistance; and
									(F)international
				trade.
									(4)Matching
				requirement
									(A)Women’s
				business center grantsAs a condition of receiving financial
				assistance under this subsection, the grant recipient shall agree to obtain,
				after its application has been approved and notice of award has been issued,
				cash contributions from non-Federal sources as follows:
										(i)In the first and
				second years, 1 non-Federal dollar for each 2 Federal dollars provided under
				the 4-year grant.
										(ii)In the third and
				fourth years, 1 non-Federal dollar for each Federal dollar provided under the
				4-year grant.
										(iii)In each renewal
				period, 1 non-Federal dollar for each Federal dollar provided under the 3-year
				grant.
										(B)Form of
				non-federal contributionsNot more than 1/2
				of the non-Federal sector matching assistance may be in the form of in-kind
				contributions that are budget line items only, including office equipment and
				office space.
									(C)Failure to
				obtain non-federal funding
										(i)Advance
				disbursementsIf any grant recipient fails to obtain the required
				non-Federal contribution during any project year, it shall not be eligible for
				advance disbursements under subparagraph (D) during the remainder of that
				project year.
										(ii)Ability to
				obtain non-federal fundingBefore approving assistance to a grant
				recipient that has failed to obtain the required non-Federal contribution for
				any other projects under this Act, the Administrator shall require the grant
				recipient to certify that it will be able to obtain the requisite non-Federal
				funding and enter a written finding setting forth the reasons for making such
				determination.
										(D)Form of federal
				contributionsThe financial assistance authorized under this
				subsection may be made by grant or cooperative agreement and may contain such
				provisions, as necessary, to provide for payments in lump sum or installments,
				and in advance or by way of reimbursement. The Administrator may disburse not
				more than 25 percent of the Federal share awarded to a grant recipient for each
				year after notice of the award has been issued and before the non-Federal
				sector matching funds are obtained.
									(5)Application for
				an initial grantEach organization desiring an initial grant
				under this subsection, shall submit to the Administrator an application that
				contains—
									(A)a certification
				that the applicant—
										(i)is a private
				nonprofit organization;
										(ii)has designated
				an executive director or program manager, who may be compensated from grant
				funds or other sources, to manage the center; and
										(iii)as a condition
				of receiving a grant under this subsection, agrees—
											(I)to receive a site
				visit as part of the final selection process;
											(II)to undergo an
				annual programmatic and financial examination; and
											(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or examination under subclauses (I) and (II);
											(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women’s business center site for which
				an initial grant is sought, including the ability to comply with the matching
				requirement under paragraph (4);
									(C)information
				relating to assistance to be provided by the women’s business center site for
				which an initial grant is sought in the area in which the site is
				located;
									(D)information
				demonstrating the effective experience of the applicant in—
										(i)conducting
				financial, management, and marketing assistance programs, as described under
				paragraph (3), which are designed to teach or upgrade the business skills of
				women who are business owners or potential business owners;
										(ii)providing
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
										(iii)using resource
				partners of the Administration and other entities, such as universities;
										(E)a 4-year plan
				that projects the ability of the women’s business center site for which an
				initial grant is sought—
										(i)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
										(ii)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
										(F)any additional
				information that the Administrator may reasonably require.
									(6)Review and
				approval of applications for an initial grant
									(A)In
				generalThe Administrator shall—
										(i)review each
				application submitted under paragraph (5), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
										(ii)as part of the
				final selection process, conduct a site visit at each women’s business center
				for which an initial grant is sought.
										(B)Selection
				criteria
										(i)In
				generalThe Administrator shall evaluate applicants in accordance
				with predetermined selection criteria that shall be stated in terms of relative
				importance. Such criteria and their relative importance shall be made publicly
				available and stated in each solicitation for applications made by the
				Administrator.
										(ii)Required
				criteriaThe selection criteria for an initial grant under clause
				(i) shall include—
											(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to teach or
				upgrade the business skills of women who are business owners or potential
				owners;
											(II)the ability of
				the applicant to commence a project within a minimum amount of time;
											(III)the ability of
				the applicant to provide training and services to a representative number of
				women who are both socially and economically disadvantaged; and
											(IV)the location for
				the women’s business center site proposed by the applicant.
											(C)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7 years.
									(7)Application for
				a renewal grantEach organization desiring a renewal grant under
				this subsection, shall submit to the Administrator, not later than 3 months
				before the expiration of an existing grant under this subsection, an
				application that contains—
									(A)a certification
				that the applicant—
										(i)is a private
				nonprofit organization;
										(ii)has designated
				an executive director or program manager to manage the center; and
										(iii)as a condition
				of receiving a grant under this subsection, agrees—
											(I)to receive a site
				visit as part of the final selection process;
											(II)to submit, for
				the preceding 2 years, annual programmatic and financial examination reports or
				certified copies of the applicant’s compliance supplemental audits under OMB
				Circular A–133; and
											(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or examination under subclauses (I) and (II);
											(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women’s business center site for which
				a renewal grant is sought, including the ability to comply with the matching
				requirement under paragraph (4);
									(C)information
				relating to assistance to be provided by the women’s business center site for
				which a renewal grant is sought in the area in which the site is
				located;
									(D)information
				demonstrating the utilization of resource partners of the Administration and
				other entities;
									(E)a 3-year plan
				that projects the ability of the women’s business center site for which a
				renewal grant is sought—
										(i)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
										(ii)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
										(F)any additional
				information that the Administrator may reasonably require.
									(8)Review and
				approval of applications for a renewal grant
									(A)In
				generalThe Administrator shall—
										(i)review each
				application submitted under paragraph (7), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
										(ii)as part of the
				final selection process, conduct a site visit at each women’s business center
				for which a renewal grant is sought.
										(B)Selection
				criteriaThe Administrator shall evaluate applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance. Such criteria and their relative importance shall be
				made publicly available and stated in each solicitation for applications made
				by the Administrator.
									(C)Conditions for
				continued fundingIn determining whether to renew a grant or
				cooperative agreement with a women’s business center, the Administrator—
										(i)shall consider
				the results of the most recent evaluation of the center, and, to a lesser
				extent, previous evaluations; and
										(ii)may withhold
				such renewal, if the Administrator determines that the center has failed to
				provide the information required to be provided under this subsection, or the
				information provided by the center is inadequate.
										(D)Continuing
				grant and cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into grants
				or cooperative agreements under this subsection shall be in effect for each
				fiscal year only to the extent and in the amounts as are provided in advance in
				appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women’s business center under this subsection, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7 years.
									(9)Data
				collectionConsistent with the annual report to Congress under
				subsection (g), each women’s business center site that is awarded an initial or
				renewal grant under this subsection shall collect information relating
				to—
									(A)the number of
				individuals counseled or trained;
									(B)the number of
				hours of counseling provided;
									(C)the number of
				workshops conducted;
									(D)the number of
				start-up small business concerns formed; and
									(E)the number of
				jobs created or maintained at assisted small business concerns.
									(10)Privacy
				requirements
									(A)In
				generalA women’s business center may not disclose the name,
				address, or telephone number of any individual or small business concern
				receiving assistance under this subsection without the consent of such
				individual or small business concern, unless—
										(i)the Administrator
				is ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
										(ii)the
				Administrator considers such a disclosure to be necessary for the purpose of
				conducting a financial audit of a women’s business center, but a disclosure
				under this clause shall be limited to the information necessary for such
				audit.
										(B)Administration
				use of informationThis subsection shall not—
										(i)restrict
				Administration access to program activity data; or
										(ii)prevent the
				Administration from using client information (other than the information
				described in subparagraph (A)) to conduct client surveys.
										(C)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures during a financial audit under subparagraph (A)(ii).
									(11)Transition
				rules
									(A)In
				generalNotwithstanding any other provision of law, a grant or
				cooperative agreement that was awarded as an eligible sustainability grant,
				from amounts appropriated for fiscal year 2006, to operate a women’s business
				center, shall remain in full force and effect under the terms, and for the
				duration, of such agreement, subject to the grant limitation in paragraph
				(1).
									(B)ExtensionIf
				a sustainability grant under subparagraph (A) is scheduled to expire not later
				than June 30, 2007, a 1-year extension shall be granted without any
				interruption of funding, subject to the grant limitation in paragraph
				(1).
									(C)Effect on
				certain existing projects and renewal authorityA project being
				conducted by a women’s business center under this subsection on the day before
				the date of enactment of the Small Business
				Reauthorization and Improvements Act of 2006—
										(i)as a 5-year
				project, shall remain in full force and effect under the terms and for the
				duration of that agreement; and
										(ii)shall be
				eligible to apply for a 3-year renewal grant funded at a level equal to not
				more than $150,000 per year.
										(c)Associations of
				Women’s Business Centers
								(1)RecognitionThe
				Administrator shall recognize the existence and activities of any association
				of women’s business centers established to address matters of common
				concern.
								(2)ConsultationThe
				Administrator shall consult with each association of women’s business centers
				to develop—
									(A)a training
				program for the staff of the women’s business centers and the Administration;
				and
									(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center Program, including grant program
				improvements under subsection
				(e)(5).
									.
					(b)Conforming
			 AmendmentsSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
					(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (d), (e), (f), (g), and
			 (h), respectively;
					(2)in subsection
			 (e)(2), as redesignated by paragraph (1) of this subsection, by striking
			 to award a contract (as a sustainability grant) under subsection (l)
			 or;
					(3)in subsection
			 (g)(1), as redesignated by paragraph (1) of this subsection, by striking
			 The Administration and inserting Not later than November
			 1st of each year, the Administrator;
					(4)in subsection
			 (h), as redesignated by paragraph (1) of this subsection—
						(A)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
									(A)$15,000,000 for
				fiscal year 2007, of which $500,000 may be used to provide supplemental
				sustainability grants to women’s business centers, except that no such center
				may receive more than a total of $125,000 in grant funding for the grant period
				beginning on July 1, 2006 and ending on June 30, 2007;
									(B)$16,000,000 for
				fiscal year 2008; and
									(C)$17,500,000 for
				fiscal year 2009.
									(2)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this
				section.
								;
				and
						(B)by striking
			 paragraph (4); and
						(5)by striking
			 subsection (l).
					803.National
			 Women’s Business Council
				(a)Cosponsorship
			 AuthoritySection 406 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7106) is amended by adding at the end the following:
					
						(f)Cosponsorship
				AuthorityThe Council is authorized to enter into agreements as a
				cosponsor with public and private entities, in the same manner as is provided
				in section 8(b)(1)(A) of the Small Business
				Act (15 U.S.C. 637(b)(1)(A)), to carry out its duties under this
				section.
						.
				(b)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
					
						(3)Representation
				of member organizationsIn consultation with the chairperson of
				the Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
						.
				(c)Establishment
			 of working groupsTitle IV of the Women’s Business Ownership Act
			 of 1988 (15 U.S.C. 7101 et seq.) is amended by inserting after section 410, the
			 following new section:
					
						411.Working
				groups
							(a)EstablishmentThere
				are established within the Council, working groups, as directed by the
				chairperson.
							(b)DutiesThe
				working groups established under subsection (a) shall perform such duties as
				the chairperson shall
				direct.
							.
				(d)Clearinghouse
			 for Historical DocumentsSection 409 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7109) is amended by adding at the end the
			 following:
					
						(c)Clearinghouse
				for Historical DocumentsThe Council shall serve as a
				clearinghouse for information on small businesses owned and controlled by
				women, including research conducted by other organizations and individuals
				relating to ownership by women of small business concerns in the United
				States.
						.
				(e)Authorization
			 of AppropriationsSection 410(a) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001
			 through 2003, of which $550,000 and inserting 2007 through 2009,
			 of which not less than 30 percent.
				804.Interagency
			 Committee on Women’s Business Enterprise
				(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
					(1)by striking
			 Not later and inserting the following:
						
							(1)In
				generalNot later
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
							.
					(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
					(1)by striking
			 There and inserting the following:
						
							(a)In
				GeneralThere
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Policy Advisory
				Group
								(1)EstablishmentThere
				is established a Policy Advisory Group to assist the chairperson in developing
				policies and programs under this Act.
								(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
									(A)1 shall be a
				representative of the Small Business Administration;
									(B)1 shall be a
				representative of the Department of Commerce;
									(C)1 shall be a
				representative of the Department of Labor;
									(D)1 shall be a
				representative of the Department of Defense;
									(E)1 shall be a
				representative of the Department of the Treasury; and
									(F)2 shall be
				representatives of the
				Council.
									.
					805.Preserving the
			 independence of the National Women’s Business Council
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
						(A)the
			 President;
						(B)Congress;
						(C)the Interagency
			 Committee on Women’s Business Enterprise; and
						(D)the
			 Administrator.
						(2)The members of
			 the National Women’s Business Council are small business owners,
			 representatives of business organizations, and representatives of women’s
			 business centers.
					(3)The chair and
			 ranking member of the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
					(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide Congress with advice on a
			 nonpartisan basis, it is essential that the Council maintain the bipartisan
			 balance established under section 407 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107).
					(b)Maintenance of
			 Partisan BalanceSection 407(f) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding
			 at the end the following:
					
						(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
						(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there exists an imbalance of party-affiliated members on the Council for
				a period exceeding 30 days, the Administrator shall submit a report, not later
				than 10 days after the expiration of either such 30-day deadline, to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, that explains why
				the respective deadline was not met and provides an estimated date on which any
				vacancies will be filled, as
				applicable.
						.
				IXInternational
			 trade
			901.Small Business
			 Administration Associate Administrator for International Trade
				(a)EstablishmentSection
			 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the
			 end the following: The head of the Office shall be the Associate
			 Administrator for International Trade, who shall be responsible to the
			 Administrator..
				(b)Authority for
			 Additional Associate AdministratorSection 4(b)(1) of the Small
			 Business Act (15 U.S.C. 633(b)(1)) is amended—
					(1)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting Associate Administrators; and
					(2)by adding at the
			 end the following: One of the Associate Administrators shall be the
			 Associate Administrator for International Trade, who shall be the head of the
			 Office of International Trade established under section 22..
					(c)Discharge of
			 Administration International Trade ResponsibilitiesSection 22 of
			 the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
					
						(h)Discharge of
				Administration International Trade ResponsibilitiesThe Administrator shall ensure that—
							(1)the
				responsibilities of the Administration regarding international trade are
				carried out through the Associate Administrator for International Trade;
							(2)the Associate
				Administrator for International Trade has sufficient resources to carry out
				such responsibilities; and
							(3)the Associate
				Administrator for International Trade has direct supervision and control over
				the staff of the Office of International Trade, and over any employee of the
				Administration whose principal duty station is a United States Export
				Assistance Center or any successor
				entity.
							.
				(d)Role of
			 Associate Administrator in carrying out international trade
			 policySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A)—
					(1)by inserting
			 the Administrator of before the Small Business
			 Administration; and
					(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
					(e)Technical
			 amendmentSection 22(c)(5) of the Small Business Act (15 U.S.C.
			 649(c)(5)) is amended by striking the period at the end and inserting a
			 semicolon.
				(f)Effective
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator shall appoint an Associate Administrator for
			 International Trade under section 22 of the Small Business Act (15 U.S.C. 649),
			 as amended by this section.
				902.Office of
			 International TradeSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended—
				(1)by striking
			 SEC. 22.
			 (a) There and inserting the following:
					
						22.Office of
				International Trade
							(a)EstablishmentThere
							.
				(2)in subsection
			 (a), by inserting (referred to in this section as the
			 Office), after Trade;
				(3)in subsection
			 (b)—
					(A)by striking
			 The Office and inserting the following:
						
							(b)Trade
				distribution networkThe Office, including United States Export
				Assistance Centers (referred to as one-stop shops in section
				2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C.
				4721(b)(8)) and as export centers in this
				section)
							;
				and
					(B)by amending
			 paragraph (1) to read as follows:
						
							(1)assist in
				maintaining a distribution network using regional and local offices of the
				Administration, the small business development center network, the women's
				business center network, and export centers for—
								(A)trade
				promotion;
								(B)trade
				finance;
								(C)trade
				adjustment;
								(D)trade remedy
				assistance; and
								(E)trade data
				collection.
								;
					(4)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
					(B)by inserting
			 before paragraph (2), as so redesignated, the following:
						
							(1)establish annual
				goals for the Office relating to—
								(A)enhancing the
				exporting capability of small business concerns and small manufacturers;
								(B)facilitating
				technology transfers;
								(C)enhancing
				programs and services to assist small business concerns and small manufacturers
				to compete effectively and efficiently against foreign entities;
								(D)increasing the
				access to capital by small business concerns;
								(E)disseminating
				information concerning Federal, State, and private programs and initiatives;
				and
								(F)ensuring that the
				interests of small business concerns are adequately represented in trade
				negotiations;
								;
					(C)in paragraph (2),
			 as so redesignated, by striking mechanism for and all that
			 follows through (D) and inserting the
			 following:
						
							mechanism
			 for—(A)identifying
				subsectors of the small business community with strong export potential;
							(B)identifying areas
				of demand in foreign markets;
							(C)prescreening
				foreign buyers for commercial and credit purposes; and
							(D)
							;
				and
					(D)in paragraph (9),
			 as so redesignated—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
							(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
							(ii)in
			 subparagraph (D), by striking and at the end;
						(iii)in subparagraph
			 (E), by striking the period at the end and inserting a semicolon; and
						(iv)by
			 adding at the end the following:
							
								(F)participate
				jointly with employees of the Office in an annual training program that focuses
				on current small business needs for exporting; and
								(G)jointly develop
				and conduct training programs for exporters and lenders in cooperation with the
				United States Export Assistance Centers, the Department of Commerce, small
				business development centers, and other relevant Federal
				agencies.
								;
						(5)in subsection
			 (d)—
					(A)by inserting
			 Export financing
			 programs.— after (d);
					(B)by redesignating
			 paragraphs (1) through (5) as clauses (i) through (v), respectively, and
			 adjusting the margins accordingly;
					(C)by striking
			 The Office shall work in cooperation and inserting the
			 following:
						
							(1)In
				generalThe Office shall work in
				cooperation
							;
				and
					(D)by striking
			 To accomplish this goal, the Office shall work and inserting the
			 following:
						
							(2)Trade financial
				specialistTo accomplish the goal established under paragraph
				(1), the Office shall—
								(A)designate at
				least 1 individual within the Administration as a trade financial specialist to
				oversee international loan programs and assist Administration employees with
				trade finance issues; and
								(B)work
								;
					(6)in subsection
			 (e), by inserting Trade
			 remedies.— after (e);
				(7)by amending
			 subsection (f) to read as follows:
					
						(f)Reporting
				requirementThe Office shall submit an annual report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives that
				contains—
							(1)a description of
				the progress of the Office in implementing the requirements of this
				section;
							(2)the destinations
				of travel by Office staff and benefits to the Administration and to small
				business concerns therefrom; and
							(3)a description of
				the participation by the Office in trade
				negotiations.
							;
				(8)in subsection
			 (g), by inserting   Studies.— after (g);
			 and
				(9)by adding at the
			 end the following:
					
						(i)Export
				assistance centers
							(1)In
				generalDuring the period beginning on October 1, 2006, and
				ending on September 30, 2009, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the one-stop shops
				referred to in section 2301(b) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721 (b)) is not less than the number of such employees so
				assigned on January 1, 2003.
							(2)Priority of
				placementPriority shall be given, to the maximum extent
				practicable, to placing employees of the Administration at any Export
				Assistance Center that—
								(A)had an
				Administration employee assigned to such Center before January 2003; and
								(B)has not had an
				Administration employee assigned to such Center during the period beginning
				January 2003, and ending on the date of enactment of this subsection, either
				through retirement or reassignment.
								(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
							(4)GoalsThe
				Office shall work with the Department of Commerce and the Export-Import Bank to
				establish shared annual goals for the Export Centers.
							(5)OversightThe
				Office shall designate an individual within the Administration to oversee all
				activities conducted by Administration employees assigned to Export
				Centers.
							.
				903.International
			 trade loans
				(a)In
			 generalSection 7(a)(3)(B) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(B)) is amended by striking
			 $1,750,000, of which not more than $1,250,000 and inserting
			 $2,750,000 (or if the gross loan amount would exceed $3,670,000), of
			 which not more than $2,000,000.
				(b)Working
			 capitalSection 7(a)(16)(A) of the Small Business Act (15 U.S.C.
			 636(a)(16)(A)) is amended—
					(1)in the matter
			 preceding clause (i), by striking in— and inserting
			 —;
					(2)in clause
			 (i)—
						(A)by inserting
			 in after (i); and
						(B)by striking
			 or at the end;
						(3)in clause
			 (ii)—
						(A)by inserting
			 in after (ii); and
						(B)by striking the
			 period and inserting ; or; and
						(4)by adding at the
			 end the following:
						
							(iii)by providing
				working
				capital.
							.
					(c)CollateralSection
			 7(a)(16)(B) of the Small Business Act (15 U.S.C. 636(a)(16)(B)) is
			 amended—
					(1)by striking
			 Each loan and inserting the following:
						
							(i)In
				generalExcept as provided in clause (ii), each
				loan
							;
				and
					(2)by adding at the
			 end the following:
						
							(ii)ExceptionA
				loan under this paragraph may be secured by a second lien position on the
				property or equipment financed by the loan or on other assets of the small
				business concern, if the Administrator determines such lien provides adequate
				assurance of the payment of such
				loan.
							.
					(d)RefinancingSection
			 7(a)(16)(A)(ii) of the Small Business Act (15 U.S.C. 636(a)(16)(A)(ii)), as
			 amended by this section, is amended by inserting , including any debt
			 that qualifies for refinancing under any other provision of this
			 subsection before the semicolon.
				XContract
			 bundling
			1001.Presidential
			 policySection 3(o) of the
			 Small Business Act (15 U.S.C. 632(o)) is amended—
				(1)by
			 striking paragraphs (2) and (3); and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)PolicyIt is the policy of Congress that each
				Federal agency shall endeavor to promote competition and small business
				procurement opportunities by unbundling Government contracts in accordance with
				the Presidential policy on contract bundling of March 19, 2002.
						(3)Bundling of contract
				requirementsIn this Act, the
				term bundling of contract requirements means a use of
				solicitation for a single contract or a multiple award contract to satisfy 2 or
				more requirements of any Federal agency for goods or services that restricts
				competition or limits the number of suppliers by being likely unsuitable for
				award to a small business concern due to—
							(A)the diversity, size, or specialized
				nature of the elements of the performance specified;
							(B)the aggregate dollar value of the
				anticipated award;
							(C)the geographical dispersion of the
				contract performance sites;
							(D)unduly restrictive contract
				requirements or any other similar procurement strategy or factor that restricts
				the ability of a responsible small business concern to compete or otherwise
				participate as a prime contractor in the procurement; or
							(E)any combination of the factors
				described in (A) through
				(D).
							.
					
						(4)Presumed
				bundlingsThe Administrator
				and each Federal agency shall, for all purposes under this Act, presumptively
				treat as bundled any contract that—
							(A)is valued at more than 3 times the
				substantial bundling threshold for such agency; and
							(B)is not set aside or reserved for award, in
				whole or in part, to a small business concern or to a team of small business
				concerns.
							.
				1002.Leadership and
			 oversight
				(a)In
			 generalSection 15 of the
			 Small Business Act (15 U.S.C. 644) is amended by adding at the end the
			 following:
					
						(q)Bundling
				Accountability Measures
							(1)Governmentwide
				Accountability on Bundling
								(A)Reinstatement of
				reporting requirementsIn addition to submitting such annual
				reports on all incidents of bundling to the Administrator as may be required
				under Federal law, the head of each Federal agency shall submit an annual
				report on all incidents of bundling to the Administrator for Federal
				Procurement Policy.
								(B)Report to
				CongressThe Administrator shall promptly review and annually
				report to Congress information on any discrepancies between the reports on
				bundled contracts from Federal agencies to the Administration, the Office of
				Federal Procurement Policy, and the Federal procurement data system described
				in subsection (c)(5).
								(2)Teaming
				requirementsEach Federal
				agency shall include in each solicitation for any contract award above the
				substantial bundling threshold of such agency a provision soliciting small
				business teams and joint ventures.
							(3)Implementation
				of Comptroller General’s recommendationsNot later than 270 days after the date of
				enactment of this subsection, the Administrator, with the concurrence of the
				Administrator for Federal Procurement Policy, shall ensure that, in response to
				the recommendations of the Comptroller General of the United States contained
				in Report No. GAO–04–454, titled Contract Management: Impact of Strategy
				to Mitigate Effects of Contract Bundling Is Uncertain—
								(A)modifications are made to the Federal
				procurement data system described in subsection (c)(5) to capture information
				concerning the impact of bundling on small business concerns;
								(B)the Administrator receives from each
				Federal agency an annual report containing information concerning—
									(i)the number and
				dollar value of bundled contract actions and contracts;
									(ii)benefit analyses
				(including the total dollars saved) to justify why contracts are
				bundled;
									(iii)the number of
				small business concerns losing Federal contracts because of bundling;
									(iv)how contractors
				awarded bundled contracts complied with the agencies subcontracting plans;
				and
									(v)how mitigating
				actions, such as teaming arrangements, provided increased contracting
				opportunities to small business concerns.
									(4)Governmentwide
				Review of Bundling Interpretations
								(A)In
				generalThe Administrator,
				with the concurrence of the Chief Counsel for Advocacy and the Inspector
				General, shall conduct a governmentwide review of the Federal agencies legal
				interpretations of antibundling statutory and regulatory requirements.
								(B)ReportNot later than 1 year after the date of
				enactment of this subsection, the Administrator shall submit to Congress a
				report containing the findings of the review conducted under subparagraph
				(A).
								(5)Agency Policies
				on Reduction of Contract BundlingNot later than 180 days after the date of
				enactment of this subsection, the head of each Federal agency shall, with
				concurrence of the Administrator, issue a policy on the reduction of contract
				bundling.
							(6)Best Practices
				on Contract Bundling Reduction and MitigationNot later than 60 days after the date of
				the enactment of this subsection, the Administrator shall publish a guide on
				best practices to reduce contract bundling, as directed by the Strategy and
				Report on Contract Bundling issued by the Office of Management and Budget on
				October 29, 2002, and disseminate the guide through the President’s Management
				Council.
							(7)Small Business
				Performance of Agency LeadershipNot later than 270 days after the date of
				the enactment of this subsection, the Administrator, together with the
				Administrator for Federal Procurement Policy and the head of any other
				appropriate Federal agency, shall jointly establish a policy on rewarding and
				sanctioning performance of Federal managers with regard to compliance with this
				Act and the President’s Initiative Against Contract Bundling.
							(8)Contract
				bundling oversight
								(A)PolicyIt is the policy of Congress that the
				Administrator shall take appropriate actions to remedy contract bundling
				oversight problems identified by the Inspector General of the Administration in
				Report No. 5–14, titled Audit of the Contract Bundling
				Program.
								(B)Corrective
				action
									(i)Assignment of
				Procurement Center Representatives
										(I)In
				generalThe Administrator shall assign not fewer than 1
				procurement center representative to each major procurement center, as
				designated by the Administrator under section 8(l)(6) and ensure that, in any
				case, each State has not fewer than 1 resident procurement center
				representative.
										(II)ReportingThe
				Administrator shall annually submit to Congress a report—
											(aa)containing a
				list of designations of major procurement centers in effect during the relevant
				fiscal year;
											(bb)detailing the
				criteria for designations;
											(cc)containing a
				list of all procurement activities under review by a procurement center
				representative or breakout procurement center representative during the
				relevant fiscal year; and
											(dd)including a
				trend analysis concerning the impact of reviews and placements of procurement
				center representatives and breakout procurement center representatives.
											(ii)Timely Review
				of Bundled ContractsNot
				later than 30 days after receiving a submission from a Federal agency, the
				Administrator shall review any potential bundled contract submitted to the
				Administrator for review by any Federal agency.
									(9)Contract
				Bundling mitigation through subcontractingA commercial market representative may not
				be assigned by the Administrator to provide services for more than 2
				States.
							.
				(b)Technical
			 correctionSection 15(g) of the Small Business Act (15 U.S.C.
			 644(g)) is amended by striking Administrator of the Office of Federal
			 Procurement Policy each place such term appears and inserting
			 Administrator for Federal Procurement Policy.
				(c)Procurement
			 center representativesSection 15(l) of the Small Business Act (15
			 U.S.C. 644(l)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)(A)A procurement center
				representative shall carry out the activities described in paragraph (2), and
				shall be an advocate for—
									(i)the maximum practicable utilization of
				small business concerns, whenever appropriate; and
									(ii)the use of full and open competition,
				whenever appropriate, for the procurement of supplies and services by the
				procurement center.
									(B)A procurement center representative
				is authorized to assist contracting officers in the performance of market
				research in order to locate small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				small business concerns owned and controlled by women, small business concerns
				owned and controlled by service-disabled veterans, small business concerns
				owned and controlled by veterans, and HUBZone small business concerns capable
				of satisfying agency needs.
								(C)Any procurement center representative
				assigned under this paragraph shall be in addition to the representative
				referred to in subsection
				(k).
								;
					(2)in paragraph (2)—
						(A)by striking breakout
			 each place that term appears;
						(B)in subparagraph (F), by striking
			 and at the end;
						(C)in subparagraph (G), by striking the
			 period at the end and inserting a semicolon; and
						(D)by adding at the end the
			 following:
							
								(H)(i)identify and review
				solicitations that involve contract consolidations for potential bundling of
				contract requirements; and
									(ii)recommend small business concern
				participation as contractors, including small business concern teams, whenever
				appropriate, prior to the issuance of a solicitation described in clause
				(i);
									(I)manage the activities of the breakout
				procurement center representative, commercial marketing representative, and
				technical assistant; and
								(J)submit an annual report to the
				Administrator containing—
									(i)the number of proposed
				solicitations reviewed;
									(ii)the contract recommendations made
				on behalf of small business concerns;
									(iii)the number and total amount of
				contracts broken out from bundled or consolidated contracts for full and open
				competition or small business concern set-aside; and
									(iv)the number and total amount of
				contract dollars awarded to small business concerns as a result of actions
				taken by the procurement center
				office.
									;
						(3)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
					(4)by striking
			 paragraph (3) and inserting the following:
						
							(3)(A)The Administrator may
				assign a breakout procurement center representative, which shall be in addition
				to any representative assigned under paragraph (1).
								(B)A breakout procurement center
				representative—
									(i)shall be an advocate for the breakout
				of items for procurement through full and open competition or small business
				concern set-aside, whenever appropriate, from new, existing, bundled, or
				consolidated contracts; and
									(ii)is authorized—
										(I)to recommend small business concern
				participation in existing contracts that were previously not reviewed for small
				business concern participation;
										(II)to perform the duties described in
				paragraph (2), as necessary to perform the due diligence required for a
				breakout recommendation; and
										(III)to appeal the failure to act
				favorably on any recommendation made under subclause (I).
										(C)Any appeal under subparagraph
				(B)(ii)(III) shall be filed and processed in the same manner and subject to the
				same conditions and limitations as an appeal filed by the Administrator under
				subsection (a).
								(4)(A)The Administrator may
				assign a commercial marketing representative to identify and market small
				business concerns to large prime contractors and assist small business concerns
				in identifying and obtaining subcontracts.
								(B)A commercial marketing representative
				assigned under this paragraph shall—
									(i)conduct compliance reviews of prime
				contractors;
									(ii)counsel small business concerns on
				how to obtain subcontracts;
									(iii)conduct matchmaking activities to
				facilitate subcontracting to small business concerns;
									(iv)work in coordination with local small
				business development centers, technical assistance centers, and other regional
				economic development entities to identify small business concerns capable of
				competing for Federal contracts; and
									(v)provide orientation and training on
				the subcontracting assistance program under section 8(d)(4)(E) for both large
				and small business concerns.
									(C)Any commercial marketing
				representative assigned under this paragraph shall be in addition to any
				procurement center representative assigned under paragraph (1) or
				(3).
								;
					(5)in paragraph (5),
			 as so designated by this section—
						(A)in the second
			 sentence, by inserting the procurement center representative and
			 before the breakout procurement; and
						(B)in the third
			 sentence, by striking (6);
						(6)in paragraph (6),
			 as so designated by this section—
						(A)in subparagraph
			 (A), by striking The breakout procurement center representative
			 and inserting the following: The procurement center representative,
			 breakout procurement center representative, commercial marketing
			 representative,;
						(B)by striking
			 subparagraph (B); and
						(C)by redesignating
			 subparagraph (C) as subparagraph (B);
						(7)in paragraph (7),
			 as so designated by this section, by striking other than commercial
			 items and all that follows through the end of the paragraph and
			 inserting the following: commercial items for authorized resale, or
			 other than commercial items, and which has the potential to incur significant
			 savings or create significant procurement opportunities for small business
			 concerns as the result of the placement of a breakout procurement center
			 representative.; and
					(8)in paragraph (8),
			 as so designated by this section—
						(A)by striking
			 breakout each place the term appears; and
						(B)by adding at the
			 end the following:
							
								(C)The procurement center representative
				shall conduct training sessions to inform procurement staff at Federal agencies
				about the reporting requirements for bundled contracts and potentially bundled
				contracts, and how to work effectively with the procurement center
				representative assigned to such agencies to locate capable small business
				concerns to meet the needs of the
				agencies.
								.
						1003.Removal of
			 impediments to contract bundling database implementationSection 15(p)(5)(B) of the Small Business
			 Act (15 U.S.C. 644(p)(5)(B) is amended by striking procurement
			 information and all that follows through the end of the subparagraph
			 and inserting the following: any relevant procurement information as may
			 be required to implement this section, and shall perform, at the request of the
			 Administrator, any other action necessary to enable completion of the contract
			 bundling database authorized by this section by not later than 270 days after
			 the date of enactment of the Small Business Reauthorization and Improvements
			 Act of 2006..
			XISubcontracting
			 integrity
			1101.GAO
			 recommendations on subcontracting misrepresentationsSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by adding at the end the following:
				
					(o)Prevention of
				misrepresentations in subcontracting; implementation of Comptroller General’s
				recommendations
						(1)Statement of
				policyIt is the policy of Congress that the recommendations of
				the Comptroller General of the United States in Report No. 05–459, concerning
				oversight improvements necessary to ensure maximum practicable participation by
				small business concerns in subcontracting, shall be implemented governmentwide,
				to the maximum extent possible.
						(2)Contractor
				complianceCompliance of Federal prime contractors with small
				business subcontracting plans shall be evaluated as a percentage of obligated
				prime contract dollars, as well as a percentage of subcontracts awarded.
						(3)Issuance of
				agency policiesNot later
				than 180 days after the date of enactment of this subsection, the head of each
				Federal agency shall issue a policy on small business subcontracting
				compliance, including assignment of compliance responsibilities between
				contracting, small business, and program offices and periodic oversight and
				review
				activities.
						.
			1102.Small business
			 subcontracting bait-and-switch fraud
				(a)Certifications
			 requiredSection 8(d)(6) of the Small Business Act (15 U.S.C.
			 637(d)(6)) is amended—
					(1)in subparagraph
			 (E), by striking and at the end;
					(2)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end, the following:
						
							(G)certification that
				the offeror or bidder will acquire articles, equipment, supplies, services, or
				materials, or obtain the performance of construction work from small business
				concerns in the amount and quality used in preparing and submitting to the
				contracting agency the bid or proposal, unless such small business concerns are
				no longer in business or can no longer meet the quality, quantity, or delivery
				date.
							.
					(b)Penalties for
			 false certificationsSection 16(f) of the Small Business Act (15
			 U.S.C. 645(f)) is amended by striking of this Act and inserting
			 or the reporting requirements of section 8(d)(11).
				1103.Evaluating
			 subcontracting participation
				(a)Significant
			 factorsSection 8(d)(4)(G) of the Small Business Act (15 U.S.C.
			 637(d)(4)(G)) is amended by striking a bundled and inserting
			 any.
				(b)Evaluation
			 reportsSection 8(d)(10) of the Small Business Act (15 U.S.C.
			 637(d)(10)) is amended—
					(1)by striking
			 is authorized to and inserting shall;
					(2)in subparagraph
			 (B), by striking and at the end;
					(3)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(D)report the results
				of each evaluation under subparagraph (C) to the appropriate contracting
				officers.
							.
					(c)Centralized
			 database; payments pending reportsSection 8(d) of the Small
			 Business Act (15 U.S.C. 637(d)) is amended—
					(1)by redesignating
			 paragraph (11) as paragraph (14); and
					(2)by inserting after
			 paragraph (10) the following:
						
							(11)CertificationA
				report submitted by the prime contractor under paragraph (6)(E) to determine
				the attainment of a subcontract utilization goal under any subcontracting plan
				entered into with a Federal agency under this subsection shall contain the name
				and signature of the president or chief executive officer of the contractor,
				certifying that the subcontracting data provided in the report are accurate and
				complete.
							(12)Centralized
				databaseThe results of an evaluation under paragraph (10)(C)
				shall be included in a national centralized governmentwide database.
							(13)Payments
				pending reportsEach Federal agency having contracting authority
				shall ensure that the terms of each contract for goods and services includes a
				provision allowing the contracting officer of an agency to withhold an
				appropriate amount of payment with respect to a contract (depending on the size
				of the contract) until the date of receipt of complete, accurate, and timely
				subcontracting reports in accordance with paragraph
				(11).
							.
					1104.Pilot program
			 on direct payments to subcontractors
				(a)In
			 generalSection 8(d) of the Small Business Act (15 U.S.C.
			 637(d)), as amended by this Act, is amended by adding at the end the
			 following:
					
						(15)Timely payment
				to small business subcontractors
							(A)In
				generalSubject to subparagraph (B), the failure of a civilian
				agency prime contractor to make a timely payment, as determined under the
				contract with the subcontractor, to a subcontractor that is a small business
				concern shall be a material breach of the contract with the Federal
				agency.
							(B)Consideration of
				performanceBefore making a determination under subparagraph (A),
				the contracting officer shall consider all reasonable issues regarding the
				circumstances surrounding the failure to make the timely payment described in
				subparagraph (A).
							(C)Withholding of
				paymentsNot later than 30 days after the date on which a
				material breach is determined by the contracting officer under subparagraph
				(A), the Federal agency may withhold any amounts due and owing the
				subcontractor from payments due to the prime contractor and pay such amounts
				directly to the
				subcontractor.
							.
				(b)SunsetThe
			 amendment made by this section shall remain in effect during the period
			 beginning on the date of enactment of this Act and ending on September 30,
			 2009.
				1105.Pilot
			 programSection 8 of the Small
			 Business Act (15 U.S.C. 637), as amended by this Act, is amended by adding at
			 the end the following:
				
					(p)Subcontracting
				incentives and remedial assistance
						(1)Pilot program on
				incentives and mentor-protégé remedial assistance
							(A)In
				generalEach Federal agency on the President’s Management
				Council, or any successor thereof, is authorized to operate a pilot program to
				provide contractual incentives to prime contractors that exceed their small
				business subcontracting goals and to direct prime contractors that fail to
				comply with their small business subcontracting plans to fund mentor-protégé
				assistance for small business concerns (in this subsection referred to as the
				program).
							(B)TerminationThe
				authority under this paragraph shall terminate on September 30, 2009.
							(2)Assessment of
				mentor-protégé assistance fundingThe mentor-protégé assistance
				funding assessed by an agency under the terms of the program shall be
				determined in relation to the dollar amount by which the prime contractor
				failed its small business subcontracting goals.
						(3)Expenditure of
				mentor-protégé assistance fundingThe prime contractor shall
				expend the mentor-protégé assistance funding assessed by the agency under the
				terms of the program on mentor-protégé assistance to small business concerns,
				as provided by a mentor-protégé agreement approved by the relevant Federal
				agency.
						(4)Annual report
				requiredEach Federal agency described in paragraph (1) shall
				submit an annual report to the Committee on Small Business and Entrepreneurship
				of the Senate and the Committee on Small Business of the House of
				Representatives containing a detailed description of the pilot program, as
				carried out by that agency, including the number of participating companies,
				any incentives provided to prime contractors, as appropriate, and the amounts
				and types of mentor-protégé assistance provided to small business
				concerns.
						.
			XIISmall business
			 procurement programs improvement
			1201.DefinitionsIn this title—
				(1)the term
			 small business concern owned and controlled by service-disabled
			 veterans has the same meaning as in section 3 of the Small Business Act
			 (15 U.S.C. 632); and
				(2)the terms
			 small business concern owned and controlled by socially and economically
			 disadvantaged individuals and small business concern owned and
			 controlled by women have the same meanings as in section 8(d) of the
			 Small Business Act (15 U.S.C. 637(d)).
				AHUBZone
			 program
				1211.HUBZone
			 reauthorizationSection 31(d)
			 of the Small Business Act (15 U.S.C. 657a(d)) is amended by striking
			 each of fiscal years 2004 through 2006 and inserting each
			 of fiscal years 2006 through 2012.
				1212.Equity for
			 suburban HUBZonesSection
			 3(p)(4) of the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at
			 the end the following:
					
						(E)Qualified
				suburban areaThe term qualified suburban area
				means any village, city, town, economic development area governed by a public
				authority, district, or other unit of general local government—
							(i)located in a
				county that includes, or is located in, a metropolitan statistical area (as
				defined in section 143(k)(2)(B) of the Internal Revenue Code of 1986);
				and
							(ii)that meets the
				income or unemployment qualifications under subparagraph
				(B)(ii).
							.
				BService-disabled
			 veteran-owned small business program
				1221.Certification
					(a)Congressional
			 intentIt is the intent of Congress that the Administrator should
			 accept certifications by other Federal agencies and State and local governments
			 and certifications from responsible national certifying entities, under such
			 criteria as the Administrator may prescribe, by regulation or order, in
			 certifying small business concerns owned and controlled by service-disabled
			 veterans.
					(b)RegulationsBefore implementing subsection (a), the
			 Administrator shall promulgate regulations or orders ensuring appropriate
			 certification safeguards to be implemented by the Administration and the
			 agencies and entities described in subsection (a).
					1222.Temporary
			 waiver
					(a)In
			 generalNotwithstanding any
			 other provision of law, section 36(a)(1) of the Small Business Act (15 U.S.C.
			 657f(a)(1)) does not apply to the award of a contract to a small business
			 concern owned and controlled by service-disabled veterans during the period
			 beginning on the date of enactment of this Act and ending on September 30,
			 2009, except for the requirement that the concern be determined to be a
			 responsible contractor with respect to performance of such contract
			 opportunity.
					(b)Report to
			 CongressThe Administrator shall submit to Congress an annual
			 report concerning the impact of the temporary waiver authority under subsection
			 (a) on contract awards for small businesses owned and controlled by
			 service-disabled veterans.
					1223.Transition
			 period for surviving spouses or permanent care giversSection 3(q)(2) of the Small Business Act
			 (15 U.S.C. 632(q)(2)) is amended by striking subparagraph (B) and inserting the
			 following:
					
						(B)the management and daily business
				operations of which are controlled—
							(i)by 1 or more service-disabled veterans or,
				in the case of a veteran with permanent and severe disability, the spouse or
				permanent care giver of such veteran; or
							(ii)for a period of not longer than 10 years
				after the death of a service-disabled veteran, by a surviving spouse or
				permanent caregiver
				thereof.
							.
				1224.Contracting
			 authoritySection 36(a) of the
			 Small Business Act (15 U.S.C. 657f(a)) is amended in the matter preceding
			 paragraph (1), by striking may and inserting
			 shall.
				CWomen-owned small
			 business program
				1231.Implementation
			 deadlineNot later than 90
			 days after the date of enactment of this Act, the Administrator shall implement
			 the procurement program for small business concerns owned and controlled by
			 women under section 8(m) of the Small Business Act (15 U.S.C. 637(m)).
				1232.Certification
					(a)Congressional
			 intentIt is the intent of
			 Congress that the Administrator should accept certifications by other Federal
			 agencies and State and local governments and certifications from responsible
			 national certifying entities, under such criteria as the Administrator may
			 prescribe, by regulation or order, in certifying small business concerns owned
			 and controlled by women for purposes of the program under section 8(m) of the
			 Small Business Act (15 U.S.C. 637(m)).
					(b)RegulationsPrior to implementing subsection (a), the
			 Administrator shall promulgate regulations ensuring appropriate certification
			 safeguards to be implemented by the Administration and the agencies and
			 entities described in subsection (a).
					DSmall
			 disadvantaged business program
				1241.Certification
					(a)Congressional
			 intentIt is the intent of
			 Congress that the Administrator should accept certifications by other Federal
			 agencies and State and local governments and certifications from responsible
			 national certifying entities, under such criteria as the Administrator may
			 prescribe, by regulation or order, in certifying small business concerns owned
			 and controlled by socially and economically disadvantaged individuals.
					(b)RegulationsPrior to implementing subsection (a), the
			 Administrator shall promulgate regulations or orders ensuring appropriate
			 certification safeguards to be implemented by the Administration and the
			 agencies and entities described in subsection (a).
					1242.Net worth
			 thresholdSection 8(a)(6)(A)
			 of the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended—
					(1)by inserting
			 (i) after (6)(A);
					(2)by striking
			 In determining the degree of diminished credit and inserting the
			 following:
						
							(ii)(I)In determining the
				degree of diminished
				credit
								;
					(3)by striking
			 In determining the economic disadvantage and inserting the
			 following:
						
							(iii)In determining the economic
				disadvantage
							;
				and
					(4)by inserting
			 after clause (ii)(I), as so designated by this section, the following:
						
							(II)The Administrator shall establish
				procedures that—
								(aa)account for inflationary adjustments
				to, and include a reasonable assumption of, the average income and net worth of
				market dominant competitors; and
								(bb)require an annual inflationary
				adjustment to the average income and net worth requirements under this
				subsection.
								.
					EBusinessLINC
			 Program
				1251.BusinessLINC
			 ProgramSection 8(n) of the
			 Small Business Act (15 U.S.C. 637(n)) is amended to read as follows:
					
						(n)Business grants
				and cooperative agreements
							(1)In
				generalIn accordance with this subsection, the Administrator
				shall make grants available to enter into cooperative agreements with any
				coalition of private entities, not-for-profit entities, public entities, or any
				combination of private, not-for-profit, and public entities—
								(A)to expand
				business-to-business relationships between large and small business concerns;
				and
								(B)to provide,
				directly or indirectly, with online information and a database of companies
				that are interested in mentor-protégé programs or community-based, statewide,
				or local business development programs.
								(2)Matching
				requirementThe Administrator may make a grant to a coalition
				under paragraph (1) only if the coalition provides for activities described in
				paragraph (1)(A) or (1)(B) an amount, either in-kind or in cash, equal to the
				grant amount.
							(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $3,000,000 for each of fiscal years 2007 through 2009, to
				remain available until expended.
							(4)Reports to
				Congress
								(A)In
				generalNot later than April 30, 2007, and annually thereafter,
				the Associate Administrator of Business Development of the Administration shall
				collect data on the BusinessLINC Program and submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives, a report on the effectiveness of the
				BusinessLINC Program.
								(B)ContentsEach
				report submitted under subparagraph (A) shall include, for the year covered by
				the report—
									(i)the number of
				programs administered in each State under the BusinessLINC Program;
									(ii)the number of
				grant awards under each program described in clause (i) and the date of each
				such award;
									(iii)the number of
				participating large businesses and participating small business
				concerns;
									(iv)the number and
				dollar amount of the contracts in effect in each State as a result of the
				programs run by each grant recipient under the BusinessLINC Program; and
									(v)the number of
				mentor-protégé, teaming relationships, or partnerships created as a result of
				the BusinessLINC Program.
									(5)DefinitionIn
				this subsection, the term BusinessLINC Program means the grant
				program authorized under paragraph
				(1).
							.
				XIIIAcquisition
			 process
			1301.Procurement
			 improvementsSection 15 of the
			 Small Business Act (15 U.S.C. 644), as amended by this Act, is amended by
			 adding at the end the following:
				
					(r)Bundling data
				fieldsFor each contract (including task or delivery orders
				against governmentwide or other multiple award contracts, indefinite quantity
				or indefinite delivery contracts, and blanket purchase agreements) that is
				bundled or consolidated, an agency shall report publicly, not later than 7 days
				after the date of the award, by means of the Federal governmentwide procurement
				data system described in subsection (c)(5)—
						(1)the number of
				contracts involving small business concerns that were displaced by the bundled
				or consolidated action;
						(2)the number of
				small business concerns that the contracting officer identified as able to bid
				on all or part of requirements; and
						(3)the projected
				cost savings anticipated as a result of bundling or consolidating the
				requirements.
						(s)Governmentwide
				small business trainingThe Administrator, in conjunction with
				the head of any other appropriate Federal agency, shall coordinate the
				development of governmentwide training courses on small business contracting
				and subcontracting with small business concerns, with special focus on the role
				of the small business specialist as a vital part of the acquisition
				team.
					.
			1302.Reservation
			 of prime contract awards for small businessesSection 15 of the Small Business Act (15
			 U.S.C. 644), as amended by this Act, is amended by adding at the end the
			 following:
				
					(t)Multiple award
				contractsNot later than 180 days after the date of enactment of
				this subsection, the head of each Federal agency, with the concurrence of the
				Administrator, shall, by regulation, establish criteria for such agency—
						(1)setting aside
				part or parts of a multiple award contract for small business concerns,
				including the subcategories of small business concerns identified in subsection
				(g)(2);
						(2)setting aside
				multiple award contracts for small business concerns, including the
				subcategories of small business concerns identified in subsection (g)(2);
				and
						(3)reserving 1 or
				more contract awards for small business concerns under full and open multiple
				award procurements, including the subcategories of small business concerns
				identified in subsection
				(g)(2).
						.
			1303.GAO study of
			 reporting systems
				(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study of—
					(1)the accuracy and
			 timeliness of data collected under the Small Business Act (15 U.S.C. 631 et
			 seq.) in the Pro-Net database of the Administration, or any successor database,
			 the Federal procurement data system described in section 15(c)(5) of the Small
			 Business Act (15 U.S.C. 644(c)(5)), and the Subcontracting Reporting System;
			 and
					(2)the availability
			 of small business information in these computer-based systems to Congress,
			 Federal agencies, and the public.
					(b)Matters
			 coveredThe study conducted under subsection (a) shall
			 include—
					(1)an assessment of
			 the accuracy and timeliness of the information provided by the data collection
			 systems described in subsection (a)(1) and recommendations as to how any
			 deficiencies in such systems can be eliminated;
					(2)a review of the
			 system manuals for such systems and a determination of the adequacy of such
			 manuals in assisting proper operation and administration of the systems;
					(3)a review of the
			 user manuals for such systems and a determination of the clarity and ease of
			 use of such manuals in assisting those reporting into such systems and those
			 obtaining information from such systems;
					(4)the adequacy of
			 the training given to individuals responsible for reporting into such systems
			 and recommendations for any necessary improvements;
					(5)an assessment of
			 the adequacy of any safeguards in such systems against the reporting of
			 inaccurate and untimely data and the need for any additional safeguards;
			 and
					(6)the system
			 architecture, Internet access, user-friendly characteristics, flexibility to
			 add new data fields, ability to provide structured and unstructured reports,
			 range of information necessary to meet user needs, and adequacy of system and
			 user manuals and instructions of such systems.
					(c)ReportNot
			 later than November 30, 2007, the Comptroller General shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report containing
			 the results of the study under this section.
				1304.Meeting small
			 business goalsSection 15 of
			 the Small Business Act (15 U.S.C. 644), as amended by this Act, is amended by
			 adding at the end the following:
				
					(u)Meeting small
				business goalsBefore setting aside a contract for small business
				concerns, Federal agency contracting officers shall consider setting aside the
				contract for small business concerns owned and controlled by service disabled
				veterans, qualified HUBZone small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				small business concerns owned and controlled by women, or any other subcategory
				of small business concerns for which goals may be established by law,
				regulation, or policy, in the order in which the goals for such subcategories
				of small business concerns under subsection (g)(2) were not met by the agency
				in the fiscal year before the fiscal year of such consideration, from the most
				deficient to the least
				deficient.
					.
			1305.Micropurchase
			 guidelinesNot later than 180
			 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall issue guidelines regarding the analysis of purchase
			 card expenditures to identify opportunities for achieving and accurately
			 measuring fair participation of small business concerns in micropurchases,
			 consistent with the national policy on small business participation in Federal
			 procurements set forth in sections 2(a) and 15(g) of the Small Business Act (15
			 U.S.C. 631(a) and 644(g)), and dissemination of best practices for
			 participation of small business concerns in micropurchases.
			1306.Reporting on
			 overseas contractsAt the end
			 of each fiscal year, the Administrator shall submit to Congress a report
			 identifying what portion of contracts and subcontracts awarded for performance
			 outside of the United States were awarded to small business concerns.
			1307.Agency
			 accountability
				(a)In
			 generalSection 15(g)(2) of
			 the Small Business Act (15 U.S.C.
			 644(g)(2)) is amended—
					(1)by inserting
			 (A) after (2);
					(2)in the first
			 sentence, by striking “shall, after consultation” and inserting the following:
			 “shall—
						
							(i)after
				consultation
							;
					(3)by striking
			 “agency. Goals established” and inserting the following: “agency;
						
							(ii)identify a percentage of the
				procurement budget of the agency to be awarded to small business concerns, in
				consultation with the Office of Small and Disadvantaged Business Utilization of
				the agency, which information shall be included in the strategic plan required
				under section 306 of title 5, United States Code, and the annual budget
				submission to Congress by that agency, and, upon request, in any testimony
				provided by that agency before Congress in connection with the budget process;
				and
							(iii)report, as part of its annual
				performance plan, the extent to which the agency achieved the goals referred to
				in clause (ii), and appropriate justification for any failure to do so.
							(B)Goals
				established
							;
					(4)by striking
			 Whenever and inserting the following:
						
							(C)Whenever
							;
					(5)by striking
			 For the purpose of and inserting the following:
						
							(D)For the purpose
				of
							;
					(6)in the last
			 sentence—
						(A)by striking
			 (A) contracts and inserting (i) contracts;
			 and
						(B)by striking
			 (B) contracts and inserting (ii) contracts;
			 and
						(7)by adding at the
			 end the following:
						
							(E)(i)Each procurement
				employee described in clause (ii)—
									(I)shall communicate to their
				subordinates the importance of achieving small business goals; and
									(II)shall have as an annual performance
				evaluation factor, where appropriate, the success of that procurement employee
				in small business utilization, in accordance with the goals established under
				this subsection.
									(ii)A procurement employee described in
				this clause is a senior procurement executive, senior program manager, or small
				and disadvantaged business utilization manager of a Federal agency having
				contracting
				authority.
								.
					(b)Annual
			 reportsSection 10(d) of the Small
			 Business Act (15 U.S.C. 639(d)) is amended—
					(1)by inserting
			 and each agency that is a member of the President’s Management Council
			 (or any successor thereto) after Department of Defense
			 the first place that term appears; and
					(2)by inserting
			 or that agency after Department of Defense the
			 second place that term appears.
					XIVSmall business
			 size and status integrity
			1401.Policy and
			 presumptionsSection 3 of the
			 Small Business Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
				
					(s)Presumption
						(1)In
				generalIn every contract, subcontract, cooperative agreement,
				cooperative research and development agreement, or grant which is set aside,
				reserved, or otherwise classified as intended for award to small business
				concerns, there shall be a presumption of loss to the United States based on
				the total dollars expended on such contract, subcontract, cooperative
				agreement, cooperative research and development agreement, or grant whenever it
				is established that a business concern other than a small business concern
				willfully sought and received the award by misrepresentation.
						(2)Deemed
				certificationsThe following actions shall be deemed affirmative,
				willful, and intentional certifications of small business size and
				status:
							(A)Submission of a
				bid or proposal for a Federal grant, contract, subcontract, cooperative
				agreement, or cooperative research and development agreement reserved, set
				aside, or otherwise classified as intended for award to small business
				concerns.
							(B)Submission of a
				bid or proposal for a Federal grant, contract, subcontract, cooperative
				agreement, or cooperative research and development agreement which in any way
				encourages a Federal agency to classify such bid or proposal, if awarded, as an
				award to a small business concern.
							(C)Registration on
				any Federal electronic database for the purpose of being considered for award
				of a Federal grant, contract, subcontract, cooperative agreement, or
				cooperative research agreement, as a small business concern.
							(3)Paper-based
				certification by signature of responsible official
							(A)In
				generalEach solicitation, bid, or application for a Federal
				contract, subcontract, or grant shall contain a certification concerning the
				small business size and status of a business concern seeking such Federal
				contract, subcontract, or grant.
							(B)Content of
				certificationsA certification that a business concern qualifies
				as a small business concern of the exact size and status claimed by such
				business concern for purposes of bidding on a Federal contract or subcontract,
				or applying for a Federal grant, shall contain the signature of a director,
				officer, or counsel on the same page on which the certification is
				contained.
							(4)RegulationsThe
				Administrator shall promulgate regulations to provide adequate protections to
				individuals and business concerns from liability under this subsection in cases
				of unintentional errors, technical malfunctions, and other similar
				situations.
						.
			1402.Annual
			 certificationSection 3 of the
			 Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
				
					(t)Annual
				certification
						(1)In
				generalEach business certified as a small business concern under
				this Act shall annually certify its small business size and, if appropriate,
				its small business status, by means of a confirming entry on the Pro-Net
				database of the Administration, or any successor thereto.
						(2)RegulationsNot
				later than 120 days after the date of enactment of this subsection, the
				Administrator, in consultation with the Inspector General and the Chief Counsel
				for Advocacy of the Administration, shall promulgate regulations to ensure
				that—
							(A)no business
				concern continues to be certified as a small business concern on the Pro-Net
				database of the Administration, or any successor thereto, without fulfilling
				the requirements for annual certification under this subsection; and
							(B)the requirements
				of this subsection are implemented in a manner presenting the least possible
				regulatory burden on small business concerns.
							(3)Determination
				of size statusSmall business size or status for purposes of this
				Act shall be determined at the time of the award of a Federal—
							(A)contract,
				provided that, in the case of interagency multiple award contracts, small
				business size, or status shall be determined annually, except for purposes of
				the award of each task or delivery order set aside or reserved for small
				business concerns;
							(B)subcontract;
							(C)grant;
							(D)cooperative
				agreement; or
							(E)cooperative
				research and development
				agreement.
							.
			1403.SBA suspensions and
			 debarments authoritySection
			 16(d)(2)(C) of the Small Business Act (15 U.S.C. 645(d)(2)(C)) is amended by
			 inserting after (or any successor regulation) the following:
			 or as specified in part 145 of title 13, Code of Federal Regulations (or
			 any corresponding similar regulation or ruling).
			1404.Meaningful protests
			 of small business size and statusThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 37, as added by this Act, the
			 following:
				
					38.Small business
				size and status protest system
						(a)DefinitionsIn this section:
							(1)ProtestThe
				term protest means a written objection by an interested party to a
				violation of any small business size or status requirement established under
				any provision of law, including section 3, in connection with—
								(A)a solicitation or
				other request by a Federal agency for offers for a contract for the procurement
				of property or services;
								(B)the cancellation
				of such a solicitation or other request;
								(C)an award or
				proposed award of such a contract; or
								(D)a termination or
				cancellation of an award of such a contract, if the written objection contains
				an allegation that the termination or cancellation is based in whole or in part
				on improprieties concerning the award of the contract.
								(2)Interested
				party
								(A)In
				generalThe term interested party, with respect to a
				contract or a solicitation or other request for offers described in paragraph
				(1), means an actual or prospective bidder or offeror whose direct economic
				interest would be affected by the award of the contract or by failure to award
				the contract.
								(B)InclusionsThe
				term interested party includes the official responsible for
				submitting the Federal agency tender in a public-private competition conducted
				under Office of Management and Budget Circular A–76 (or any successor thereto)
				regarding an activity or function of a Federal agency performed by more than 65
				full-time equivalent employees of the Federal agency.
								(3)Federal
				agencyThe term Federal agency has the same meaning
				as in section 102 of title 40, United States Code.
							(b)Review of
				protests; effect on contracts pending decision
							(1)In
				generalUnder procedures established under subsection (d), the
				Administrator shall decide a protest submitted to the Administrator by an
				interested party.
							(2)Receipts of
				protests
								(A)In
				generalNot later than 1 day after the receipt of a protest, the
				Administrator shall notify the Federal agency involved of the protest.
								(B)AgenciesExcept
				as provided in subparagraph (C), a Federal agency receiving a notice of a
				protested procurement under subparagraph (A) shall submit to the Administrator
				a complete report (including all relevant documents) on the small business size
				or status aspects of the protested procurement—
									(i)not later than 30
				days after the date of the receipt of that notice by the agency;
									(ii)if the
				Administrator, upon a showing by the Federal agency, determines (and states the
				reasons in writing) that the specific circumstances of the protest require a
				longer period, within the longer period determined by the Administrator;
				or
									(iii)in a case
				determined by the Administrator to be suitable for the express option under
				subsection (c)(1)(B), not later than 20 days after the date of the receipt of
				that determination by the agency.
									(C)ExceptionsA
				Federal agency need not submit a report to the Administrator under subparagraph
				(B) if the agency is notified by the Administrator before the date on which
				such report is to be submitted that the protest concerned has been dismissed
				under subsection (c)(1)(D).
								(3)Award of
				contracts
								(A)In
				generalExcept as provided in subparagraph (B), a contract may
				not be awarded in any procurement after the Federal agency has received notice
				of a protest with respect to such procurement from the Administrator and while
				the protest is pending.
								(B)ExceptionsThe
				head of the procuring activity responsible for award of a contract may
				authorize the award of the contract (notwithstanding a protest of which the
				Federal agency has notice under this section)—
									(i)upon a written
				finding that urgent and compelling circumstances which significantly affect
				interests of the United States will not permit waiting for the decision of the
				Administrator under this section; and
									(ii)after the
				Administrator is advised of that finding.
									(C)Urgent and
				compelling circumstancesA finding may not be made under
				subparagraph (B)(i), unless the award of the contract is otherwise likely to
				occur within 30 days after the making of such finding.
								(4)Performance
								(A)In
				generalA contractor awarded a Federal agency contract may,
				during the period described in subparagraph (D), begin performance of the
				contract and engage in any related activities that result in obligations being
				incurred by the United States under the contract, unless the contracting
				officer responsible for the award of the contract withholds authorization to
				proceed with performance of the contract.
								(B)Authorization
				withheldThe contracting officer may withhold an authorization to
				proceed with performance of the contract during the period described in
				subparagraph (D) if the contracting officer determines in writing that—
									(i)a
				protest is likely to be filed with the Administrator alleging a violation of a
				small business size or status requirement; and
									(ii)the immediate
				performance of the contract is not in the best interests of the United
				States.
									(C)Notice of
				protest
									(i)In
				generalIf the Federal agency awarding the contract receives
				notice of a protest in accordance with this subsection during the period
				described in subparagraph (D)—
										(I)the contracting
				officer may not authorize performance of the contract to begin while the
				protest is pending; or
										(II)if authorization
				for contract performance to proceed was not withheld in accordance with
				subparagraph (B) before receipt of the notice, the contracting officer shall
				immediately direct the contractor to cease performance under the contract and
				to suspend any related activities that may result in additional obligations
				being incurred by the United States under that contract.
										(ii)PerformancePerformance
				and related activities suspended under clause (i)(II) by reason of a protest
				may not be resumed while the protest is pending.
									(iii)ExceptionsThe
				head of the procuring activity may authorize the performance of the contract
				(notwithstanding a protest of which the Federal agency has notice under this
				section)—
										(I)upon a written
				finding that—
											(aa)performance of
				the contract is in the best interests of the United States; or
											(bb)urgent and
				compelling circumstances that significantly affect interests of the United
				States will not permit waiting for the decision of the Administrator concerning
				the protest; and
											(II)after the
				Administrator is notified of that finding.
										(D)Time
				periodThe period described in this subparagraph, with respect to
				a contract, is the period beginning on the date of the contract award and
				ending on the later of—
									(i)the date that is
				10 days after the date of the contract award; or
									(ii)the date that is
				5 days after the debriefing date offered to an unsuccessful offeror for any
				debriefing that is requested and, when requested, is required.
									(5)NondelegationThe
				authority of the head of the procuring activity to make findings and to
				authorize the award and performance of contracts under paragraphs (3) and (4)
				may not be delegated.
							(6)Provision of
				documents
								(A)In
				generalWithin such deadlines as the Administrator prescribes,
				and upon request, each Federal agency shall provide to an interested party any
				document relevant to a protested procurement action (including the report
				required by paragraph (2)(B)) that would not give that party a competitive
				advantage and that the party is otherwise authorized by law to receive.
								(B)Protective
				orders
									(i)In
				generalThe Administrator may issue protective orders which
				establish terms, conditions, and restrictions for the provision of any document
				to a party under subparagraph (A), that prohibit or restrict the disclosure by
				the party of information described in clause (ii) that is contained in such a
				document.
									(ii)Types of
				informationInformation referred to in clause (i) is procurement
				sensitive information, trade secrets, or other proprietary or confidential
				research, development, or commercial information.
									(iii)Information
				to the Federal GovernmentA protective order under this
				subparagraph shall not be considered to authorize the withholding of any
				document or information from Congress or an executive agency.
									(7)Interested
				partiesIf an interested party files a protest in connection with
				a public-private competition described in subsection (a)(2)(B), a person
				representing a majority of the employees of the Federal agency who are engaged
				in the performance of the activity or function subject to the public-private
				competition may intervene in protest.
							(c)Decisions on
				protests
							(1)In
				general
								(A)Inexpensive and
				expeditious resolutionTo the maximum extent practicable, the
				Administrator shall provide for the inexpensive and expeditious resolution of
				protests under this section. Except as provided under subparagraph (B), the
				Administrator shall issue a final decision concerning a protest not later than
				100 days after the date on which the protest is submitted to the
				Administration.
								(B)Express
				optionThe Administrator shall, by regulation established under
				subsection (d), establish an express option for deciding those protests which
				the Administrator determines suitable for resolution, not later than 65 days
				after the date on which the protest is submitted.
								(C)AmendmentsAn
				amendment to a protest that adds a new ground of protest, if timely made,
				should be resolved, to the maximum extent practicable, within the time limit
				established under subparagraph (A) for final decision of the initial protest.
				If an amended protest cannot be resolved within such time limit, the
				Administrator may resolve the amended protest through the express option under
				subparagraph (B).
								(D)Frivolous
				protestsThe Administrator may dismiss a protest that the
				Administrator determines is frivolous or which, on its face, does not state a
				valid basis for protest.
								(2)Compliance with
				law
								(A)In
				generalWith respect to a solicitation for a contract, or a
				proposed award or the award of a contract, protested under this section, the
				Administrator may determine whether the solicitation, proposed award, or award
				complies with statutes and regulations regarding small business size or status.
				If the Administrator determines that the solicitation, proposed award, or award
				does not comply with a statute or regulation, the Administrator shall recommend
				that the Federal agency—
									(i)refrain from
				exercising any of its options under the contract;
									(ii)recompete the
				contract immediately;
									(iii)issue a new
				solicitation;
									(iv)terminate the
				contract;
									(v)award a contract
				consistent with the requirements of such statutes and regulations; or
									(vi)implement such
				other recommendations as the Administrator determines to be necessary in order
				to promote compliance with procurement statutes and regulations.
									(B)Best interests
				of United StatesIf the head of the procuring activity
				responsible for a contract makes a finding described in subsection
				(b)(4)(C)(iii)(I)(aa), the Administrator shall make recommendations under this
				paragraph without regard to any cost or disruption from terminating,
				recompeting, or reawarding the contract.
								(C)ImplementationIf
				the Federal agency fails to implement fully the recommendations of the
				Administrator under this paragraph with respect to a solicitation for a
				contract or an award or proposed award of a contract by the date that is 60
				days after the date on which the agency received the recommendations, the head
				of the procuring activity responsible for that contract shall report such
				failure to the Administrator not later than 5 days after the end of such 60-day
				period.
								(3)Payment of
				costs
								(A)In
				generalIf the Administrator determines that a solicitation for a
				contract or a proposed award or the award of a contract does not comply with a
				statute or regulation, the Administrator may recommend that the Federal agency
				conducting the procurement pay to an appropriate interested party the costs
				of—
									(i)filing and
				pursuing the protest, including reasonable attorney's fees and consultant and
				expert witness fees; and
									(ii)bid and proposal
				preparation.
									(B)Costs not
				includedNo party (other than a small business concern) may be
				paid, under a recommendation made under the authority of subparagraph
				(A)—
									(i)costs for
				consultant and expert witness fees that exceed the highest rate of compensation
				for expert witnesses paid by the Federal Government; or
									(ii)costs for
				attorney's fees that exceed $300 per hour, unless the agency determines, based
				on the recommendation of the Administrator on a case by case basis, that an
				increase in the cost of living or a special factor, such as the limited
				availability of qualified attorneys for the proceedings involved, justifies a
				higher fee.
									(C)Recommendation
				to pay costsIf the Administrator recommends under subparagraph
				(A) that a Federal agency pay costs to an interested party, the Federal agency
				shall—
									(i)pay the costs
				promptly; or
									(ii)if the Federal
				agency does not make such payment, promptly report to the Administrator the
				reasons for the failure to follow the Administrator's recommendation.
									(D)Agreement on
				amountIf the Administrator recommends under subparagraph (A)
				that a Federal agency pay costs to an interested party, the Federal agency and
				the interested party shall attempt to reach an agreement on the amount of the
				costs to be paid. If the Federal agency and the interested party are unable to
				agree on the amount to be paid, the Administrator may, upon the request of the
				interested party, recommend to the Federal agency the amount of the costs that
				the Federal agency should pay.
								(4)DecisionsEach
				decision of the Administrator under this section shall be signed by the
				Administrator or a designee for that purpose. A copy of the decision shall be
				made available to the interested parties, the head of the procuring activity
				responsible for the solicitation, proposed award, or award of the contract, and
				the senior procurement executive of the Federal agency involved.
							(5)Reports
								(A)Failure to
				implement recommendations
									(i)In
				generalThe Administrator shall report promptly to the Committee
				on Small Business and Entrepreneurship of the Senate and to the Committee on
				Small Business of the House of Representatives any case in which a Federal
				agency fails to implement fully a recommendation of the Administrator under
				paragraph (2) or (3).
									(ii)ContentsEach
				report under clause (i) shall include—
										(I)a comprehensive
				review of the pertinent procurement, including the circumstances of the failure
				of the Federal agency to implement a recommendation of the Administrator;
				and
										(II)a recommendation
				regarding whether, in order to correct an inequity or to preserve the integrity
				of the procurement process, Congress should consider—
											(aa)private relief
				legislation;
											(bb)legislative
				rescission or cancellation of funds;
											(cc)further
				investigation by Congress; or
											(dd)other
				action.
											(B)Annual
				reportsNot later than January 31 of each year, the Administrator
				shall transmit to Congress a report containing a summary of each instance in
				which a Federal agency did not fully implement a recommendation of the
				Administrator under subsection (b) or this subsection during the preceding
				year. The report shall also describe each instance in which a final decision in
				a protest was not rendered within 100 days after the date on which the protest
				was submitted to the Administrator.
								(d)Regulations;
				authority of Administrator to verify assertions
							(1)In
				generalThe Administrator shall establish such procedures as may
				be necessary for the expeditious decision of protests under this section,
				including procedures for accelerated resolution of protests under the express
				option authorized by subsection (c)(1)(B). Such procedures shall provide that
				the protest process may not be delayed by the failure of a party to make a
				filing within the time provided for the filing.
							(2)Computation of
				timeThe procedures established under paragraph (1) shall provide
				that, in the computation of any period described in this section—
								(A)the day of the
				act, event, or default from which the designated period of time begins to run
				not be included; and
								(B)the last day
				after such act, event, or default be included, unless—
									(i)such last day is
				a Saturday, a Sunday, or a legal holiday; or
									(ii)in the case of a
				filing of a paper at the Administration or another Federal agency, such last
				day is a day on which weather or other conditions cause the closing of the
				Administration or other Federal agency, in which event the next day that is not
				a Saturday, Sunday, or legal holiday shall be included.
									(3)Electronic
				filingThe Administrator may prescribe procedures for the
				electronic filing and dissemination of documents and information required under
				this section. In prescribing such procedures, the Administrator shall consider
				the ability of all parties to achieve electronic access to such documents and
				records.
							(e)EnforcementThe Administrator may use any authority
				available under this Act or any other provision of law to verify assertions
				made by parties in protests under this section.
						(f)RegulationsThe Administrator may issue regulations
				regarding the use of the protest authority to consider small business size or
				status challenges under this section in matters involving any other program for
				small business
				concerns.
						.
			1405.Training for
			 contracting and enforcement personnel
				(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the head of each appropriate Federal agency or entity shall, in
			 consultation with the Administrator or the Inspector General of the
			 Administration, as appropriate, develop courses concerning proper
			 classification of business concerns and small business size and status for
			 purposes of Federal contracts, subcontracts, grants, cooperative agreements,
			 and cooperative research and development agreements.
				(b)Policy on
			 prosecutions of small business size and status fraudSection 3 of
			 the Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
					
						(u)Policy on
				prosecutions of small business size and status fraudNot later
				than 180 days after the date of enactment of this subsection, the head of each
				relevant Federal agency and the Inspector General of the Administration shall
				issue a governmentwide policy on prosecution of small business size and status
				fraud.
						.
				1406.Protests of sole
			 source awardsSection 3 of the
			 Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
				
					(v)Protests of
				sole source awardsNotwithstanding any other provision of law,
				whether a business concern that is an offeror on any sole source prime contract
				or subcontract awarded under this Act satisfies the size and status
				requirements under this Act may be protested by any interested party that is a
				small business
				concern.
					.
			1407.Small business size
			 and status for purpose of multiple award contractsSection
			 3 of the Small Business Act (15 U.S.C. 632), as amended by this Act, is amended
			 by adding at the end the following:
				
					(w)Small Business
				Size and Status for Purpose of Multiple Award Contracts
						(1)In
				generalA business concern that enters a multiple award contract
				of any kind with the Federal Government shall in any year in which such a
				contract is in effect, submit an annual statement at the end of its fiscal year
				recertifying its small business size and status to the Federal agency which
				awarded the contract.
						(2)Relation to
				other lawsCompliance with paragraph (1) shall not affect the
				obligation of a business concern to comply with other provisions of law
				concerning small business size or
				status.
						.
			1408.Size standards
			 development
				(a)In
			 generalSection 3(a)(2) of
			 the Small Business Act (15 U.S.C. 632(a)(2)) is amended by adding at the end
			 the following:
					
						(D)Tiered size
				standardsThe Administrator may establish 2 or more tiers within
				an overall small business size standard cap for the purpose of facilitating the
				growth and development of small business concerns and facilitating peer-based
				competition among small business concerns for Federal contracts and
				subcontracts. In establishing tier-based size standards under this
				subparagraph, the Administrator shall take into account national and
				international industry conditions, including the size of industry leaders, the
				size of emerging small business concerns and very small business concerns, and
				the trends in the sizes of Federal contracts and subcontracts. The
				Administrator shall establish dollar-based thresholds within each industrial
				category for contracts and subcontracts suitable for reservation solely to
				small business concerns within a lower tier in that industrial
				category.
						.
				(b)Reservation of
			 contractsSection 15 of the Small Business Act (15 U.S.C. 644),
			 as amended by this Act, is amended by adding at the end the following:
					
						(v)Tiered size
				standardsThe head of procurement for each Federal agency shall
				attempt to reserve contracts valued below the thresholds established by the
				Administrator under section 3(a)(2)(D) to small business concerns in a lower
				tier, unless market research indicates that such reservation will not result in
				securing a competitive price to the Federal Government from 2 or more
				responsible contractors. Small business concerns in a lower tier may bid on
				contracts for their requisite tier, any higher tier, or contracts open to other
				than small business
				concerns.
						.
				1409.Full-time employee
			 equivalentsSection 3(a)(2) of
			 the Small Business Act (15 U.S.C. 632(a)(2)), as amended by this Act, is
			 amended by adding at the end the following:
				
					(E)Full-time
				employee equivalentsIn
				computing the number of employees for purposes of size determinations under
				this Act, the Administrator shall utilize the full-time equivalents
				method.
					.
			XVSmall Business
			 Innovation Research and Small Business Technology Transfer Programs
			1501.DefinitionsIn this title, the terms extramural
			 budget, Small Business Innovation Research Program,
			 SBIR, Small Business Technology Transfer Program, and
			 STTR have the same meanings as in section 9 of the Small Business
			 Act (15 U.S.C. 638).
			1502.Congressional
			 findings and policy
				(a)FindingsCongress
			 finds that—
					(1)Federal agency
			 practices excluding small business concerns from Federal research and
			 development efforts have wasted taxpayer funds and stifled national
			 competitiveness;
					(2)according to
			 studies conducted for the Office of Advocacy of the Administration, small
			 business concerns hold 41 percent of the Nation's patents, obtain 13 times more
			 patents per employee than large business concerns, and obtain patents which are
			 twice as technologically significant as large business patents; and
					(3)according to the
			 annual reports of the National Science Foundation, small business concerns
			 consistently receive less than 5 percent of Federal extramural research and
			 development funding.
					(b)PolicyIt
			 is the policy of Congress to promote effectiveness in Federal research and
			 development efforts and remove barriers to participation of small business
			 concerns as well as of partnerships between small business concerns and
			 universities or other research institutions in Federal research and development
			 programs by strengthening the Small Business Innovation Research Program and
			 the Small Business Technology Transfer Program.
				ASmall business
			 innovation leadership
				1511.Status of the
			 SBA Office of Technology; National Advisory Board; transfer planSection 9(b) of the Small Business Act (15
			 U.S.C. 638(b)) is amended—
					(1)in paragraph (7), by striking
			 and at the end;
					(2)in paragraph (8), by striking the period at
			 the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(9)to maintain an
				Office of Technology to carry its responsibilities under this section, headed
				by the Assistant Administrator for Technology, who shall be appointed by the
				President, in consultation with the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives;
							(10)to submit, as a
				separate part of the President's budget, a request for appropriations for
				staffing for the Office of Technology and information regarding the performance
				of this Office, taking into consideration the size of the program and the
				statutory oversight responsibilities of the Administration;
							(11)to appoint, in
				consultation with the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives, a
				National Small Business Innovation and Technology Transfer Advisory Board,
				consisting of not fewer than 9 members to advise the Assistant Administrator
				for Technology on all matters concerning small business innovation and
				technology transfer;
							(12)submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives not later than November 1 of each year a National
				Small Business Innovation and Technology Transfer Plan for the appropriate
				fiscal year containing a forecast of research and development topics as well as
				commercialization opportunities in all participating Federal agencies;
				and
							(13)to annually submit to the Committee on
				Small Business and Entrepreneurship of the Senate and the Committee on Small
				Business of the House of Representatives a compilation of agency-specific and
				program-wide data concerning the numbers of Phase I and Phase II awards made
				generally and under any pilot program during the previous
				year.
							.
					BFair access to
			 Federal innovations investments
				1521.Accuracy in
			 funding base calculations; Comptroller General's auditsNot later than 270 days after the date of
			 enactment of this Act, and every 3 years thereafter the Comptroller General of
			 the United States shall—
					(1)conduct a fiscal and management audit of
			 the SBIR program and the STTR program to determine whether Federal departments
			 and agencies are complying with the set-aside requirements of this title and
			 the amendments made by this title; and
					(2)submit a report
			 to the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives regarding the audit
			 conducted under paragraph (1).
					1522.SBIR cap
			 increaseSection 9(f)(1) of
			 the Small Business Act (15 U.S.C. 638(f)(1)) is amended—
					(1)in subparagraph (B), by striking
			 and at the end; and
					(2)by striking subparagraph (C) and inserting
			 the following:
						
							(C)not less than—
								(i)3 percent in fiscal year 2007;
								(ii)3.5 percent in fiscal year 2008;
								(iii)4 percent in fiscal year 2009; and
								(iv)4.5 percent in fiscal year 2010; and
								(D)not less than 5 percent in fiscal year 2011
				and each fiscal year
				thereafter,
							.
					1523.STTR cap
			 increaseSection 9(n)(1)(B) of
			 the Small Business Act (15 U.S.C. 638(n)(1)(B)) is amended—
					(1)in clause (i), by striking
			 and at the end;
					(2)in clause (ii),
			 by striking thereafter. and inserting through fiscal year
			 2006; and; and
					(3)by adding at the
			 end the following:
						
							(iii)0.6 percent for fiscal year 2007 and each
				fiscal year
				thereafter.
							.
					1524.Adjustments
			 in SBIR and STTR award levels
					(a)SBIR
			 adjustmentsSection 9(j)(2)(D) of the Small Business Act (15
			 U.S.C. 638(j)(2)(D)) is amended—
						(1)by striking
			 $100,000 and inserting $150,000; and
						(2)by striking
			 $750,000 and inserting $1,250,000.
						(b)STTR
			 adjustmentsSection 9(p)(2)(B)(ix) of the Small Business Act (15
			 U.S.C. 638(p)(2)(B)(ix)) is amended—
						(1)by striking
			 $100,000 and inserting $150,000; and
						(2)by striking
			 $750,000 and inserting $1,250,000.
						(c)Annual
			 adjustmentsSection 9 of the Small Business Act (15 U.S.C. 638)
			 is amended—
						(1)in subsection
			 (j)(2)(D), by striking and an adjustment of such amounts once every 5
			 years to reflect economic adjustments and programmatic considerations
			 and inserting and a mandatory annual adjustment of such amounts to
			 reflect economic adjustments and programmatic considerations;
						(2)in subsection
			 (p)(2)(B)(ix), by striking greater or lesser amounts and
			 inserting with a mandatory annual adjustment of such amounts to reflect
			 economic adjustments and programmatic considerations, and greater or lesser
			 amounts.
						(d)Limitation on
			 certain awardsSection 9 of the Small Business Act (15 U.S.C.
			 638) is amended by adding at the end the following:
						
							(z)Limitation on
				certain awardsNo Federal agency shall issue an award under the
				SBIR program or the STTR program if the size of the award exceeds the award
				guidelines established under this section by more than 50 percent.
				Participating agencies shall maintain information on awards exceeding the
				guidelines, including award amounts and identities of recipients, and shall
				report such information annually to the Administration.
							(aa)Subsequent
				phases
								(1)In
				generalA small business concern which received an award from a
				Federal agency under this section shall be eligible to receive an award for a
				subsequent phase from another Federal agency, if the head of each relevant
				Federal agency makes a written determination that the topics of the relevant
				awards are the same.
								(2)SBIR and STTR
				programsA small business concern which received an award under
				this section under the SBIR program or the STTR program may receive an award
				under this section for a subsequent phase in either the SBIR program or the
				STTR
				program.
								.
					1525.Majority-venture
			 investments in SBIR firms
					(a)Authority and
			 determinationUpon a written determination provided not later
			 than 30 days in advance to the Administrator and to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives, the head of each participating Federal agency
			 may direct not more than 25 percent of the agency's SBIR funds allocated in
			 accordance with the Small Business Act, as amended by this Act, in fiscal year
			 2007 and each fiscal year thereafter to small business concerns that are owned
			 in majority part by venture capital companies and that satisfy the
			 qualification requirements under subsection (b). The written determination
			 shall demonstrate that the use of such authority will induce additional venture
			 capital funding of small business innovations, substantially contribute to the
			 mission of the funding agency, or otherwise fulfill the capital needs of small
			 business concerns for additional financing.
					(b)Qualification
			 requirementsNo United States
			 small business concern which satisfies applicable requirements established by
			 the Administrator concerning small business affiliation shall be excluded from
			 participation in the program authorized by subsection (a) on the ground that
			 such small business concern is owned in majority part by more than 1 United
			 States venture capital company, provided that no single venture capital company
			 owns more than 49 percent of such small business concern.
					(c)RegistrationAny
			 small business concern that is a venture capital portfolio company qualified
			 for participation in the program authorized by subsection (a) shall register
			 with the Administrator as a Venture Capital SBIR Investment Company. Any such
			 company shall indicate such status in any SBIR proposal.
					(d)Definition of
			 venture capital companyIn this section, the term venture
			 capital company means an entity described in clause (i), (v), or (vi) of
			 section 121.103(b) of title 13, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling).
					CAcquisition of
			 small business innovations
				1531.National SBIR
			 and STTR technology insertion goal; reporting requirementsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(bb)National Small
				Business Technology Insertion goal; reporting requirements
							(1)In
				generalFor fiscal year in 2007, and each fiscal year thereafter
				there is established a governmentwide goal for insertion of SBIR and STTR
				technologies through Phase III awards of not less than 3 percent of total value
				of Federal prime contracting dollars for research, development, testing, and
				evaluation, to be met through either prime contracts or subcontracts (in this
				subsection referred to as the National Small Business Technology
				Insertion goal).
							(2)National Small
				Business Technology Insertion goalThe Administrator shall ensure
				that the National Small Business Technology Insertion goal is negotiated and
				reported to the public and Congress in accordance with the authorities
				governing the negotiating and reporting of small business procurement goals by
				the Administrator under this Act.
							(3)ReportsEach
				report submitted under paragraph (2) shall include—
								(A)the name of the
				contracting agency;
								(B)the identity of
				the agency or company making the Phase III award;
								(C)the identity of
				the company or individual receiving the Phase III award, as well as the
				identity of the agency or prime contractor making the Phase III award;
				and
								(D)the dollar amount
				of the Phase III
				award.
								.
				1532.Intellectual
			 property protections for small business innovations
					(a)SBIR and STTR
			 data rightsSection 9(e) of the Small Business Act (15 U.S.C.
			 638(e)) is amended—
						(1)in paragraph (7),
			 by striking and at the end;
						(2)in paragraph (8),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(9)data,
				in connection with rights in or rights to data—
									(A)includes rights
				in and rights to prototypes, as consistent with paragraph (5)(C);
									(B)shall be
				considered to be a trade secret for purposes of any provision of Federal law
				protecting trade secrets from unauthorized use, disclosure, or reverse
				engineering;
									(C)includes
				technical data that the SBIR or STTR small business concern has developed at
				private expense, if such data is used in the development, testing, or
				evaluation of SBIR or STTR technology; and
									(D)shall be subject
				to data rights protections under this section and the SBIR and STTR Policy
				Directives in connection with any contract or subcontract developed with
				Federal funds or intended for use by the Federal government, and any
				mentor-protégé
				agreements.
									.
						1533.SBIR and STTR
			 special acquisition preference
					(a)Codification of
			 regulatory preferenceSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
						
							(cc)Phase III
				awardsCongress intends that, to the greatest extent practicable,
				Federal agencies and Federal prime contractors issue Phase III awards,
				including sole source awards, to the SBIR and STTR award recipients that
				developed the
				technology.
							.
					(b)PoliciesSection
			 9 of the Small Business Act (15 U.S.C. 638) is amended—
						(1)in subsection
			 (j)(2)(C)—
							(A)by striking
			 , to the extent practicable,; and
							(B)by inserting
			 before the semicolon at the end , unless the agency establishes on the
			 record that such an award is not practicable; and
							(2)in subsection
			 (p)(2)(F)—
							(A)by striking
			 , to the extent practicable,; and
							(B)by inserting
			 before the period at the end , unless the agency establishes on the
			 record that such an award is not practicable.
							(c)Reduction of
			 waste and duplication in Federal technology contractingSection 9
			 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
						
							(dd)Duplication of
				prior awardsA Federal agency may not solicit bids or proposals
				for award of contracts on any topic duplicating a SBIR or STTR award previously
				made by such agency, unless, not later than 30 days before the solicitation,
				the agency submits an advance notice of intent to issue such a solicitation to
				the Administrator. Such solicitations may be challenged by the Administrator to
				the head of the agency, or otherwise be challenged in accordance with law. To
				avoid duplication, before issuing a solicitation, the responsible Federal
				agency official shall review the Tech-Net database of the Administration (or
				any successor database) and document the results of such review in contracting
				files.
							.
					1534.SBIR and STTR
			 mentor-protégé programs
					(a)AuthorizationThe
			 head of each Federal agency may establish a mentor-protégé program to provide
			 development and commercialization assistance to small business concerns
			 participating in the SBIR program and the STTR program.
					(b)Types of
			 assistance authorizedThe following types of assistance are
			 authorized for mentor-protégé programs:
						(1)Assistance with
			 general business development, business management, commercialization marketing,
			 or corporate infrastructure.
						(2)Testing and
			 evaluation assistance for insertion of SBIR and STTR technologies into
			 technical or weapons systems.
						(3)Commercialization
			 through Federal subcontracts awarded in accordance with the terms of the
			 special acquisition preference.
						(4)Payment of
			 progress payments and advance payment for the performance of subcontracts
			 commercializing SBIR and STTR technologies developed by the protégé
			 firm.
						(5)Loans to a
			 protégé firm towards development and commercialization of SBIR or STTR
			 technologies.
						(c)Program
			 termsThe head of a Federal agency is authorized to approve
			 mentor-protégé agreements providing to the mentor firm incentives,
			 including—
						(1)credit towards
			 meeting the mentor's small business subcontracting goals; and
						(2)contractual term
			 extension incentives.
						(d)Approval
						(1)In
			 generalThe Administrator shall approve a SBIR and STTR
			 mentor-protégé program in each Federal agency that establishes such a
			 program.
						(2)Clarification
			 of applicabilityIt is the intent of Congress that the
			 prohibition on conditioning, negotiating, transferring, or diminishing SBIR and
			 STTR data rights in the making or administration of phase III awards (including
			 prime contracts and subcontracts) that are federally funded or intended for use
			 by the Federal Government that is contained in section 8 of the SBIR Policy
			 Directive and in section 3 of the STTR Policy Directive (as in effect on the
			 date of enactment of this Act, and any successor thereto) apply to
			 mentor-protégé agreements established for the purpose of assisting SBIR and
			 STTR small business concerns.
						(3)Data rights
			 protectionsNotwithstanding any other provision of law, no
			 mentor-protégé agreement with an SBIR or STTR small business concern may be
			 approved by any Federal agency, unless it contains phase III data rights
			 protection clauses prescribed by the SBIR and STTR Policy Directives described
			 in paragraph (2).
						(4)Approval of
			 agreementsThe SBIR program manager and the STTR program manager
			 at a Federal agency shall each ensure that Federal reimbursement funding for
			 mentor-protégé assistance to SBIR and STTR small business concerns is directed
			 towards development, testing, evaluation, and commercialization of SBIR and
			 STTR technologies, respectively.
						(5)Reporting
			 requirementAny mentor-protégé agreement established for the
			 purpose of assisting an SBIR or STTR small business concern shall require
			 reporting of the dollar value of phase III awards made as a result of the
			 mentor-protégé assistance.
						1535.Subcontracting
			 with Federal laboratories and research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(ee)Subcontracting
							(1)AuthorizationThe
				head of each participating Federal agency is authorized to issue SBIR and STTR
				awards to any eligible small business concern which intends to subcontract
				portions of the work to Federal laboratories and federally funded research and
				development centers, subject to the limitations under this section.
							(2)ProhibitionNo
				Federal agency shall—
								(A)condition SBIR or
				STTR awards upon subcontracting any portion of the work to any Federal agency
				or any federally funded laboratory or research and development center;
								(B)approve a
				subcontracting arrangement where the small business concern performs a lesser
				portion of the work than required by this section and by the SBIR and STTR
				Policy Directives; or
								(C)approve a
				subcontracting arrangement which violates any provisions, including data rights
				protections provisions, of this section or the SBIR and the STTR Policy
				Directives.
								(3)ImplementationNot
				later than 180 days after the date of enactment of this subsection, the
				Administrator shall modify the SBIR Policy Directive and the STTR Policy
				Directive issued under this section to ensure that small business concerns have
				the flexibility to use the resources of the Federal laboratories and federally
				funded research and development centers, but shall not be mandated to
				subcontract with them as a condition of
				award.
							.
				1536.Innovation
			 commercialization pilot programsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(ff)Innovation
				commercialization pilot programs
							(1)In
				generalEffective on and after the beginning of fiscal year 2007,
				the head of any civilian Federal agency participating in the SBIR program which
				has awarded over $5,000,000,000 in procurement contracts during the previous
				fiscal year is authorized to create and administer a commercialization pilot
				program (in this section referred to as a pilot program) to
				accelerate the transition of technologies, products, and services developed
				under the SBIR program to Phase III, including the acquisition process.
							(2)Identification
				of research programs for accelerated transition to acquisition
				processIn carrying out a pilot program, the head of the Federal
				agency concerned shall identify research programs of the SBIR program that have
				the potential for rapid transitioning to Phase III and into the acquisition
				process.
							(3)LimitationNo
				research program may be identified under paragraph (2) unless the head of the
				Federal agency concerned certifies in writing that the successful transition of
				the program to Phase III and into the acquisition process is expected to meet
				high priority mission requirements of such agency.
							(4)Funding
								(A)In
				generalFor payment of expenses incurred to administer a pilot
				program, the head of the Federal agency concerned is authorized to use not more
				than an amount equal to 1 percent of the funds available to such Federal agency
				under the SBIR program.
								(B)LimitationsAny
				funds used under subparagraph (A)—
									(i)shall not be
				subject to the limitations on the use of funds in subsection (f)(2); or
									(ii)may not be used
				to make Phase III awards.
									(5)Evaluative
				report
								(A)In
				generalAt the end of each fiscal year, the head of the Federal
				agency concerned shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report regarding activities under the Commercialization
				Pilot Program.
								(B)ContentsEach
				report under subparagraph (A) shall include—
									(i)an accounting of
				the funds used in a pilot program;
									(ii)a detailed
				description of the pilot program of such Federal agency, including incentives
				and activities undertaken by acquisition program managers, program executive
				officers, managers or operators of laboratories or research and development
				centers, and prime contractors; and
									(iii)a detailed
				compilation of results achieved by the pilot program of such Federal agency,
				including the number of small business concerns assisted, Phase III dollars
				awarded, and the number of projects commercialized.
									(6)Authorized
				incentives and activitiesIn carrying out a pilot program, the
				head of the Federal agency concerned is authorized to—
								(A)offer contractual
				term and payment incentives to prime contractors for successful
				commercialization of SBIR technologies; and
								(B)facilitate
				business development and management assistance to SBIR small business concerns,
				conduct outreach to prime contractors, and provide such other assistance as the
				head of such Federal agency may determine necessary and proper.
								(7)Interagency
				commercializationThe head of each Federal agency authorized to
				carry out a pilot program under this section is authorized to use such program
				to facilitate commercialization of SBIR technologies developed through awards
				from other Federal agencies.
							(8)SunsetThe
				authority to establish a pilot program, and any pilot program established,
				under this subsection shall terminate at the end of fiscal year
				2010.
							.
				1537.Enforcement
					(a)NotificationThe
			 head of any Federal agency involved in a case or controversy before any Federal
			 judicial or administrative tribunal concerning the SBIR program or the STTR
			 program shall provide timely notice of such case or controversy to the
			 Administrator.
					(b)ReportingSection
			 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended by inserting
			 before the semicolon at the end the following: , and a detailed
			 description of appeals of Phase III awards and notices of noncompliance with
			 the SBIR and the STTR Policy Directives filed by the Administrator with Federal
			 agencies.
					DTechnical and
			 financial assistance for small business innovation
				1541.Reauthorization
			 and enhancement of State, local, and rural innovation assistance
			 programs
					(a)Federal and
			 State program extensionSection 9(s) of the Small Business Act
			 (15 U.S.C. 638(s)) is amended—
						(1)in paragraph (1),
			 by striking 1995 and inserting 2012; and
						(2)in paragraph (2),
			 by striking $2,000,000 and inserting
			 $5,000,000.
						(b)Rural outreach
			 program extensionSection 501(b)(2) of the Small Business
			 Reauthorization Act of 1997 (15 U.S.C. 638 note; 111 Stat. 2622) is amended by
			 striking 2005 and inserting 2012.
					1542.Continued
			 evaluation by the National Academy of SciencesSection 108 of the Small Business
			 Reauthorization Act of 2000 (114 Stat. 2763A–671) is amended by adding at the
			 end:
					
						(e)Extensions and
				enhancements of authority
							(1)In
				generalThe studies authorized under this section are authorized
				through the end of fiscal year 2009, subject to any further requirements set
				forth in this section.
							(2)Report
								(A)In
				generalThe head of an agency described in subsection (a) should
				ensure that any agreement under that subsection includes that the National
				Academy of Sciences should conduct a survey of State and international
				innovation development policies, and other studies and research, subject to the
				availability of funds to carry out this section—
									(i)addressing
				desirability and feasibility of establishing a public, federally backed
				secondary capital market mechanism to fund securities representing investments
				in highly promising small innovative companies; and
									(ii)addressing
				barriers to greater commercialization of small business innovations.
									(B)SubmissionThe
				agreement described in subparagraph (A) should require that, not later than
				December 30, 2009, the National Academy of Sciences should submit to Congress a
				report describing the survey conducted under subparagraph
				(A).
								.
				1543.Phase II
			 innovation development challenge pilot programSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(gg)Pilot
				program
							(1)AuthorizationThe
				head of each participating Federal agency may set aside not more than 10
				percent of the SBIR and STTR funds of such agency for further technology
				development and commercialization of SBIR and STTR Phase II technologies (in
				this section referred to as a pilot program). Such authority
				shall be in addition to any other similar program that may be operating or
				authorized to be operated by a participating Federal agency.
							(2)Requirements
								(A)In
				generalA Federal agency may not establish a pilot program unless
				such agency makes a written application to the Administrator, not less than 90
				days prior to the beginning of the fiscal year in which such pilot program is
				to be established, based on a compelling reason that additional investment in
				SBIR or STTR technologies is required due to unusually high regulatory, systems
				integration, or other costs related to development or manufacturing of
				identifiable, highly promising small business technologies or a class of such
				technologies expected to substantially advance the agency's mission.
								(B)DeterminationThe
				Administrator shall—
									(i)make a
				determination regarding an application submitted under subparagraph (A) not
				later than 30 days before the beginning of the fiscal year for which such
				application is submitted;
									(ii)publish such
				decision in the Federal Register; and
									(iii)make a copy of
				such decision, and any related materials available to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
									(C)Maximum
				amountNo award under a pilot program may be made in excess of 2
				times the dollar amounts generally established for Phase II awards under this
				section.
								(D)MatchingNo
				award may be made under a pilot program unless new private, Federal non-SBIR,
				or Federal non-STTR funding which at least matches the award from the Federal
				agency is dedicated towards SBIR or STTR Phase II technology.
								(E)EligibilityAwards
				under this pilot program may be made to any applicant which is eligible to
				receive a Phase III award related to such SBIR or STTR Phase II
				technology.
								(F)RegistrationApplicants
				receiving awards under a pilot program shall register with the Administrator in
				a publicly available registry.
								(G)TerminationThe
				authority to establish a pilot program under this section expires at the end of
				fiscal year
				2012.
								.
				1544.Encouraging
			 innovation in energy efficiency
					(a)Federal agency
			 energy-related priorityIn
			 carrying out its duties under section 9 of the Small Business Act relating to
			 SBIR and STTR solicitations by Federal agencies, the Administrator
			 shall—
						(1)ensure that such agencies give high
			 priority to small business concerns that participate in or conduct energy
			 efficiency or renewable energy system research and development projects;
			 and
						(2)include in the
			 annual report to Congress under section 9(b)(7) of the Small Business Act (15
			 U.S.C. 638(b)(7)), a determination of whether the priority described in
			 paragraph (1) is being carried out.
						(b)Consultation
			 requiredThe Administrator shall consult with the heads of other
			 Federal agencies and departments in determining whether priority has been given
			 to small business concerns that participate in or conduct energy efficiency or
			 renewable energy system research and development projects, as required by this
			 section.
					(c)GuidelinesThe
			 Administrator shall, as soon as is practicable after the date of enactment of
			 this Act, issue guidelines and directives to assist Federal agencies in meeting
			 the requirements of this section.
					(d)DefinitionsIn
			 this section—
						(1)the term
			 biomass—
							(A)means any organic
			 material that is available on a renewable or recurring basis, including—
								(i)agricultural
			 crops;
								(ii)trees grown for
			 energy production;
								(iii)wood waste and
			 wood residues;
								(iv)plants
			 (including aquatic plants and grasses);
								(v)residues;
								(vi)fibers;
								(vii)animal wastes
			 and other waste materials; and
								(viii)fats, oils,
			 and greases (including recycled fats, oils, and greases); and
								(B)does not
			 include—
								(i)paper that is
			 commonly recycled; or
								(ii)unsegregated
			 solid waste;
								(2)the term
			 energy efficiency project means the installation or upgrading of
			 equipment that results in a significant reduction in energy usage; and
						(3)the term
			 renewable energy system means a system of energy derived
			 from—
							(A)a wind, solar,
			 biomass, or geothermal source; or
							(B)hydrogen derived
			 from biomass or water using an energy source described in subparagraph
			 (A).
							1545.SBIR–STEM
			 Workforce Development Grant Pilot Program
					(a)Pilot program
			 establishedFrom amounts made available to carry out this
			 section, the Administrator shall establish a SBIR–STEM Workforce Development
			 Grant Pilot Program to encourage the business community to provide workforce
			 development opportunities for college students, in the fields of science,
			 technology, engineering, and math (or STEM college students), by
			 providing an SBIR bonus grant.
					(b)Eligible
			 entities definedIn this section the term eligible
			 entity means a current grantee under the SBIR Program, as defined in
			 section 9(e) of the Small Business Act (15 U.S.C. 638(e)), that provides an
			 internship program for STEM college students.
					(c)AwardsAn
			 eligible entity shall receive a bonus grant equal to 10 percent of either a
			 Phase I or Phase II grant, as applicable, with a total award maximum of not
			 more than $10,000 per year.
					(d)
			 EvaluationFollowing the fifth year of funding under this
			 section, the Administrator shall submit a report to Congress on the results of
			 the SBIR–STEM Workforce Development Grant Pilot Program.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
						(1)$1,000,000 for
			 fiscal year 2007;
						(2)$1,000,000 for
			 fiscal year 2008;
						(3)$1,000,000 for
			 fiscal year 2009;
						(4)$1,000,000 for
			 fiscal year 2010; and
						(5)$1,000,000 for
			 fiscal year 2011.
						EImplementation
				1551.Conforming
			 amendments to the SBIR and the STTR policy directivesNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall promulgate amendments to the
			 SBIR and the STTR Policy Directives to conform such directives to this title
			 and the amendments made by this title.
				XVINative American
			 Small Business Development Program
			1601.Short
			 titleThis title may be cited
			 as the Native American Small Business Development Act of
			 2006.
			1602.Native
			 American Small Business Development ProgramThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended by inserting after
			 section 38, as added by this Act, the following:
				
					39.Native American
				Small Business Development Program
						(a)DefinitionsIn
				this section—
							(1)the term
				Alaska Native has the same meaning as the term Native
				in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602(b));
							(2)the term
				Alaska Native corporation has the same meaning as the term
				Native Corporation in section 3(m) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(m));
							(3)the term
				Assistant Administrator means the Assistant Administrator of the
				Office of Native American Affairs established under subsection (b);
							(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
							(5)the term
				Native American business development center means an entity
				providing business development assistance to federally recognized tribes and
				Native Americans under a grant from the Minority Business Development Agency of
				the Department of Commerce;
							(6)the term
				Native American small business concern means a small business
				concern that is owned and controlled by—
								(A)a member of an
				Indian tribe or tribal government;
								(B)an Alaska Native
				or Alaska Native corporation; or
								(C)a Native Hawaiian
				or Native Hawaiian Organization;
								(7)the term
				Native Hawaiian has the same meaning as in section 625 of the
				Older Americans Act of 1965 (42
				U.S.C. 3057k);
							(8)the term
				Native Hawaiian Organization has the same meaning as in section
				8(a)(15);
							(9)the term
				tribal college has the same meaning as the term tribally
				controlled college or university has in section 2(a)(4) of the Tribally
				Controlled Community College Assistance Act of 1978 (25 U.S.C.
				1801(a)(4));
							(10)the term
				tribal government has the same meaning as the term Indian
				tribe has in section 7501(a)(9) of title 31, United States Code;
				and
							(11)the term
				tribal lands means all lands within the exterior boundaries of any
				Indian reservation.
							(b)Office of
				Native American Affairs
							(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				Administration’s programs for the development of business enterprises by Native
				Americans.
							(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
								(A)start, operate,
				and grow small business concerns;
								(B)develop
				management and technical skills;
								(C)seek Federal
				procurement opportunities;
								(D)increase
				employment opportunities for Native Americans through the start and expansion
				of small business concerns; and
								(E)increase the
				access of Native Americans to capital markets.
								(3)Assistant
				administrator
								(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
								(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
									(i)knowledge of the
				Native American culture; and
									(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
									(C)Employment
				statusThe Assistant Administrator shall be a Senior Executive
				Service position under section 3132(a)(2) of title 5, United States Code, and
				shall serve as a noncareer appointee, as defined in section 3132(a)(7) of title
				5, United States Code.
								(D)Responsibilities
				and dutiesThe Assistant Administrator shall—
									(i)administer and
				manage the Native American Small Business Development program established under
				this section;
									(ii)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
									(iii)consult with
				Native American business centers in carrying out the program established under
				this section;
									(iv)recommend
				appropriate funding levels;
									(v)review the annual
				budgets submitted by each applicant for the Native American Small Business
				Development program;
									(vi)select
				applicants to participate in the program under this section;
									(vii)implement this
				section; and
									(viii)maintain a
				clearinghouse to provide for the dissemination and exchange of information
				between Native American business centers.
									(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
									(i)Administration
				officials working in areas served by Native American business centers and
				Native American business development centers;
									(ii)representatives
				of tribal governments;
									(iii)tribal
				colleges;
									(iv)Alaska Native
				corporations; and
									(v)Native Hawaiian
				Organizations.
									(c)Native American
				Small Business Development Program
							(1)Authorization
								(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to tribal governments, tribal
				colleges, Native Hawaiian Organizations, and Alaska Native corporations to
				create Native American business centers in accordance with this section.
								(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to overcome obstacles impeding the creation,
				development, and expansion of small business concerns, in accordance with this
				section, by—
									(i)reservation-based
				American Indians;
									(ii)Alaska Natives;
				and
									(iii)Native
				Hawaiians.
									(2)5-year
				projects
								(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
									(i)financial
				education, including training and counseling in—
										(I)applying for and
				securing business credit and investment capital;
										(II)preparing and
				presenting financial statements; and
										(III)managing cash
				flow and other financial operations of a business concern;
										(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
									(iii)marketing
				education, including training and counseling in—
										(I)identifying and
				segmenting domestic and international market opportunities;
										(II)preparing and
				executing marketing plans;
										(III)developing
				pricing strategies;
										(IV)locating
				contract opportunities;
										(V)negotiating
				contracts; and
										(VI)utilizing
				varying public relations and advertising techniques.
										(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of small business concerns that are owned by—
									(i)American Indians
				or tribal governments, and located on or near tribal lands;
									(ii)Alaska Natives
				or Alaska Native corporations; or
									(iii)Native
				Hawaiians or Native Hawaiian Organizations.
									(3)Form of federal
				financial assistance
								(A)Documentation
									(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
									(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations or Native
				Hawaiian Organizations may only be made by grant.
									(B)Payments
									(i)TimingPayments
				made under this subsection may be disbursed in an annual lump sum or in
				periodic installments, at the request of the recipient.
									(ii)AdvanceThe
				Administration may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
									(iii)No matching
				requirementThe Administration shall not require a grant
				recipient to match grant funding received under this subsection with
				non-Federal resources as a condition of receiving the grant.
									(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with the terms of any
				assistance received by the Native American business center from the
				Administration.
							(5)Application
				process
								(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
								(B)Criteria
									(i)In
				generalThe Administration shall evaluate and rank applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance.
									(ii)Public
				noticeThe criteria required by this paragraph and their relative
				importance shall be made publicly available, within a reasonable time, and
				stated in each solicitation for applications made by the Administration.
									(iii)ConsiderationsThe
				criteria required by this paragraph shall include—
										(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
										(II)the ability of
				the applicant to commence a project within a minimum amount of time;
										(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
										(IV)previous
				assistance from the Administration to provide services in Native American
				communities; and
										(V)the proposed
				location for the Native American business center site, with priority given
				based on the proximity of the center to the population being served and to
				achieve a broad geographic dispersion of the centers.
										(6)Program
				examination
								(A)In
				generalEach Native American business center established pursuant
				to this subsection shall annually provide the Administration with an itemized
				cost breakdown of actual expenditures incurred during the preceding
				year.
								(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
									(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
									(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
									(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
									(i)shall consider
				the results of the most recent examination of the center under subparagraph
				(B), and, to a lesser extent, previous examinations; and
									(ii)may withhold
				such renewal, if the Administration determines that—
										(I)the center has
				failed to provide adequate information required to be provided under
				subparagraph (A), or the information provided by the center is inadequate;
				or
										(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administration under subparagraph (E).
										(D)Continuing
				contract and cooperative agreement authority
									(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
									(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, it shall not suspend,
				terminate, or fail to renew or extend any such contract or cooperative
				agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
									(E)Management
				report
									(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
									(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
										(I)the number of
				individuals receiving assistance from the Native American business
				center;
										(II)the number of
				startup business concerns created;
										(III)the number of
				existing businesses seeking to expand employment;
										(IV)jobs created or
				maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this Act;
										(V)to the maximum
				extent practicable, the capital investment and loan financing utilized by
				emerging and expanding businesses that were assisted by a Native American
				business center; and
										(VI)the most recent
				examination, as required under subparagraph (B), and the subsequent
				determination made by the Administration under that subparagraph.
										(7)Annual
				reportEach entity receiving financial assistance under this
				subsection shall annually report to the Administration on the services provided
				with such financial assistance, including—
								(A)the number of
				individuals assisted, categorized by ethnicity;
								(B)the number of
				hours spent providing counseling and training for those individuals;
								(C)the number of
				startup small business concerns created or maintained;
								(D)the gross
				receipts of assisted small business concerns;
								(E)the number of
				jobs created or maintained at assisted small business concerns; and
								(F)the number of
				Native American jobs created or maintained at assisted small business
				concerns.
								(8)Record
				retention
								(A)ApplicationsThe
				Administration shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
								(B)Annual
				reportsThe Administration shall maintain copies of the
				information collected under paragraph (6)(A) indefinitely.
								(d)Authorization
				of AppropriationsThere are authorized to be appropriated
				$5,000,000 for each of the fiscal years 2006 through 2010, to carry out the
				Native American Small Business Development Program, authorized under subsection
				(c).
						.
			1603.Pilot
			 programs
				(a)DefinitionsIn
			 this section:
					(1)Incorporation
			 by referenceThe terms defined in section 39(a) of the
			 Small Business Act (as added by this
			 title) have the same meanings as in that section 39(a) when used in this
			 section.
					(2)Joint
			 projectThe term joint project means the combined
			 resources and expertise of 2 or more distinct entities at a physical location
			 dedicated to assisting the Native American community.
					(b)Native American
			 Development Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program under which
			 the Administration is authorized to award Native American development grants to
			 provide culturally tailored business development training and related services
			 to Native Americans and Native American small business concerns.
						(B)Eligible
			 organizationsThe grants authorized under subparagraph (A) may be
			 awarded to—
							(i)any
			 small business development center; or
							(ii)any private,
			 nonprofit organization that—
								(I)has members of an
			 Indian tribe comprising a majority of its board of directors;
								(II)is a Native
			 Hawaiian Organization; or
								(III)is an Alaska
			 Native corporation.
								(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $100,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for
			 not less than a 2-year period and not more than a 4-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit an application to the Administration that contains—
						(A)a certification
			 that the applicant—
							(i)is
			 a small business development center or a private, nonprofit organization under
			 paragraph (1)(B);
							(ii)employs an
			 executive director or program manager to manage the facility; and
							(iii)agrees—
								(I)to a site visit
			 as part of the final selection process;
								(II)to an annual
			 programmatic and financial examination; and
								(III)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that site
			 visit or examination;
								(B)information
			 demonstrating that the applicant has the ability and resources to meet the
			 needs, including cultural needs, of the Native Americans to be served by the
			 grant;
						(C)information
			 relating to proposed assistance that the grant will provide, including—
							(i)the
			 number of individuals to be assisted; and
							(ii)the number of
			 hours of counseling, training, and workshops to be provided;
							(D)information
			 demonstrating the effective experience of the applicant in—
							(i)conducting
			 financial, management, and marketing assistance programs designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners;
							(ii)providing
			 training and services to a representative number of Native Americans;
							(iii)using resource
			 partners of the Administration and other entities, including universities,
			 tribal governments, or tribal colleges; and
							(iv)the prudent
			 management of finances and staffing;
							(E)the location
			 where the applicant will provide training and services to Native Americans;
			 and
						(F)a multiyear plan,
			 corresponding to the length of the grant, that describes—
							(i)the
			 number of Native Americans and Native American small business concerns to be
			 served by the grant;
							(ii)in
			 the continental United States, the number of Native Americans to be served by
			 the grant; and
							(iii)the training
			 and services to be provided to a representative number of Native
			 Americans.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
						(C)approve or
			 disapprove each completed application submitted under this subsection not later
			 than 60 days after the date of submission.
						(4)Annual
			 reportEach recipient of a Native American development grant
			 under this subsection shall annually report to the Administration on the impact
			 of the grant funding, including—
						(A)the number of
			 individuals assisted, categorized by ethnicity;
						(B)the number of
			 hours spent providing counseling and training for those individuals;
						(C)the number of
			 startup small business concerns created or maintained with assistance from a
			 Native American business center;
						(D)the gross
			 receipts of assisted small business concerns;
						(E)the number of
			 jobs created or maintained at assisted small business concerns; and
						(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(c)American Indian
			 Tribal Assistance Center Grant Pilot Program
					(1)Authorization
						(A)In
			 generalThere is established a 4-year pilot program, under which
			 the Administration shall award not less than 3 American Indian Tribal
			 Assistance Center grants to establish joint projects to provide culturally
			 tailored business development assistance to prospective and current owners of
			 small business concerns located on or near tribal lands.
						(B)Eligible
			 organizations
							(i)Class
			 1Not fewer than 1 grant shall be awarded to a joint project
			 performed by a Native American business center, a Native American business
			 development center, and a small business development center.
							(ii)Class
			 2Not fewer than 2 grants shall be awarded to joint projects
			 performed by a Native American business center and a Native American business
			 development center.
							(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $200,000 for each year of the project.
						(D)Grant
			 durationEach grant under this subsection shall be awarded for a
			 3-year period.
						(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit to the Administration a joint application that contains—
						(A)a certification
			 that each participant of the joint application—
							(i)is
			 either a Native American business center, a Native American business
			 development center, or a small business development center;
							(ii)employs an
			 executive director or program manager to manage the center; and
							(iii)as a condition
			 of receiving an American Indian Tribal Assistance Center grant, agrees—
								(I)to an annual
			 programmatic and financial examination; and
								(II)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that
			 examination;
								(B)information
			 demonstrating an historic commitment to providing assistance to Native
			 Americans—
							(i)residing on or
			 near tribal lands; or
							(ii)operating a
			 small business concern on or near tribal lands;
							(C)information
			 demonstrating that each participant of the joint application has the ability
			 and resources to meet the needs, including the cultural needs, of the Native
			 Americans to be served by the grant;
						(D)information
			 relating to proposed assistance that the grant will provide, including—
							(i)the
			 number of individuals to be assisted; and
							(ii)the number of
			 hours of counseling, training, and workshops to be provided;
							(E)information
			 demonstrating the effective experience of each participant of the joint
			 application in—
							(i)conducting
			 financial, management, and marketing assistance programs, designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners; and
							(ii)the prudent
			 management of finances and staffing; and
							(F)a plan for the
			 length of the grant, that describes—
							(i)the
			 number of Native Americans and Native American small business concerns to be
			 served by the grant; and
							(ii)the training and
			 services to be provided.
							(3)Review of
			 applicationsThe Administration shall—
						(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
						(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
						(C)approve or
			 disapprove each application submitted under this subsection not later than 60
			 days after the date of submission.
						(4)Annual
			 reportEach recipient of an American Indian tribal assistance
			 center grant under this subsection shall annually report to the Administration
			 on the impact of the grant funding received during the reporting year, and the
			 cumulative impact of the grant funding received since the initiation of the
			 grant, including—
						(A)the number of
			 individuals assisted, categorized by ethnicity;
						(B)the number of
			 hours of counseling and training provided and workshops conducted;
						(C)the number of
			 startup business concerns created or maintained with assistance from a Native
			 American business center;
						(D)the gross
			 receipts of assisted small business concerns;
						(E)the number of
			 jobs created or maintained at assisted small business concerns; and
						(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
						(5)Record
			 retention
						(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
						(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
						(d)Authorization
			 of AppropriationsThere are authorized to be appropriated—
					(1)$1,000,000 for
			 each of the fiscal years 2006 through 2009, to carry out the Native American
			 Development Grant Pilot Program, authorized under subsection (b); and
					(2)$1,000,000 for
			 each of the fiscal years 2006 through 2009, to carry out the American Indian
			 Tribal Assistance Center Grant Pilot Program, authorized under subsection
			 (c).
					XVIINational Small
			 Business Regulatory Assistance
			1701.Short
			 titleThis title may be cited
			 as the National Small Business
			 Regulatory Assistance Act of 2006.
			1702.PurposeThe purpose of this title is to establish a
			 4-year pilot program to—
				(1)provide confidential assistance to small
			 business concerns;
				(2)provide small business concerns with the
			 information necessary to improve their rate of compliance with Federal and
			 State regulations derived from Federal law;
				(3)create a partnership among Federal agencies
			 to increase outreach efforts to small business concerns with respect to
			 regulatory compliance;
				(4)provide a mechanism for unbiased feedback
			 to Federal agencies on the regulatory environment for small business concerns;
			 and
				(5)expand the services delivered by the small
			 business development centers under section 21(c)(3)(H) of the Small Business
			 Act to improve access to programs to assist small business concerns with
			 regulatory compliance.
				1703.Small Business
			 Regulatory Assistance Pilot Program
				(a)DefinitionsIn this section:
					(1)AssociationThe term association means the
			 association established pursuant to section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
					(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center
			 participating in the pilot program established under this title.
					(3)Regulatory
			 compliance assistanceThe
			 term regulatory compliance assistance means assistance provided by
			 a small business development center to a small business concern to assist and
			 facilitate the concern in complying with Federal and State regulatory
			 requirements derived from Federal law.
					(4)Small business
			 development centerThe term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, American Samoa, and Guam.
					(b)AuthorityIn accordance with this section, the
			 Administrator shall establish a pilot program to provide regulatory compliance
			 assistance to small business concerns through participating small business
			 development centers.
				(c)Small business
			 development centers
					(1)In
			 generalIn carrying out the
			 pilot program established under this section, the Administrator shall enter
			 into arrangements with participating small business development centers under
			 which such Centers shall—
						(A)provide access to information and
			 resources, including current Federal and State nonpunitive compliance and
			 technical assistance programs similar to those established under section 507 of
			 the Clean Air Act Amendments of 1990
			 (42 U.S.C. 7661f);
						(B)conduct training and educational
			 activities;
						(C)offer confidential, free of charge,
			 one-on-one, in-depth counseling to the owners and operators of small business
			 concerns regarding compliance with Federal and State regulations derived from
			 Federal law, provided that such counseling is not considered to be the practice
			 of law in a State in which a small business development center is located or in
			 which such counseling is conducted;
						(D)provide technical assistance;
						(E)give referrals to experts and other
			 providers of compliance assistance who meet such standards for educational,
			 technical, and professional competency as are established by the Administrator;
			 and
						(F)form partnerships with Federal compliance
			 programs.
						(2)ReportsEach participating small business
			 development center shall transmit to the Administrator and the Chief Counsel
			 for Advocacy of the Small Business Administration, as the Administrator may
			 direct, a quarterly report that includes—
						(A)a summary of the regulatory compliance
			 assistance provided by the Center under the pilot program;
						(B)the number of small business concerns
			 assisted under the pilot program; and
						(C)for every fourth report, any regulatory
			 compliance information based on Federal law that a Federal or State agency has
			 provided to the center during the preceding year and requested that it be
			 disseminated to small business concerns.
						(d)EligibilityA small business development center shall
			 be eligible to receive assistance under the pilot program established under
			 this section only if such Center is certified under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)).
				(e)Selection of
			 participating small business development centers
					(1)Groupings
						(A)ConsultationThe Administrator shall select the small
			 business development center Programs of 2 States from each of the groups of
			 States described in subparagraph (B) to participate in the pilot program
			 established under this section.
						(B)GroupsThe
			 groups described in this subparagraph as follows:
							(i)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
							(ii)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
							(iii)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
							(iv)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
							(v)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
							(vi)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
							(vii)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
							(viii)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
							(ix)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
							(x)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
							(2)Deadline for
			 selectionThe Administrator
			 shall make selections under this subsection not later than 6 months after the
			 date of publication of final regulations under section 1704.
					(f)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program established under this section.
				(g)Grant
			 amountsEach State program
			 selected to receive a grant under subsection (e) shall be eligible to receive a
			 grant in an amount equal to—
					(1)not less than $150,000 per fiscal year;
			 and
					(2)not more than $300,000 per fiscal
			 year.
					(h)Evaluation and
			 reportThe Comptroller
			 General of the United States shall—
					(1)not later than 30 months after the date of
			 disbursement of the first grant under the pilot program established under this
			 section, initiate an evaluation of the pilot program; and
					(2)not later than 6 months after the date of
			 the initiation of the evaluation under paragraph (1), transmit to the
			 Administrator, the Chief Counsel for Advocacy, the Committee on Small Business
			 and Entrepreneurship of the Senate, and the Committee on Small Business of the
			 House of Representatives, a report containing—
						(A)the results of the evaluation; and
						(B)any recommendations as to whether the pilot
			 program, with or without modification, should be extended to include the
			 participation of all small business development centers.
						(i)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing the requirements
			 of an application for assistance under this section.
				(j)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
						(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
						(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
						(2)Limitation on
			 use of other fundsThe
			 Administrator may carry out the pilot program established under this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
					(k)TerminationThe Small Business Regulatory Assistance
			 Pilot Program established under this section shall terminate 4 years after the
			 date of disbursement of the first grant under the pilot program.
				1704.RulemakingAfter providing notice and an opportunity
			 for comment, and after consulting with the association (but not later than 180
			 days after the date of enactment of this Act), the Administrator shall
			 promulgate final regulations to carry out this title, including regulations
			 that establish—
				(1)priorities for the types of assistance to
			 be provided under the pilot program established under this title;
				(2)standards relating to educational,
			 technical, and support services to be provided by participating small business
			 development centers;
				(3)standards relating to any national service
			 delivery and support function to be provided by the association under the pilot
			 program;
				(4)standards relating to any work plan that
			 the Administrator may require a participating small business development center
			 to develop; and
				(5)standards relating to the educational,
			 technical, and professional competency of any expert or other assistance
			 provider to whom a small business concern may be referred for compliance
			 assistance under the pilot program.
				XVIIIIntermediary
			 lending pilot program
			1801.Short
			 titleThis title may be cited
			 as the Small Business Intermediary
			 Lending Pilot Program Act of 2006.
			1802.FindingsCongress finds the following:
				(1)Small and
			 emerging businesses, particularly startups and businesses that lack sufficient
			 or conventional collateral, continue to face barriers accessing midsized loans
			 in amounts between $35,000 and $200,000, with affordable terms and
			 conditions.
				(2)Consolidation in
			 the banking industry has resulted in a decrease in the number of small, locally
			 controlled banks with not more than $100,000,000 in assets and has changed the
			 method by which banks make small business credit decisions with—
					(A)credit scoring
			 techniques replacing relationship-based lending, which often works to the
			 disadvantage of small or start-up businesses that do not conform with a bank's
			 standardized credit formulas; and
					(B)less flexible
			 terms and conditions, which are often necessary for small and emerging
			 businesses.
					(3)In the
			 environment described in paragraphs (1) and (2), nonprofit intermediary
			 lenders, including community development corporations, provide financial
			 resources that supplement the small business lending and investments of a bank
			 by—
					(A)providing
			 riskier, up front, or subordinated capital;
					(B)offering flexible
			 terms and underwriting procedures; and
					(C)providing
			 technical assistance to businesses in order to reduce the transaction costs and
			 risk exposure of banks.
					(4)Several Federal
			 programs, including the Microloan Program under section 7(m) of the
			 Small Business Act (15 U.S.C. 636(m))
			 and the Intermediary Relending Program of the Department of Agriculture, have
			 demonstrated the effectiveness of working through nonprofit intermediaries to
			 address the needs of small business concerns that are unable to access capital
			 through conventional sources.
				(5)More than 1,000
			 nonprofit intermediary lenders in the United States are—
					(A)successfully
			 providing financial and technical assistance to small and emerging
			 businesses;
					(B)working with
			 banks and other lenders to leverage additional capital for their business
			 borrowers; and
					(C)creating
			 employment opportunities for low-income individuals through their lending and
			 business development activities.
					1803.Small
			 business intermediary lending pilot program
				(a)In
			 generalSection 7 of the Small
			 Business Act (15 U.S.C. 636) is amended by inserting after
			 subsection (k) the following:
					
						(l)Small business
				intermediary lending program
							(1)DefinitionsIn
				this subsection—
								(A)the term
				intermediary means a private, nonprofit entity that seeks to
				borrow, or has borrowed, funds from the Administration to provide midsize loans
				to small business concerns under this subsection, including—
									(i)a
				private, nonprofit community development corporation;
									(ii)a consortium of
				private, nonprofit organizations or nonprofit community development
				corporations;
									(iii)a
				quasi-governmental economic development entity (such as a planning and
				development district), other than a State, county, or municipal government;
				and
									(iv)an agency of or
				nonprofit entity established by a Native American Tribal Government; and
									(B)the term
				midsize loan means a fixed rate loan of not less than $35,000 and
				not more than $200,000, made by an intermediary to a startup, newly
				established, or growing small business concern.
								(2)EstablishmentThere
				is established a 3-year small business intermediary lending pilot program
				(referred to in this subsection as the Program), under which the
				Administration may provide direct loans to eligible intermediaries, for the
				purpose of making fixed interest rate midsize loans to startup, newly
				established, and growing small business concerns.
							(3)PurposesThe
				purposes of the Program are—
								(A)to assist small
				business concerns in those areas suffering from a lack of credit due to poor
				economic conditions;
								(B)to create
				employment opportunities for low-income individuals;
								(C)to establish a
				midsize loan program to be administered by the Administration to provide loans
				to eligible intermediaries to enable such intermediaries to provide small scale
				loans, particularly loans in amounts averaging not more than $150,000, to
				startup, newly established, or growing small business concerns for working
				capital or the acquisition of materials, supplies, or equipment;
								(D)to test the
				effectiveness of nonprofit intermediaries—
									(i)as a delivery
				system for a midsize loan program; and
									(ii)in addressing
				the credit needs of small business concerns and leveraging other sources of
				credit; and
									(E)to determine the
				advisability and feasibility of implementing a midsize loan program
				nationwide.
								(4)Eligibility for
				participationAn intermediary shall be eligible to receive loans
				under the Program if the intermediary has not less than 1 year of experience
				making loans to startup, newly established, or growing small business
				concerns.
							(5)Loans to
				intermediaries
								(A)ApplicationEach
				intermediary desiring a loan under this subsection shall submit an application
				to the Administration that describes—
									(i)the type of small
				business concerns to be assisted;
									(ii)the size and
				range of loans to be made;
									(iii)the geographic
				area to be served and its economic, poverty, and unemployment
				characteristics;
									(iv)the status of
				small business concerns in the area to be served and an analysis of the
				availability of credit; and
									(v)the
				qualifications of the applicant to carry out this subsection.
									(B)Loan
				limitsNotwithstanding subsection (a)(3), no loan may be made to
				an intermediary under this subsection if the total amount outstanding and
				committed to the intermediary from the business loan and investment fund
				established by this Act would, as a result of such loan, exceed $1,000,000
				during the participation of the intermediary in the Program.
								(C)Loan
				durationLoans made by the Administration under this subsection
				shall be for a maximum term of 20 years.
								(D)Applicable
				interest ratesLoans made by the Administration to an
				intermediary under the Program shall bear an annual interest rate equal to 1.00
				percent.
								(E)Fees;
				collateralThe Administration may not charge any fees or require
				collateral with respect to any loan made to an intermediary under this
				subsection.
								(F)LeverageAny
				loan to a small business concern under this subsection shall not exceed 75
				percent of the total cost of the project funded by such loan, with the
				remaining funds being leveraged from other sources, including—
									(i)banks or credit
				unions;
									(ii)community
				development financial institutions; and
									(iii)other sources
				with funds available to the intermediary lender.
									(G)Delayed
				paymentsThe Administration shall not require the repayment of
				principal or interest on a loan made to an intermediary under the Program
				during the first 2 years of the loan.
								(6)Program funding
				for midsize loans
								(A)Number of
				participantsUnder the Program, the Administration may provide
				loans, on a competitive basis, to not more than 20 intermediaries.
								(B)Equitable
				distribution of intermediariesThe Administration shall select
				and provide funding under the Program to such intermediaries as will ensure
				geographic diversity and representation of urban and rural communities.
								(7)Report to
				congress
								(A)Initial
				reportNot later than 30 months after the date of enactment of
				the Small Business Intermediary Lending Pilot Program Act of 2006, the
				Administration shall submit a report containing an evaluation of the
				effectiveness of the Program to—
									(i)the Committee on
				Small Business and Entrepreneurship of the Senate; and
									(ii)the Committee on
				Small Business of the House of Representatives.
									(B)Annual
				reportNot later than 12 months after the date of enactment of
				the Small Business Intermediary Lending Pilot Program Act of 2006, and annually
				thereafter, the Administration shall submit a report containing an evaluation
				of the effectiveness of the Program to the Committees described in subparagraph
				(A).
								(C)ContentsThe
				reports submitted under subparagraphs (A) and (B) shall include—
									(i)the numbers and
				locations of the intermediaries receiving funds to provide midsize
				loans;
									(ii)the amounts of
				each loan to an intermediary;
									(iii)the numbers and
				amounts of midsize loans made by intermediaries to small business
				concerns;
									(iv)the repayment
				history of each intermediary;
									(v)a
				description of the loan portfolio of each intermediary, including the extent to
				which it provides midsize loans to small business concerns in rural and
				economically depressed areas;
									(vi)an estimate of
				the number of low-income individuals who have been employed as a direct result
				of the Program; and
									(vii)any
				recommendations for legislative changes that would improve the operation of the
				Program.
									.
				(b)Rulemaking
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue regulations to carry out section 7(l)
			 of the Small Business Act, as added by subsection (a).
				(c)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated to the
			 Administration such sums as may be necessary for each of the fiscal years 2007
			 through 2009 to provide $20,000,000 in loans under section 7(l) of the
			 Small Business Act, as added by
			 subsection (a).
					(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
					XIXOther
			 provisions
			1901.Compliance
			 assistance
				(a)In
			 generalSection 212(a) of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended to read as
			 follows:
					
						(a)Compliance
				guide
							(1)In
				generalFor each rule or group of related rules for which an
				agency is required to prepare a final regulatory flexibility analysis under
				section 605(b) of title 5, United States Code, the agency shall publish 1 or
				more guides to assist small entities in complying with the rule, and shall
				entitle such publications small entity compliance guides.
							(2)Publication of
				guidesThe publication of each guide under this subsection shall
				include—
								(A)the posting of
				the guide in an easily identified location on the website of the agency;
				and
								(B)distribution of
				the guide to known industry contacts, such as small entities, associations, or
				industry leaders affected by the rule.
								(3)Publication
				dateAn agency shall publish each guide (including the posting
				and distribution of the guide as described under paragraph (2))—
								(A)on the same date
				as the date of publication of the final rule (or as soon as possible after that
				date); and
								(B)not later than
				the date on which the requirements of that rule become effective.
								(4)Compliance
				actions
								(A)In
				generalEach guide shall explain the actions which a small entity
				is required to take to comply with a rule.
								(B)ExplanationThe
				explanation under subparagraph (A)—
									(i)shall include a
				description of actions needed to meet the requirements of a rule, to enable a
				small entity to know when such requirements are met; and
									(ii)if determined
				appropriate by the agency, may include a description of possible procedures,
				such as conducting tests, that may assist a small entity in meeting such
				requirements.
									(C)ProceduresProcedures
				described under subparagraph (B)(ii)—
									(i)shall be
				suggestions to assist small entities; and
									(ii)shall not be
				additional requirements relating to the rule.
									(5)Agency
				preparation of guidesThe agency shall, in its sole discretion,
				taking into account the subject matter of the rule and the language of relevant
				statutes, ensure that the guide is written using sufficiently plain language
				likely to be understood by affected small entities. Agencies may prepare
				separate guides covering groups or classes of similarly affected small entities
				and may cooperate with associations of small entities to develop and distribute
				such guides. An agency may prepare guides and apply this section with respect
				to a rule or a group of related rules.
							(6)ReportingNot
				later than 1 year after the date of enactment of the
				Small Business Reauthorization and
				Improvements Act of 2006, and annually thereafter, the head of
				each agency shall submit a report to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives describing the status of the agency's compliance with
				paragraphs (1) through
				(5).
							.
				(b)Technical and
			 conforming amendmentSection 211(3) of the Small Business
			 Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended by
			 inserting and entitled after designated.
				1902.Appointment
			 of officials
				(a)In
			 generalSection 4(b)(1) of
			 the Small Business Act (15 U.S.C. 633(b)(1)) is amended—
					(1)by inserting (A) after
			 (b)(1); and
					(2)by adding at the end the following:
						
							(B)The following officials of the
				Administration shall be appointed by and with the advice and consent of the
				Senate:
								(i)The General Counsel.
								(ii)The Associate Deputy Administrator
				for Capital Access.
								(iii)The Associate Deputy Administrator
				for Management and Administration.
								(iv)The Associate Deputy Administrator
				for Entrepreneurial Development.
								(v)The Associate Deputy Administrator for
				Government Contracting and Business Development.
								(vi)The Associate Administrator for
				Disaster
				Assistance.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect with
			 respect to any appointment made after the date of enactment of this Act.
				1903.Second-stage
			 Pilot Program
				(a)PurposeThe purpose of this section is to establish
			 a 3-year pilot program to—
					(1)identify
			 second-stage small business concerns that have the capacity for significant
			 business growth and job creation;
					(2)facilitate
			 business growth and job creation by second-stage small business concerns
			 through the development of peer learning opportunities;
					(3)utilize the
			 network of small business development centers to expand access to peer learning
			 opportunities for second-stage small business concerns; and
					(4)assist businesses owned by minority
			 individuals, service-disabled veterans, and women.
					(b)DefinitionsIn this section:
					(1)Community
			 collegeThe term community college has the meaning
			 given that term in section 3301(3) of the Higher Education Act of 1965 (20
			 U.S.C. 7011(3)).
					(2)Eligible
			 entitiesThe term eligible entity means an entity
			 that—
						(A)is eligible to
			 receive funding under section 21 of the Small Business Act (15 U.S.C. 648);
			 and
						(B)submits to the
			 Administrator an application that includes—
							(i)a
			 plan to—
								(I)offer peer
			 learning opportunities to second-stage small business concerns; and
								(II)transition to
			 providing such opportunities using nongovernmental funding; and
								(ii)any other
			 information and assurances that the Administrator may require.
							(3)Historically
			 black collegeThe term historically Black college
			 means a part B institution, as defined in section 322(2) of the Higher
			 Education Act of 1965 (20 U.S.C. 1061(2)).
					(4)Hispanic-serving
			 institutionThe term Hispanic-serving institution
			 has the meaning given that term in section 502(a)(5) of the Higher Education
			 Act of 1965 (20 U.S.C. 1101a(a)(5)).
					(5)Minority
			 institutionThe term minority institution has the
			 meaning given that term in section 365(3) of the Higher Education Act of 1965
			 (20 U.S.C. 1067k(3)).
					(6)Peer learning
			 opportunitiesThe term peer learning opportunities
			 means formally organized peer groups of owners, presidents and chief executive
			 officers in noncompeting second-stage business concerns, meeting regularly with
			 a professionally trained facilitator.
					(7)Pilot
			 programThe term pilot program means the program
			 established under subsection (c)(1).
					(8)Second-stage
			 small business concern
						(A)In
			 generalThe term second-stage small business
			 concern means a small business concern that—
							(i)has
			 experienced high growth demonstrated by—
								(I)an average annual
			 revenue or employee growth rate of at least 15 percent during the preceding 3
			 years; or
								(II)a combination of
			 any 3 of the attributes described in subparagraph (B); and
								(ii)does not exceed
			 the size standard for the North American Industrial Classification System code
			 of such concern, as established pursuant to section 3(a) of the Small Business
			 Act (15 U.S.C. 632(a)).
							(B)AttributesThe
			 attributes described in this subparagraph are—
							(i)owning proprietary
			 intellectual property;
							(ii)addressing an
			 underserved or growing market;
							(iii)having a
			 sustainable competitive advantage;
							(iv)exporting goods or
			 services outside of its community;
							(v)having a product
			 or service that is scalable to a large market; and
							(vi)ownership by
			 minority individuals, service-disabled veterans, or women.
							(9)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and
			 American Samoa.
					(c)Pilot
			 program
					(1)EstablishmentThe Administrator shall establish and carry
			 out a pilot program to make grants to eligible entities for the development of
			 peer learning opportunities for second-stage small business concerns in
			 accordance with this section.
					(2)Selection of
			 grant recipients
						(A)In
			 generalThe Administrator shall select 2 eligible entities from
			 each of the 10 regions described in subparagraph (C) to receive grants.
						(B)Criteria for
			 selectionThe Administrator shall evaluate the plans described in
			 subsection (b)(2) submitted by eligible entities and select eligible entities
			 to receive grants on the basis of the merit of such plans.
						(C)Regions
			 describedThe regions described in this subparagraph are as
			 follows:
							(i)Region
			 1Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and
			 Rhode Island.
							(ii)Region
			 2New York, New Jersey, Puerto Rico, and the Virgin
			 Islands.
							(iii)Region
			 3Pennsylvania, Maryland, West Virginia, Virginia, the District
			 of Columbia, and Delaware.
							(iv)Region
			 4Georgia, Alabama, North Carolina, South Carolina, Mississippi,
			 Florida, Kentucky, and Tennessee.
							(v)Region
			 5Illinois, Ohio, Michigan, Indiana, Wisconsin, and
			 Minnesota.
							(vi)Region
			 6Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
							(vii)Region
			 7Missouri, Iowa, Nebraska, and Kansas.
							(viii)Region
			 8Colorado, Wyoming, North Dakota, South Dakota, Montana, and
			 Utah.
							(ix)Region
			 9California, Guam, Hawaii, Nevada, Arizona, and American
			 Samoa.
							(x)Region
			 10Washington, Alaska, Idaho, and Oregon.
							(D)ConsultationIf small business development centers have
			 formed an association to pursue matters of common concern as authorized under
			 section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)), the
			 Administrator shall consult with such association and give substantial weight
			 to the recommendations of such association in selecting the grant recipients
			 under this subsection.
						(E)Deadline for
			 initial selectionsThe Administrator shall make selections under
			 subparagraph (A) not later than 60 days after the promulgation of regulations
			 under subsection (d).
						(3)Use of
			 fundsAn eligible entity that receives a grant under the pilot
			 program shall use the grant to—
						(A)identify
			 second-stage small business concerns in the service delivery areas of the
			 eligible entity; and
						(B)establish and
			 conduct peer learning opportunities for such second-stage small business
			 concerns.
						(4)Amount of
			 grant
						(A)In
			 generalExcept as provided in subparagraph (B), a grant under the
			 pilot program shall be in an amount that does not exceed the product obtained
			 by multiplying—
							(i)the
			 amount made available for grants under the pilot program for the fiscal year
			 for which the grant is made; and
							(ii)the
			 ratio that the population of the State in which the eligible entity is located
			 bears to the aggregate population the States in which eligible entities
			 receiving grants for that fiscal year are located.
							(B)Minimum amount
			 of grantA grant under the pilot program shall be in an amount
			 not less than $50,000.
						(5)Matching
			 requirementAs a condition of
			 a grant under the pilot program, the Administrator shall require that a
			 matching amount be provided from sources other than the Federal Government
			 that—
						(A)is equal to the amount of the grant, or in
			 the case of an eligible entity that is a community college, historically Black
			 college, Hispanic-serving institution, or other minority institution, is equal
			 to 50 percent of the amount of the grant;
						(B)is not less than
			 50 percent cash;
						(C)is not more than
			 50 percent comprised of indirect costs and in-kind contributions; and
						(D)does not include
			 any indirect cost or in-kind contribution derived from any Federal
			 program.
						(6)Quarterly report
			 to Administrator
						(A)In
			 generalEach eligible entity that receives a grant under the
			 pilot program shall submit to the Administrator a quarterly report that
			 includes—
							(i)a
			 summary of the peer learning opportunities established by the eligible entity
			 using grant funds;
							(ii)the
			 number of second-stage small business concerns assisted using grant funds;
			 and
							(iii)in
			 the case of an eligible entity that receives a grant for a second fiscal year
			 or any subsequent fiscal year—
								(I)any measurable
			 economic impact data resulting from the peer learning opportunities established
			 using grant funds; and
								(II)the number of
			 peer learning opportunities established by the eligible entity that have
			 transitioned from operating using Government funds to operating without using
			 Government funds.
								(B)Form of
			 reportEach report required under subparagraph (A) shall be
			 transmitted in electronic form.
						(7)Data Repository
			 and ClearinghouseIn carrying out the pilot program, the
			 Administrator shall act as the repository of and clearinghouse for data and
			 information submitted by the eligible entities.
					(8)Annual report on
			 pilot programNot later than November 1 of each year, the
			 Administrator shall submit to the President and to Congress, a report
			 evaluating the success of the pilot program during the preceding fiscal year,
			 which shall include the following:
						(A)A description of
			 the types of peer learning opportunities provided with grant funds.
						(B)The number of
			 second-stage small business concerns assisted with grant funds.
						(C)For fiscal year
			 2007 and each subsequent fiscal year of the pilot program—
							(i)data
			 regarding the economic impact of the peer learning opportunities provided with
			 grant funds; and
							(ii)the
			 number of peer learning opportunities established by grant recipients that have
			 transitioned from operating using Government funds to operating without using
			 Government funds.
							(9)Privacy
			 Requirement
						(A)In
			 generalA small business development center, consortium of small
			 business development centers, or contractor or agent of a small business
			 development center shall not disclose the name, address, or telephone number of
			 any individual or small business concern receiving assistance under this
			 section without the consent of such individual or small business concern,
			 unless—
							(i)the
			 Administrator is ordered to make such a disclosure by a court in any civil or
			 criminal enforcement action initiated by a Federal or State agency; or
							(ii)the
			 Administrator considers such a disclosure to be necessary for the purpose of
			 conducting a financial audit of a small business development center, but a
			 disclosure under this clause shall be limited to the information necessary for
			 such audit.
							(B)Administrator
			 use of informationThe privacy requirement under this paragraph
			 shall not—
							(i)restrict
			 Administrator access to program activity data; or
							(ii)prevent the
			 Administrator from using client information to conduct client surveys.
							(10)Evaluation and
			 ReportNot later than 2 years after the establishment of the
			 pilot program, the Comptroller General of the United States shall—
						(A)conduct an
			 evaluation of the pilot program; and
						(B)transmit to
			 Congress and the Administrator a report containing the results of such
			 evaluation along with any recommendations as to whether the pilot program, with
			 or without modification, should be extended to include the participation of all
			 small business development centers.
						(11)TerminationThe
			 pilot program shall terminate on September 30, 2009.
					(d)RegulationsAfter providing notice and an opportunity
			 for comment and after consulting with the association described in subsection
			 (c)(2)(E) (if any such association has been formed), the Administrator shall
			 promulgate final regulations to carry out this section, including regulations
			 that establish—
					(1)standards relating
			 to the establishment and conduct of peer learning opportunities to be provided
			 by grant recipients, including the number of individuals that may participate
			 in a peer group that is part of a peer learning opportunity;
					(2)standards relating
			 to the educational, technical, and professional competency of any facilitator
			 who delivers peer learning opportunities under the pilot program; and
					(3)requirements for
			 transitioning peer learning opportunities funded under the pilot program to
			 nongovernmental funding.
					(e)Authorization of
			 Appropriations
					(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section, $1,500,000 for each of fiscal years 2007 through 2009.
					(2)Limitation on
			 use of other fundsThe Administrator shall carry out this section
			 using only amounts appropriated in advance specifically for the purpose of
			 carrying out this section.
					1904.PRIME
			 reauthorization and transfer to the Small
			 Business Act
				(a)Program
			 reauthorizationThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended by inserting after section
			 39, as added by this Act, the following:
					
						40.Program for
				Investment in microentrepreneurs
							(a)DefinitionsIn
				this section:
								(1)Capacity
				building servicesThe term capacity building
				services means services provided to an organization that is, or that is
				in the process of becoming, a microenterprise development organization or
				program, for the purpose of enhancing its ability to provide training and
				services to disadvantaged entrepreneurs.
								(2)CollaborativeThe
				term collaborative means 2 or more nonprofit entities that agree
				to act jointly as a qualified organization under this section.
								(3)Disadvantaged
				entrepreneurThe term disadvantaged entrepreneur
				means a microentrepreneur that—
									(A)is a low-income
				person;
									(B)is a very
				low-income person; or
									(C)lacks adequate
				access to capital or other resources essential for business success, or is
				economically disadvantaged, as determined by the Administrator.
									(4)Disadvantaged
				Native American entrepreneurThe term disadvantaged Native
				American entrepreneur means a disadvantaged entrepreneur who is also a
				member of an Indian Tribe.
								(5)Indian
				TribeThe term Indian tribe has the same meaning as
				in section 4(a) of the Indian Self-Determination
				and Education Assistance Act.
								(6)IntermediaryThe
				term intermediary means a private, nonprofit entity that seeks to
				serve microenterprise development organizations and programs, as authorized
				under subsection (d).
								(7)Low-income
				personThe term low-income person means having an
				income, adjusted for family size, of not more than—
									(A)for metropolitan
				areas, 80 percent of the area median income; and
									(B)for
				nonmetropolitan areas, the greater of—
										(i)80 percent of the
				area median income; or
										(ii)80 percent of
				the statewide nonmetropolitan area median income.
										(8)MicroentrepreneurThe
				term microentrepreneur means the owner or developer of a
				microenterprise.
								(9)MicroenterpriseThe
				term microenterprise means a sole proprietorship, partnership, or
				corporation that—
									(A)has fewer than 5
				employees; and
									(B)generally lacks
				access to conventional loans, equity, or other banking services.
									(10)Microenterprise
				development organization or ProgramThe term
				microenterprise development organization or program means a
				nonprofit entity, or a program administered by such an entity, including
				community development corporations or other nonprofit development organizations
				and social service organizations, that provides services to disadvantaged
				entrepreneurs.
								(11)Training and
				technical assistanceThe term training and technical
				assistance means services and support provided to disadvantaged
				entrepreneurs, such as assistance for the purpose of enhancing business
				planning, marketing, management, financial management skills, and assistance
				for the purpose of accessing financial services.
								(12)Very
				low-income personThe term very low-income person
				means having an income, adjusted for family size, of not more than 150 percent
				of the poverty line (as defined in section 673(2) of the Community Services
				Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that
				section).
								(b)Establishment
				of ProgramThe Administrator shall establish a microenterprise
				technical assistance and capacity building grant program to provide assistance
				from the Administration in the form of grants to qualified organizations in
				accordance with this section.
							(c)Uses of
				assistanceA qualified organization shall use grants made under
				this section—
								(1)to provide
				training and technical assistance to disadvantaged entrepreneurs;
								(2)to provide
				training and capacity building services to microenterprise development
				organizations and programs and groups of such organizations to assist such
				organizations and programs in developing microenterprise training and
				services;
								(3)to aid in
				researching and developing the best practices in the field of microenterprise
				and technical assistance programs for disadvantaged entrepreneurs;
								(4)to provide
				training and technical assistance to disadvantaged Native American
				entrepreneurs and prospective entrepreneurs; and
								(5)for such other
				activities as the Administrator determines are consistent with the purposes of
				this section.
								(d)Qualified
				organizationsFor purposes of eligibility for assistance under
				this section, a qualified organization shall be—
								(1)a nonprofit
				microenterprise development organization or program (or a group or
				collaborative thereof) that has a demonstrated record of delivering
				microenterprise services to disadvantaged entrepreneurs;
								(2)an
				intermediary;
								(3)a microenterprise
				development organization or program that is accountable to a local community,
				working in conjunction with a State or local government or Indian tribe;
				or
								(4)an Indian tribe
				acting on its own, if the Indian tribe can certify that no private organization
				or program referred to in this subsection exists within its
				jurisdiction.
								(e)Allocation of
				assistance; subgrants
								(1)Allocation of
				assistance
									(A)In
				generalThe Administrator shall allocate assistance from the
				Administration under this section to ensure that—
										(i)activities
				described in subsection (c)(1) are funded using not less than 75 percent of
				amounts made available for such assistance; and
										(ii)activities
				described in subsection (c)(2) are funded using not less than 15 percent of
				amounts made available for such assistance.
										(B)Limit on
				individual assistanceNo single person may receive more than 10
				percent of the total funds appropriated under this section in a single fiscal
				year.
									(2)Targeted
				assistanceThe Administrator shall ensure that not less than 50
				percent of the grants made under this section are used to benefit very
				low-income persons, including those residing on Indian reservations.
								(3)Subgrants
				authorized
									(A)In
				generalA qualified organization receiving assistance under this
				section may provide grants using that assistance to qualified small and
				emerging microenterprise organizations and programs, subject to such rules and
				regulations as the Administrator determines to be appropriate.
									(B)Limit on
				administrative expensesNot more than 7.5 percent of assistance
				received by a qualified organization under this section may be used for
				administrative expenses in connection with the making of subgrants under
				subparagraph (A).
									(4)DiversityIn
				making grants under this section, the Administrator shall ensure that grant
				recipients include both large and small microenterprise organizations, serving
				urban, rural, and Indian tribal communities serving diverse populations.
								(5)Prohibition on
				preferential consideration of certain Administration Program
				participantsIn making grants under this section, the
				Administrator shall ensure that any application made by a qualified
				organization that is a participant in the program established under section
				7(m) does not receive preferential consideration over applications from other
				qualified organizations that are not participants in such program.
								(f)Matching
				requirements
								(1)In
				generalFinancial assistance under this section shall be matched
				with funds from sources other than the Federal Government on the basis of not
				less than 50 percent of each dollar provided by the Administration.
								(2)Sources of
				matching fundsFees, grants, gifts, funds from loan sources, and
				in-kind resources of a grant recipient from public or private sources may be
				used to comply with the matching requirement in paragraph (1).
								(3)Exception
									(A)In
				generalIn the case of an applicant for assistance under this
				section with severe constraints on available sources of matching funds, the
				Administrator may reduce or eliminate the matching requirements of paragraph
				(1).
									(B)LimitationNot
				more than 10 percent of the total funds made available from the Administration
				in any fiscal year to carry out this section may be excepted from the matching
				requirements of paragraph (1), as authorized by subparagraph (A) of this
				paragraph.
									(g)Applications
				for assistanceAn application for assistance under this section
				shall be submitted in such form and in accordance with such procedures as the
				Administrator shall establish.
							(h)Recordkeeping
				and reporting
								(1)In
				generalEach organization that receives assistance from the
				Administration under this section shall—
									(A)submit to the
				Administration not less than once in every 18-month period, financial
				statements audited by an independent certified public accountant;
									(B)submit an annual
				report to the Administration on its activities; and
									(C)keep such records
				as may be necessary to disclose the manner in which any assistance under this
				section is used.
									(2)AccessThe
				Administration shall have access upon request, for the purposes of determining
				compliance with this section, to any records of any organization that receives
				assistance from the Administration under this section.
								(3)Data
				collectionEach organization that receives assistance from the
				Administration under this section shall collect information relating to, as
				applicable—
									(A)the number of
				individuals counseled or trained;
									(B)the number of
				hours of counseling provided;
									(C)the number of
				startup small business concerns formed;
									(D)the number of
				small business concerns expanded;
									(E)the number of
				low-income individuals counseled or trained; and
									(F)the number of
				very low-income individuals counseled or trained.
									(i)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated to the
				Administrator $15,000,000 for each of the fiscal years 2007 through 2009, to
				carry out the provisions of this section, which shall remain available until
				expended.
								(2)Training for
				Native American entrepreneursIn addition to the amount
				authorized under paragraph (1), there are authorized to be appropriated to the
				Administrator $2,000,000 for each of the fiscal years 2007 through 2009, to
				carry out the provisions of subsection (c)(4), which shall remain available
				until
				expended.
								.
				(b)Conforming
			 repealSubtitle C of title I of the Riegle Community Development
			 and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 note) is
			 repealed.
				(c)ReferencesAll
			 references in Federal law, other than subsection (d) of this section, to the
			 Program for Investment in Microentrepreneurs Act of 1999 or the
			 PRIME Act shall be deemed to be references to section 40 of the
			 Small Business Act, as added by this
			 section.
				(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall affect any grant or assistance provided under the Program
			 for Investment in Microentrepreneurs Act of 1999, before the date of enactment
			 of this Act, and any such grant or assistance shall be subject to the Program
			 for Investment in Microentrepreneurs Act of 1999, as in effect on the day
			 before the date of enactment of this Act.
				1905.Child Care
			 Lending Pilot Program
				(a)Child care
			 lending pilot programSection
			 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696), as amended by
			 this Act, is amended—
					(1)in the matter preceding paragraph
			 (1)—
						(A)by striking The
			 Administration and inserting the following:
							
								(a)AuthorizationThe
				Administration
								;
						(B)by striking and such loans
			 and inserting . Such loans;
						(C)by striking : Provided,
			 however, That the foregoing powers shall be subject to the following
			 restrictions and limitations: and inserting a period; and
						(D)by adding at the end the following:
							
								(b)Restrictions
				and limitationsThe authority
				under subsection (a) shall be subject to the following restrictions and
				limitations:
								;
				and
						(2)in subsection (b)(1), as so
			 redesignated—
						(A)by inserting after Use of proceeds.— the
			 following:
							
								(A)In
				general
								;
				and
						(B)by adding at the end the following:
							
								(B)Loans to small,
				nonprofit child care businesses
									(i)In
				generalNotwithstanding
				subsection (a), the proceeds of any loan described in subsection (a) may be
				used by the certified development company to assist a small, nonprofit child
				care business, if—
										(I)the loan is used for a sound business
				purpose that has been approved by the Administration;
										(II)each such business meets all of the same
				eligibility requirements applicable to for-profit businesses under this title,
				except for status as a for-profit business;
										(III)1 or more individuals has personally
				guaranteed the loan;
										(IV)each such business has clear and singular
				title to the collateral for the loan; and
										(V)each such business has sufficient cash flow
				from its operations to meet its obligations on the loan and its normal and
				reasonable operating expenses.
										(ii)Limitation on
				volumeNot more than 7
				percent of the total number of loans guaranteed in any fiscal year under this
				title may be awarded under this subparagraph.
									(iii)Defined
				termFor purposes of this
				subparagraph, the term small, nonprofit child care business means
				an establishment that—
										(I)is organized in accordance with section
				501(c)(3) of the Internal Revenue Code of 1986;
										(II)is primarily engaged in providing child
				care for infants, toddlers, pre-school, or pre-kindergarten children (or any
				combination thereof), and may provide care for older children when they are not
				in school, and may offer pre-kindergarten educational programs;
										(III)including its affiliates, has tangible net
				worth that does not exceed $7,000,000, and has average net income (excluding
				any carryover losses) for the 2 completed fiscal years preceding the date of
				the application for assistance under this subparagraph that does not exceed
				$2,500,000; and
										(IV)is licensed as a child care provider by the
				State, insular area, or the District of Columbia, in which it is
				located.
										(iv)Sunset
				provisionThis subparagraph
				shall cease to have effect on September 30, 2009, and shall apply to all loans
				authorized under this subparagraph that are applied for, approved, or disbursed
				during the period beginning on the date of enactment of this subparagraph and
				ending on September 30,
				2009.
									.
						(b)Reports
					(1)Small business
			 administration
						(A)In
			 generalNot later than 6
			 months after the date of enactment of this Act, and every 6 months thereafter
			 until September 30, 2009, the Administrator shall submit a report on the
			 implementation of the program under section 502(b)(1)(B) of the Small Business
			 Investment Act of 1958, as added by this Act, to—
							(i)the Committee on Small Business and
			 Entrepreneurship of the Senate; and
							(ii)the Committee on Small Business of the
			 House of Representatives.
							(B)ContentsEach report under subparagraph (A) shall
			 contain—
							(i)the date on which the program is
			 implemented;
							(ii)the date on which the rules are issued
			 under subsection (c); and
							(iii)the number and dollar amount of loans under
			 the program applied for, approved, and disbursed during the previous 6
			 months—
								(I)with respect to nonprofit child care
			 businesses; and
								(II)with respect to for-profit child care
			 businesses.
								(2)Government
			 accountability office
						(A)In
			 generalNot later than March
			 31, 2009, the Comptroller General of the United States shall submit a report on
			 the child care small business loans authorized by section 502(b)(1)(B) of the
			 Small Business Investment Act of 1958, as added by this Act, to—
							(i)the Committee on Small Business and
			 Entrepreneurship of the Senate; and
							(ii)the Committee on Small Business of the
			 House of Representatives.
							(B)ContentsThe report under subparagraph (A) shall
			 contain information gathered during the first 2 years of the loan program,
			 including—
							(i)an evaluation of the timeliness of the
			 implementation of the loan program;
							(ii)a description of the effectiveness and ease
			 with which certified development companies, lenders, and small business
			 concerns have participated in the loan program;
							(iii)a description and assessment of how the
			 loan program was marketed;
							(iv)by location (State, insular area, and the
			 District of Columbia) and in total, the number of child care small businesses,
			 categorized by status as a for-profit or nonprofit business, that—
								(I)applied for a loan under the program (and
			 whether it was a new or expanding child care provider);
								(II)were approved for a loan under the program;
			 and
								(III)received a loan disbursement under the
			 program (and whether they are a new or expanding child care provider);
			 and
								(v)with respect to businesses described under
			 clause (iv)(III)—
								(I)the number of such businesses in each
			 State, insular area, and the District of Columbia, as of the year of enactment
			 of this Act;
								(II)the total amount loaned to such businesses
			 under the program;
								(III)the total number of loans to such
			 businesses under the program;
								(IV)the average loan amount and term;
								(V)the currency rate, delinquencies, defaults,
			 and losses of the loans;
								(VI)the number and percent of children served
			 who receive subsidized assistance; and
								(VII)the number and percent of children served
			 who are low income.
								(C)Access to
			 information
							(i)In
			 generalThe Administration
			 shall collect and maintain such information as may be necessary to carry out
			 this paragraph from certified development centers and child care providers, and
			 such centers and providers shall comply with a request for information from the
			 Administration for that purpose.
							(ii)Provision of
			 information to Government Accountability OfficeThe Administration shall provide
			 information collected under this subparagraph to the Comptroller General of the
			 United States for purposes of the report required by this paragraph.
							(c)Rulemaking
			 authorityNot later than 120
			 days after the date of enactment of this Act, the Administrator shall issue
			 final rules to carry out the loan program authorized by section 502(b)(1)(B) of
			 the Small Business Investment Act of 1958, as added by this Act.
				1906.Study on the
			 impact of the low documentation loan program
				(a)DefinitionIn
			 this section, the term rural area has the same meaning as in
			 section 7(m) of the Small Business Act (15 U.S.C. 636(m)).
				(b)StudyNot
			 later than 3 months after the date of enactment of this Act, the Administrator
			 shall undertake a study on the effect of eliminating the low documentation loan
			 program under section 7(a)(25)(C) of the Small Business Act (15 U.S.C.
			 636(a)(25)(C)), including—
					(1)the effectiveness
			 of the low documentation loan program in rural areas;
					(2)the effect that
			 the elimination of the low documentation loan program would have on lending in
			 rural areas; and
					(3)the overall
			 accessibility and effectiveness of lending in rural areas.
					(c)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report containing—
					(1)the results of
			 the study conducted under subsection (b); and
					(2)recommendations,
			 if any, to improve the accessibility and effectiveness of lending in rural
			 areas.
					1907.Enforcement
			 OmbudsmanSection 30(b)(2) of
			 the Small Business Act (15 U.S.C. 657(b)(2)) is amended—
				(1)by redesignating
			 subparagraphs (C) through (E) as subparagraphs (D) through (F),
			 respectively;
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)assist small
				business concerns with bringing cases or complaints (whether formal or
				informal) before Federal regulatory boards and agencies, including the Surface
				Transportation Board, Environmental Protection Agency, Occupational Health and
				Safety Administration, Federal Communications Commission, and Food and Drug
				Administration;
						;
				and
				(3)in subparagraph
			 (F), as redesignated by this section, by striking subparagraph
			 (C) and inserting subparagraph (D).
				1908.Minority
			 entrepreneurship and innovation pilot program
				(a)DefinitionsIn this section—
					(1)the term Hispanic serving
			 institution has the meaning given the term in section 502 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a);
					(2)the term historically Black college
			 and university has the meaning given the term part B
			 institution in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
					(3)the term small business development
			 center has the same meaning as in section 21 of the Small Business Act
			 (15 U.S.C. 648); and
					(4)the term Tribal College has
			 the meaning given the term tribally controlled college or
			 university in section 2 of the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801).
					(b)Minority
			 entrepreneurship and innovation grants
					(1)In
			 GeneralThe Administrator
			 shall make grants to historically Black colleges and universities, Tribal
			 Colleges, and Hispanic serving institutions, or to any entity formed by a
			 combination of such institutions—
						(A)to assist in establishing an
			 entrepreneurship curriculum for undergraduate or graduate studies; and
						(B)for placement of small business development
			 centers on the physical campus of the institution.
						(2)Curriculum
			 RequirementAn institution of
			 higher education receiving a grant under this subsection shall develop a
			 curriculum that includes training in various skill sets needed by successful
			 entrepreneurs, including—
						(A)business management and marketing,
			 financial management and accounting, market analysis and competitive analysis,
			 innovation and strategic planning; and
						(B)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
						(3)Small business
			 development center requirementEach institution receiving a grant under
			 this subsection shall open a small business development center that—
						(A)performs studies, research, and counseling
			 concerning the management, financing, and operation of small business
			 concerns;
						(B)performs management training and technical
			 assistance regarding the participation of small business concerns in
			 international markets, export promotion and technology transfer, and the
			 delivery or distribution of such services and information;
						(C)offers referral services for entrepreneurs
			 and small business concerns to business development, financing, and legal
			 experts; and
						(D)promotes market-specific innovation, niche
			 marketing, capacity building, international trade, and strategic planning as
			 keys to long-term growth for its small business concern and entrepreneur
			 clients.
						(4)Grant
			 limitationsA grant under
			 this subsection—
						(A)may not exceed $500,000 for any fiscal year
			 for any 1 institution of higher education;
						(B)may not be used for any purpose other than
			 those associated with the direct costs incurred to develop and implement a
			 curriculum that fosters entrepreneurship and the costs incurred to organize and
			 run a small business development center on the grounds of the institution;
			 and
						(C)may not be used for building expenses,
			 administrative travel budgets, or other expenses not directly related to the
			 implementation of the curriculum or activities authorized by this
			 section.
						(5)Exception from
			 Small Business Act requirementSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply to
			 assistance made available under this subsection.
					(6)ReportNot later than November 1 of each year, the
			 Associate Administrator of Entrepreneurial Development of the Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives, a
			 report evaluating the award and use of grants under this subsection during the
			 preceding fiscal year, which shall include—
						(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award of such grant, and
			 the number of participants in each such program;
						(B)the number of small business concerns
			 assisted by each small business development center established with a grant
			 under this subsection; and
						(C)data regarding the economic impact of the
			 small business development center counseling provided under a grant under this
			 subsection.
						(c)Authorization
			 of AppropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended, for each of fiscal years 2007 and 2008.
				(d)Limitation on
			 use of Other FundsThe
			 Administrator shall carry out this section only with amounts appropriated in
			 advance specifically to carry out this section.
				1909.Office of
			 Native American Affairs pilot program
				(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
				(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
					(1)to develop and
			 publish a self-assessment tool for Indian tribes that will allow such tribes to
			 evaluate and implement best practices for economic development; and
					(2)to provide
			 assistance to Indian tribes, through the Inter-Agency Working Group, in
			 identifying and implementing economic development opportunities available from
			 the Federal Government and private enterprise, including—
						(A)the
			 Administration;
						(B)the Department of
			 Energy;
						(C)the Environmental
			 Protection Agency;
						(D)the Department of
			 Commerce;
						(E)the Federal
			 Communications Commission;
						(F)the Department of
			 Justice;
						(G)the Department of
			 Labor;
						(H)the Office of
			 National Drug Control Policy; and
						(I)the Department of
			 Agriculture.
						(c)Termination of
			 programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2008.
				(d)ReportNot
			 later than September 30, 2008, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
				1910.Institutions
			 of higher education
				(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: On and after December 31, 2006, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving a grant (including a
			 contract or cooperative agreement) on December 31, 2006..
				(b)Effective
			 dateThe amendment made by subsection (a) shall become effective
			 on December 31, 2006.
				
	
		August 2, 2006
		Read twice and placed on the calendar
	
